--------------------------------------------------------------------------------

Exhibit 10.1
 
 

 
LOAN AGREEMENT
 
MADE BY AND BETWEEN
 
CJUF II STRATUS BLOCK 21 LLC


 
AND
 
HUNTER’S GLEN/FORD INVESTMENTS I LLC, as Lender


Dated as of March 31, 2010
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page

 
 
ARTICLE 1 INCORPORATION OF RECITALS AND EXHIBITS
2

 
1.1
Incorporation of Recitals. 
2

 
1.2
Incorporation of Exhibits. 
2

 
 
ARTICLE 2 DEFINITIONS
2

 
2.1
Defined Terms. 
2

 
2.2
Other Definitional Provisions. 
14

 
 
ARTICLE 3 BORROWER’S REPRESENTATIONS AND WARRANTIES
14

 
3.1
Representations and Warranties. 
14

 
3.2
Survival of Representations and Warranties. 
19

 
 
ARTICLE 4 LOAN AND LOAN DOCUMENTS
20

 
4.1
Funding of the Loan. 
20

 
4.2
Loan Documents. 
20

 
4.3
Term of the Loan, Extensions. 
21

 
4.4
Prepayments. 
22

 
4.5
Required Principal Payments. 
22

 
4.6
Receipt of Payments. 
22

 
4.7
Protective Advances. 
22

 
4.8
Lender's Inability to Fund. 
22

 
 
ARTICLE 5 INTEREST
23

 
5.1
Interest Rate. 
23

 
 
ARTICLE 6 COSTS OF MAINTAINING LOAN
23

 
6.1
Borrower Withholding. 
23

 
 
ARTICLE 7 LOAN EXPENSE AND ADVANCES
23

 
7.1
Loan and Administration Expenses. 
23

 
7.2
Loan Fees. 
24

 
7.3
[reserved] 
24

 
7.4
[reserved] 
24

 
7.5
Lender’s Attorneys’ Fees and Disbursements. 
24

 
7.6
Time of Payment of Fees and Expenses. 
24

 
7.7
Expenses and Advances Secured by Loan Documents. 
24

 
7.8
Right of Lender to Make Advances to Cure Borrower’s Defaults. 
24

 
 
ARTICLE 8 NON-CONSTRUCTION REQUIREMENTS PRECEDENT
25

 
8.1
Non-Construction Conditions Precedent. 
25

 
 
ARTICLE 9 CONSTRUCTION REQUIREMENTS PRECEDENT
30

 
9.1
Construction Documents Required as of Closing. 
30

 
9.2
Construction Deliveries Required as of the Full Loan Opening. 
32

 
 
ARTICLE 10 BUDGET, CONTINGENCY FUND AND CHANGE ORDERS
33

 
10.1
Budget. 
33

 
10.2
Budget Line Items. 
33

 
10.3
[reserved] 
34





 
(i)
 

--------------------------------------------------------------------------------

 
 

 
10.4
[reserved] 
34

 
10.5
Change Orders. 
34

 
 
ARTICLE 11 [reserved]
34

 
 
ARTICLE 12 [reserved]
34

 
 
ARTICLE 13 [reserved]
34

 
 
ARTICLE 14 SALE OF RESIDENTIAL UNITS
34

 
14.1
Price List Schedule. 
34

 
14.2
Sales Agreements. 
34

 
14.3
Purchaser Deposits. 
35

 
14.4
Residential Unit Sales. 
36

 
14.5
Sales Operations and Seller’s Obligations; Amendment and Termination of Sales
Agreements. 
37

 
14.6
Delivery of Sales Information and Documents. 
37

 
14.7
Borrower’s Acknowledgment Regarding Buyer Financing. 
37

 
14.8
Condominium Regime. 
37

 
14.9
Release of Residential Units. 
42

 
14.10
Application of Sales Proceeds. 
43

 
 
ARTICLE 15 OTHER COVENANTS
44

 
15.1
Borrower further covenants and agrees as follows: 
44

 
15.2
Single Purpose Entity Covenants. 
54

 
15.3
Authorized Representative. 
56

 
15.4
Negative Covenants. 
56

 
 
ARTICLE 16 CASUALTIES AND CONDEMNATION
57

 
16.1
Lender’s Election to Apply Proceeds on Indebtedness. 
57

 
16.2
Borrower’s Obligation to Rebuild and Use of Proceeds Therefor. 
58

 
 
ARTICLE 17 ASSIGNMENTS BY LENDER AND BORROWER
58

 
17.1
Assignments and Participations. 
58

 
17.2
Prohibition of Assignments and Transfers by Borrower. 
58

 
17.3
Prohibition of Transfers in Violation of ERISA. 
59

 
17.4
Successors and Assigns. 
60

 
 
ARTICLE 18 TIME OF THE ESSENCE
60

 
18.1
Time is of the Essence. 
60

 
 
ARTICLE 19 EVENTS OF DEFAULT
60

 
19.1
Events of Default. 
60

 
 
ARTICLE 20 LENDER’S REMEDIES IN EVENT OF DEFAULT
62

 
20.1
Remedies Conferred Upon Lender. 
62

 
 
ARTICLE 21 GENERAL PROVISIONS
63

 
21.1
Captions. 
63

 
21.2
Modification; Waiver. 
63

 
21.3
Governing Law. 
63

 
21.4
Acquiescence Not to Constitute Waiver of Lender’s Requirements. 
63

 
21.5
Disclaimer by Lender. 
63





















 
(ii)
 

--------------------------------------------------------------------------------

 
 

 
21.6
Partial Invalidity; Severability. 
64

 
21.7
Definitions Include Amendments. 
64

 
21.8
Execution in Counterparts. 
65

 
21.9
Entire Agreement. 
65

 
21.10
Reserved. 
65

 
21.11
References to Senior Loan Agreement and Concurrent Lenders Approval.
65

 
21.12
Jurisdiction. 
65

 
21.13
Reserved. 
66

 
21.14
Binding Effect. 
66

 
21.15
Waiver of Accord and Satisfaction. 
66

 
 
 
ARTICLE 22 NOTICES
66

 
 
ARTICLE 23 WAIVER OF JURY TRIAL
68



EXHIBITS TO LOAN AGREEMENT


Exhibit A                                Legal Description of Land
Exhibit B                                 Construction Schedule
Exhibit C                                 Permitted Exceptions
Exhibit D                                 No Litigation Certificate
Exhibit E                                 Insurance Requirements During and Post
Construction
Exhibit F                                 Architect’s Certificate
Exhibit G                                 Budget
Exhibit H                                [reserved]
Exhibit I                                  Approved Plans and Specifications and
Approved Finish Standards
Exhibit J                                  Subcontracts
Exhibit K                                [reserved]
Exhibit L                                 [reserved]
Exhibit M                               List of Sales Agreements
Exhibit M-1                            List of Sales Agreements Discrepancy
Items
Exhibit M-2                            Price List Schedule
Exhibit N                                [reserved]
Exhibit O                                Approved Form of Sales Agreement
Exhibit P                                 [reserved]
Exhibit Q                                Leasing Parameters and Allowable Tenant
Improvements
Exhibit R                                 [reserved]
Exhibit S                                 Form of Fourth Estoppel and Agreement
from City of Austin
Exhibit T                                 Due Diligence Materials
 

(iii)
 
 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT
Project Commonly Known as


“W Hotel and Residences”
Block 21, Austin, Texas
 
THIS LOAN AGREEMENT (“Agreement”) is made as of March 31, 2010, by and between
CJUF II STRATUS BLOCK 21 LLC, a Delaware limited liability company (“Borrower”),
and HUNTER’S GLEN/FORD INVESTMENTS I LLC, a Texas, its successors and assigns
(“Lender”).
 
W I T N E S S E T H:
 
RECITALS
 
A.           Borrower is the owner in fee simple of an approximately 76,176
square foot parcel of land commonly known as “Block 21,” bounded by Second,
Third, Guadalupe and Lavaca Streets, City of Austin, County of Travis, State of
Texas, and legally described in Exhibit A attached hereto (the
“Land”).  Borrower proposes to construct on the Land a mixed use project to be
known as the “W Hotel and Residences,” consisting of a building of thirty-six
(36) stories (the “Building”) and other facilities containing: (i) one hundred
fifty-nine (159) residential condominium units (each, a “Residential Unit”) on
twenty (20) floors, from floor 18 through floor 37 of the Building, containing
at least 272,272 Saleable Square Feet (with each capitalized term used and not
defined in these Recitals being defined hereinbelow) of interior space and with
interior finished ceiling heights of at least ten (10) feet (outside of areas
containing mechanical runs), (ii) a “W” flagged hotel with two hundred fifty-two
(252) guest rooms, situated on ten (10) floors, from floor 6 through floor 16 of
the Building, to be furnished and managed pursuant to the Hotel Operating
Agreement (as hereinafter defined), and containing at least 100,408 square feet
of interior room space and 88,212 square feet of hotel operating space,
collectively with, on floor 2 through floor 4 of the Building, 9,583 square feet
of meeting space, a 8,060 square foot fitness facility, a 9,935 square foot pool
and pool deck, and a business center (collectively, the “Hotel”), (iii) on floor
1 through floor 3 of the Building, 18,341 net Rentable Square Feet of retail
space (the “Retail Space”) and restaurant space (provided that such restaurant
space will not consist of more than 15,900 net Rentable Square Feet exclusive of
any outdoor space and Hotel kitchen space) (the “Restaurant Space”) and 37,382
net Rentable Square Feet of office space (the “Office Space”), (iv) a live
performance venue, on the top three (3) floors of an attached 4-story structure,
containing at least 86,750 square feet and a minimum capacity of 2,480 people,
with seating for approximately 2,160 people (the “Venue”), (v) 10,995 square
feet of storage space, and (vi) a three (3)-level subterranean parking garage
(the “Parking Garage”), with a direct connection to elevators servicing the
Residential Units, and containing parking spaces for at least 480 automobiles
(each, a “Parking Space”), of which, 300 Parking Spaces shall be allocated for
the Residential Units, and 122 Parking Spaces shall be allocated, collectively,
for the Hotel, the Commercial Space, and the Venue.  The Residential Units shall
have a la carte access to the Hotel amenities on a pay-by-use basis, as provided
in the Hotel Operating Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
B.           Borrower has entered into that certain Amended and Restated
Construction Loan Agreement (the “Senior Loan Agreement”) dated October 21,
2009, between Borrower and Beal Bank Nevada (“Senior Lender”), pursuant to which
Senior Lender committed to make construction advances to construct the Project
(hereinafter defined) in an amount not to exceed $120,000,000 (the “Senior
Loan”), said Senior Loan being evidenced by that certain Amended and Restated
Promissory Note (the “Senior Note”) dated October 21, 2009, payable to the order
of Senior Lender, in the original principal amount of $120,000,000, and secured
by that certain Amended and Restated Construction Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing (“Senior Deed of Trust”) dated
October 21, 2009, executed by Borrower for the benefit of Senior Lender, and
recorded as Instrument No. 2009176430 in the Official Real Property Records of
Travis County, Texas.  The Senior Note, the Senior Loan Agreement, the Senior
Deed of Trust and the other documents executed in connection with the Senior
Loan are collectively referred to as the “Senior Loan Documents”.
 
C.           Borrower has requested that Lender, and Lender has agreed, to
extend a loan to Borrower in the aggregate amount of $30,000,000 (the “Loan”) to
provide additional funds for the construction of the Project, which shall in all
respects be subordinate and inferior to the Senior Loan and the Senior Loan
Documents.  In that regard, Lender, Senior Lender and Borrower have entered into
that certain Subordination and Standstill Agreement (the “Intercreditor
Agreement”) dated the same date as this Agreement, pursuant to which the parties
thereto have made certain agreements with respect to the respective rights and
remedies of Senior Lender and Lender.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:
 
ARTICLE 1
 
INCORPORATION OF RECITALS AND EXHIBITS
 
1.1  
Incorporation of Recitals.

 
The foregoing preambles and all other recitals set forth herein are made a part
hereof by this reference.
 
1.2  
Incorporation of Exhibits.

 
Exhibits A through T to this Agreement, attached hereto, are incorporated in
this Agreement and expressly made a part hereof by this reference.
 
ARTICLE 2
 
DEFINITIONS
 
2.1  
Defined Terms.

 
The following terms as used herein shall have the following meanings:
 
 
2

--------------------------------------------------------------------------------

 
 
Affiliate:  With respect to a specified person or entity, any individual,
partnership, corporation, limited liability company, trust, unincorporated
organization, association or other entity that, directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with such person or entity, including, without limitation, any general
or limited partnership in which such person or entity is a partner.
 
Agreement:  This Loan Agreement.
 
Applicable Condominium Laws:  As such term is defined in Section 14.8(c).
 
Appraisal:  An MAI certified appraisal of the Project performed in accordance
Lender’s appraisal requirements by an appraiser selected and retained by Lender.
 
Approved Finish Standards:  As such term is defined in Section 9.1(f).
 
Approved Lease:  As such term is defined in Section 15.1(m).
 
Approved Plans and Specifications:  As such term is defined in Section 9.1(f).
 
Architect:  BOKA Powell, L.L.C.
 
Architect’s Certificate:  A certificate in the form of Exhibit F attached hereto
executed by the Architect in favor of Lender.
 
Associations:  As such term is defined in Section 14.8(d).
 
Authorized Representative:  William H. Armstrong, an individual, or such other
individual that is designated in accordance with Section 15.3 of this Agreement.
 
Bankruptcy Code:  Title 11 of the United States Code entitled “Bankruptcy” as
now or hereafter in effect, or any successor thereto or any other present or
future bankruptcy or insolvency statute.
 
Borrower:  As such term is defined in the opening paragraph of this Agreement.
 
Budget:  The budget for the Project specifying all costs and expenses of every
kind and nature whatsoever to be incurred by Borrower in connection with the
Project (including, the Loan) prior to the Maturity Date, as approved by Lender
as set forth in Section 10.1.
 
Budget Line Item:  As such term is defined in Section 10.2.
 
Building:  As such term is defined in Recital A.
 
Business Day:  Any Monday through Friday, excluding days on which Lender is
closed for business.
 
 
3

--------------------------------------------------------------------------------

 
 
Change Order:  Shall mean any of the following: (i) a request for changes in the
Approved Plans and Specifications (other than minor field changes involving no
extra cost) or for a change to the General Contract Price, (ii) an amendment to
the General Contract, (iii) a construction change directive or (iv) a written
order for a minor change in the work issued by the Architect.
 
City Documents:  Declaration of Restrictive Covenants (as amended, the
“Declaration”) dated as of December 15, 2006, by the City of Austin, a Texas
home rule city and municipal corporation, recorded in the Official Public
Records of Travis County, Texas as Document No. 2006240877; and Special Warranty
Deed (as amended, the “Deed”) dated as of December 15, 2006, by the City, in
favor of Stratus Block 21 Investments, L.P., a Texas limited partnership,
recorded in the Official Public Records of Travis County, Texas as Document
No. 2006240878, as both were amended by Estoppel Certificate and Agreement dated
April 26, 2008 and recorded in the Official Public Records of Travis County,
Texas under Document No. 2008078527, by Estoppel Certificate and Agreement dated
May 13, 2008 and recorded in the Official Public Records of Travis County, Texas
under Document No. 2008085863, and by Estoppel Certificate and Agreement dated
October 19, 2009 and recorded in the Official Public Records of Travis County,
Texas under Document No. 2009176432.
 
CJUF:  CJUF Block 21 Member, LLC., a Delaware limited liability company.
 
Closing:  The date of the Closing Funding.
 
Closing Funding:  The first disbursement of Loan proceeds into Borrower’s
account with Senior Lender in accordance with Section 4.1, which shall be
advanced on or about the date hereof.
 
Collateral Assignment of Hotel Documents:  That certain Assignment of Hotel
Documents collaterally assigning Borrower’s interests in the Hotel Documents
(and related documents) to Lender.
 
Commercial Space:  Together, the Office Space, the Restaurant Space and the
Retail Space.
 
Completion Date:  With respect to the Residential Units, July 25, 2011; with
respect to the Hotel, January 7, 2011; with respect to the Venue May 25, 2011;
with respect to the Commercial Space, January 7, 2011; and with respect to the
entire Project, December 31, 2011.
 
Condominiums:   All condominium units, including, without limitation,
Residential Units, included within the Project.
 
Condominium Documents:  As such term is defined in Section 8.1(s).
 
Condominium Marketing License Agreement:  That certain Condominium Marketing
License Agreement dated as of October 26, 2006 by and between Stratus Block 21
Investments, L.P. (predecessor in interest to Borrower), and Starwood Hotels &
Resorts Worldwide, Inc.
 
 
4

--------------------------------------------------------------------------------

 
 
Construction or construction:  The construction and equipping of the
Improvements in accordance with the Approved Plans and Specifications, and
related improvements required to be performed by Borrower under Sales Agreements
(including all off-site improvements reasonably required for use and operation
of the Improvements) and the installation of all personal property, fixtures and
equipment required for the operation of the Project or required under Sales
Agreements.
 
Construction Schedule:  The schedule attached hereto as Exhibit B establishing a
timetable for completion of the Construction, showing, on a monthly basis, the
anticipated progress of the Construction, and showing that the Improvements can
be completed on or before the applicable Completion Date and that the
Residential Units will be delivered prior to any outside dates, if any, provided
for in the Sales Agreements.
 
Control:  As such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with,” shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.
 
Declaration of Condominium:  The Master Condominium Declaration and the
Residential Condominium Declaration, individually or collectively, as the
context shall infer.
 
Deed of Trust:  That certain Second Lien Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing, executed by Borrower for the benefit of
Lender and its successors and assigns, securing this Agreement, the Note, and
all obligations of Borrower in connection with the Loan, granting a second
priority lien on Borrower’s fee interest in the Project, subject only to the
Senior Deed of Trust and the Permitted Exceptions.
 
Default or default:  Any event, circumstance or condition, which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.
 
Deposits:  The Earnest Money Deposits and the Upgrade Deposits.
 
Design Professionals:  As such term is defined in Section 9.1(a).
 
Earnest Money Deposits:  As such term is defined in Section 14.3 (a).
 
Environmental Indemnity:  An environmental indemnity from Borrower and
Guarantor, jointly and severally, indemnifying Lender with regard to all matters
related to Hazardous Material and other environmental matters.
 
Environmental Proceedings:  Any environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative proceedings,
relating to the Project.
 
Environmental Report:  An environmental report prepared at Borrower’s expense by
a qualified environmental consultant approved by Lender in its sole discretion
addressed to Lender
 
 
5

--------------------------------------------------------------------------------

 
 
(or subject to separate letter agreement permitting Lender to rely on such
environmental report), or otherwise delivered to Lender, which complies with the
USEPA “all appropriate inquiry” rule contained in 40 CRF Part 312.  That certain
Phase I Environmental Site Assessment dated October 9, 2009, prepared by
Terracon Consultants, Inc. for the benefit of Beal Bank Nevada and CJUF II
Stratus Block 21 LLC and Stratus Block 21 Investments, L.P., is acceptable to
Lender.
 
Equity Investment:  The sum of the Initial Equity Investment plus all other
amounts of equity required to be provided by Borrower pursuant to the Senior
Loan Agreement to keep the Senior Loan in balance and otherwise complete
Construction and perform all other obligations of Borrower in regard to the
Senior Loan and/or under this Agreement and the other Loan Documents.
 
ERISA:  The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.
 
Escrow Agent:  As such term is defined in Section 14.3(a).
 
Escrow Agreement:  As such term is defined in Section 8.1(w).
 
Event of Default:  As such term is defined in Section 19.1.
 
Excess Parking Spaces: As such term is defined in Section 14.1.
 
Full Loan Opening:  As such term is defined in the Senior Loan Agreement.
 
General Contract:  As such term is defined in Section 9.1(a).
 
General Contract Price:  As such term is defined in Section 9.1(a).
 
General Contractor:  Austin Building Company.
 
Governmental Approvals:  Collectively, all consents, licenses, and permits and
all other authorizations or approvals required from any Governmental Authority
for the Construction in accordance with the Approved Plans and Specifications or
the sale of the Residential Units.
 
Governmental Authority:  Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.
 
Guarantor:  Stratus Properties, Inc., a Delaware corporation.
 
Guarantor Financial Covenants: The covenants of Guarantor set forth in Section
26 of the Guaranty.
 
 
6

--------------------------------------------------------------------------------

 
 
Guaranty:  That certain Guaranty Agreement, of even date herewith, executed by
Guarantor in favor of Lender, by which Guarantor guarantees the payment and
performance of all obligations of Borrower with regard to the Loan, including,
without limitation, (i) payment of all amounts due with regard to the Loan and
(ii) the lien-free and timely completion of the Project in accordance with all
provisions of this Agreement and Borrower’s obligation to keep the Senior Loan
In Balance pursuant to the Senior Loan Agreement and to pay for all cost
overruns.
 
Hard Costs:  Any and all costs related to or incurred in connection with the
construction of the Project, including, without limitation, the cost of all
labor, materials and equipment, but excluding any fees for architectural and
engineering services, marketing fees, financing costs, developers’ fees and
other similar soft fees and costs.  The Hard Costs include the items delineated
as such on the Budget.
 
Hazardous Material:  Means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Law of any Governmental Authority having jurisdiction over the
Project or any portion thereof or its use, including: (i) any “hazardous
substance” defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14)
as may be amended from time to time, or any so-called “superfund” or “superlien”
Law, including the judicial interpretation thereof; (ii) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (iii) any material now
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; (vii) any mold
or fungus that may cause an allergic, toxic or inflammatory response in humans
arising from exposure to such mold or fungus in indoor air; and (viii) any other
toxic substance or contaminant that is subject to any other Law or other past or
present requirement of any Governmental Authority.  Any reference above to a
Law, includes the same as it may be amended from time to time, including the
judicial interpretation thereof.
 
Hotel:  As such term is defined in Recital A.
 
Hotel Documents: The Condominium Marketing License Agreement, the Hotel
Operating Agreement, and/or the Technical Services Agreement, individually or
collectively, as the context may infer.
 
Hotel Operator:  W Hotel Management, Inc., a Delaware corporation, an Affiliate
of Starwood Hotel & Resorts Worldwide, Inc.,
 
Hotel Operating Agreement:  That certain W Austin Hotel Operating Agreement by
and between Stratus Block 21 Investments, L.P., and Starwood Hotel & Resorts
Worldwide, Inc., dated as of October 26, 2006, as amended by First Amendment to
Operating Agreement dated January 30, 2008, and Second Amendment to W Austin
Hotel Operating Agreement, dated
 
 
7

--------------------------------------------------------------------------------

 
 
May 6, 2008, as such agreement was assigned by Stratus Block 21 Investments,
L.P. to Borrower by virtue of that certain Assignment and Assumption Agreement
dated as of July 30, 2007; and as such agreement was assigned by Starwood Hotel
& Resorts Worldwide, Inc. to Hotel Operator by virtue of that certain Assignment
and Assumption Agreement dated as of July 30, 2007.
 
HUD:  United States Department of Housing and Urban Development.
 
ILSA:  The Interstate Land Sales Full Disclosure Act, 42 USC 1701 et. seq., as
amended.
 
Improvements:  All of the improvements referred to in Recital A hereto and more
particularly described in the Approved Plans and Specifications and any offsite
improvements reasonably required to be constructed by Borrower for the use or
operation of the improvements described in Recital A.
 
Including or including:  Means “including, but not limited to” of determination
in question.
 
Indemnified Party:  As such term is defined in Section 15.1(t).
 
Initial Equity Investment:  As such term is defined in Section 8.1(a) .
 
Insurance Policy:  As such term is defined in Section 8.1(e).
 
Intercreditor Agreement:  As such term is defined in Recital C.
 
Interest Rate:  The interest rate in effect from time to time under the Note.
 
Internal Revenue Code:  The Internal Revenue Code of 1986, as amended from time
to time.
 
Land:  As such term is defined in Recital A.
 
Laws:  Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.
 
Lease and Leases:  The collective reference to all leases, subleases and
occupancy agreements affecting the Project or any part thereof now existing or
hereafter executed and all amendments, modifications or supplements thereto
approved in writing by Lender.  Lease refers to any of such leases, subleases or
occupancy agreements.
 
Lender:  As such term is defined in the opening paragraph of this Agreement and
including any successor owner or holder of the Loan or any part of the Loan
(other than a participation interest in the Loan) from time to time.
 
List Price:  As such term is defined in Section 14.1.
 
 
8

--------------------------------------------------------------------------------

 
 
Loan:  The loan, in the principal amount of $30,000,000.00 to be provided by
Lender to Borrower pursuant to this Agreement and which is evidenced by the
Note.
 
Loan Documents:  The collective reference to this Agreement, the documents and
instruments listed in Section 4.2, and all the other documents and instruments
entered into from time to time, evidencing or securing the Loan or any
obligation of payment thereof or per­formance of Borrower’s or Guarantor’s
obligations in connection with the transaction con­templated hereunder, each as
amended and/or amended and restated.
 
Loan Term:  The period of time commencing on the date of this Agreement through
and including the date the Loan is repaid in full.
 
Master Association:  As such term is defined in Section 14.8(d).
 
Master Condominium:  As such term is defined in Section 14.8(c).
 
Master Condominium Declaration:  That certain Declaration of Condominium Regime
for Block 21 Master Condominiums to be recorded against the Project upon
completion thereof, which will subdivide the Project into eleven (11) “Master
Units.”
 
Material Adverse Change or material adverse change:  While the Senior Loan is
outstanding, a Material Adverse Change means a Material Adverse Change as
determined by Senior Lender under the Senior Loan Agreement.  After the Senior
Loan is paid in full, then Material Adverse Change means if, in Lender’s sole
and reasonable discretion, the operations or financial condition of a person,
entity, or property has changed in a manner likely to impair materially the
value of Lender’s security for the Loan, prevent timely repayment of the Loan,
or otherwise prevent the applicable person or entity from timely performing any
of its material obligations under the Loan Documents.
 
Material Contracts:  The City Documents, the Hotel Documents, the General
Contract, each Sale Agreement,
 
Maturity Date:  As such term is defined in Section 4.3.
 
Net Operating Income:  For the applicable month, the gross income from the
Project less, to the extent actually paid during the applicable period, a
prorated management fee (not to exceed 4% of annual gross revenues), customary
monthly operating expenses (not including accrued, unpaid interest on the Loan),
and reasonable prorated tax and insurance reserves; provided, however, for the
Hotel, Net Operating Income shall be deemed the amount distributable by Hotel
Operator to Borrower pursuant to the Hotel Operating Agreement.
 
Net Profits Agreement:  Means that certain Profits Interest Agreement dated on
of the date hereof executed by Borrower for the benefit of Lender.
 
Net Sales Proceeds:  The greater of (i) gross sales price paid by any
Residential Unit Purchaser for its respective Residential Unit (exclusive of
Residential Unit customization items
 
 
9

--------------------------------------------------------------------------------

 
 
paid for from Upgrade Deposits, but inclusive of all Upgrade Profits and
inclusive of all fees and other amounts paid by Residential Unit Purchasers in
excess of the purchase price) minus brokerage commissions (limited to 3% of such
gross sales price if no Residential Unit Purchaser’s broker is to be paid by
Borrower and 6% of such gross sales price if both the Residential Unit
Purchaser’s broker and Borrower’s broker are to be paid by Borrower), Starwood
Hotels & Resorts Worldwide, Inc. licensing fees in the amount of 4.5% of the
gross sales price for each Residential Unit sold, title costs, legal fees and
other customary closing costs associated with the sale of such Residential Unit
that are paid or incurred by Borrower, provided that in calculating Net Sales
Proceeds closing costs shall be excluded from this clause to the extent funded
from the Loan (rather than being paid from gross sales proceeds) or (ii) 89% of
such gross sales price if both the Residential Unit Purchaser’s broker and
Borrower’s broker are to be paid by Borrower and 92% of such gross sales price
if the Residential Unit Purchaser’s broker is not to be paid by Borrower.
 
Non-Disturbance Agreement:  That certain Subordination and Non-Disturbance
Agreement by and among Hotel Operator, Lender and Borrower, dated as of March
31, 2010,
 
Note:  That certain Promissory Note, of even date herewith, in the amount of
Thirty Million Dollars ($30,000,000), executed by Borrower and payable to the
order of Lender, evidencing the Loan.
 
OFAC:  As such term is defined in Section 3.1(v).
 
Office Space:  As such term is defined in Recital A.
 
Parking Garage:  As such term is defined in Recital A.
 
Parking Space:  As such term is defined in Recital A.
 
Permitted Exceptions:  Those matters listed on Exhibit C attached hereto, to
which title to the Project may be subject at the Closing, and thereafter such
other title exceptions as are acceptable to Lender in its sole discretion and
approved by Lender in writing.
 
Person:  Any natural person, partnership, limited liability company,
corporation, trust, Governmental Authority or other entity.
 
Plans and Specifications:  As such term is defined in Section 9.1(f).
 
Pre-sale Requirement:  As such term is defined in Section 8.1(v).
 
Price List Schedule:  As such term is defined in Section 14.1.
 
Proceeding:  As such term is defined in Section 21.12.
 
Proceeds:  As such term is defined in Section 16.1(a).
 
 
10

--------------------------------------------------------------------------------

 
 
Project:  The collective reference to (i) the Land, together with all buildings,
structures and improvements located or to be located thereon, including the
Improvements, (ii) all rights, privileges, easements and hereditaments relating
or appertaining thereto, including, without limitation, all of Borrower’s right,
title and interest under the Condominium Documents, including, without
limitation, all telecommunication easements, development rights and
Declarant/special Declarant rights, and (iii) all personal property, fixtures
and equipment required or beneficial for the operation thereof.
 
Project Costs:  Hard Costs, Soft Costs and other costs associated with the
construction of the Project as set forth in the Budget.
 
Qualifying Sales Agreement:  (i) an agreement for the sale of a Residential Unit
meeting all of the conditions required by this Agreement, and (ii) those certain
Sales Agreements described on Exhibit M attached hereto that have been delivered
to Lender prior to the date of this Agreement.
 
Release Price:  As such term is defined in Section 14.9 for the  Residential
Unit being released.
 
Remaining Units:  Residential Units which have not been conveyed to Residential
Unit Purchasers as of the time of determination of the Remaining Units (and,
therefore, remain as collateral for the Loan).
 
Rentable Square Feet:  The number of indoor net rentable square feet in any
particular portion of the Commercial Space or other space, as measured from the
interior of the glass in the exterior walls, the middle of demising walls
between rentable spaces and to the public side of any common area walls, but
excluding balconies, terraces, hallways, common areas, lobbies, loft space or
“loft walls” and the structural walls and areas of exit stairs, elevator shafts,
and common mechanical shafts.  (One such rentable square foot is referred to in
the singular as a “Rentable Square Foot”.)
 
Required Permits:  Each building permit, environmental permit, utility permit,
land use permit and any other permits, approvals or licenses issued by any
Governmental Authority that are required in connection with the Construction,
marketing, sale or operation of the Project.
 
Residential Association:  As such term is defined in Section 14.8(d).
 
Residential Condominium:  As such term is defined in Section 14.8(c).
 
Residential Condominium Declaration:  That certain sub-condominium declaration,
entitled the “Subordinate Declaration of Condominium Regime for Block 21 Hotel
Residential Condominiums,” to be recorded against the Residential Units and
Hotel.
 
Residential Unit:  As such term is defined in Recital A.  For the sake of
clarity, the Hotel is not included in the defined term “Residential Units.”
 
 
11

--------------------------------------------------------------------------------

 
 
Residential Unit Purchaser:  The contract purchaser(s) under each Sales
Agreement.
 
Restaurant Space:  As such term is defined in Recital A.
 
Retail Space:  As such term is defined in Recital A.
 
Saleable Square Feet:  The number of indoor net saleable square feet in a
Residential Unit or other space, as measured from the exterior of the exterior
walls, the middle of demising walls between Residential Units and to the public
side of any common area walls, but excluding balconies, terraces, common
hallways, common mechanical shafts, lobbies, loft space or “loft walls” and the
structural walls and areas of exit stairs, elevator shafts, and other common
areas.  (One such saleable square foot is referred to in the singular as a
“Saleable Square Foot”.)
 
Sales Agreement:  As such term is defined in Section 14.2.
 
Sales Notice:  As such term is defined in Section 14.9.
 
Sales Report:  As such term is defined in Section 14.6.
 
Senior Deed of Trust:  As such term as defined in Recital B.
 
Senior Loan Documents:  As such term as defined in Recital B.
 
Senior Loan Agreement:  As such term as defined in Recital B.
 
Senior Note:  As such term as defined in Recital B.
 
Soft Costs:  All costs incurred or to be incurred in connection with the
Project, other than the Hard Costs, including, without limitation, interest on
the Loan, fees incurred in connection with the Loan, commissions, appraisal
fees, architectural and engineering fees, title and recording charges, legal
fees, real estate taxes and other impositions and sales and marketing
costs.  Soft Costs shall only include the items delineated as such on the
Budget.
 
Soil Report:  A soil test report prepared by a licensed engineer satisfactory to
Lender indicating to the satisfaction of Lender that the soil and subsurface
conditions underlying the Project will support the Improvements.  The
geotechnical report covering the Land prepared by Henley Johnston & Associates,
Inc., dated February, 2007, submitted to and approved by Senior Lender is deemed
acceptable to Lender.
 
State:  The State of Texas.
 
Subcontracts:  Subcontracts for labor or materials to be furnished to the
Project.
 
Substantial Completion:  The satisfaction of all of the following conditions:
(a) the date when the Construction shall have been completed (except for Punch
List Items and minor items which can be fully completed without material
interference with the use and operation of the Project) in accordance with the
Approved Plans and Specifications; and (b) all material permits
 
 
12

--------------------------------------------------------------------------------

 
 
and approvals required for the normal use and occupancy of the Project
(including a temporary certificate of occupancy) shall have been issued by the
appropriate Governmental Authority and shall be in full force and effect to such
extent under items (a) and (b) so that Borrower has the absolute right and
ability under applicable Laws to convey and deliver Residential Units to the
respective Residential Unit Purchasers and open and operate the Hotel.
 
Technical Services Agreement: That certain Technical Services Agreement dated as
of October 26, 2006 by and between Stratus Block 21 Investments, L.P.
(predecessor in interest to Borrower), and Starwood Hotels & Resorts Worldwide,
Inc.
 
Tenant:  The tenant under a Lease.
 
Title Insurer:  Commonwealth Title Insurance Company, or such other title
insurance company licensed in the State as may be approved in writing by Lender.
 
Title Policy:  That certain Lender’s Title Insurance Policy, issued by the Title
Insurer to Lender with regard to the Deed of Trust, insuring the lien of the
Deed of Trust as a valid lien upon the Project and all appurtenant easements,
and subject to no other exceptions other than the Senior Deed of Trust and the
Permitted Exceptions.
 
Transfer:  Any sale, transfer, lease (other than a Lease approved by Lender),
conveyance, alienation, pledge, assignment, mortgage, encumbrance, hypothecation
or other disposition of (a) all or any portion of the Project or any portion of
any other security for the Loan, (b) all or any portion of Borrower’s right,
title and interest (legal or equitable) in and to the Project or any portion of
any other security for the Loan, or (c) any interest in Borrower or any interest
in any entity, which directly or indirectly holds an interest in, or directly or
indirectly controls, Borrower.
 
TUCA:  As such term is defined in Section 14.8(c).
 
Unavoidable Delay:  Any delay in the construction of the Project, caused by
natural disaster, fire, earthquake, hurricanes, tropical storms, floods, war,
acts of terrorism, explosion, extraordinary adverse weather conditions,
inability to procure or a general shortage of labor, equipment, facilities,
energy, materials or supplies in the open market, failure of transportation,
strikes or lockouts, or like causes, so long as such cause is not within the
reasonable control of Borrower, but in no event to exceed ninety (90) days in
the aggregate.  In no event shall lack of funds be deemed an Unavoidable Delay.
 
Upgrade Deposit:  As such term is defined in Section 14.3(c).
 
Upgrade:  As such term is defined in Section 14.3(c).
 
Upgrade Profit:  The amount by which Borrower’s costs of providing any Upgrade
is less than the cost charged to the Residential Unit Purchaser for such
Upgrade.
 
Venue:  As such term is defined in Recital A.
 
 
13

--------------------------------------------------------------------------------

 
 
Venue Documents:  The documents hereafter entered into by Borrower as herein
provided for the operation of the Venue.  It is currently contemplated that the
Venue Documents will include a Management Agreement with Live Nation Worldwide,
Inc. and a Block 21 Master Agreement with Capital of Texas Telecommunications
Council.
 
Waste Management Plan:  As such term is defined in Section 9.2(b).
 
2.2  
Other Definitional Provisions.

 
All terms defined in this Agreement shall have the same meanings when used in
the Note, Deed of Trust, any other Loan Document, or any certificate or other
document made or delivered pursuant hereto.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement.
 
ARTICLE 3
 
BORROWER’S REPRESENTATIONS AND WARRANTIES
 
3.1  
Representations and Warranties.

 
To induce Lender to execute this Agreement and perform its obligations
hereunder, Borrower hereby represents and warrants to Lender as follows:
 
(a) Borrower has good and indefeasible fee simple title to the Project, subject
only to the Senior Deed of Trust and the Permitted Exceptions.
 
(b) Except as described on Exhibit D hereto, no litigation or proceeding is
pending, or to the best of Borrower’s actual knowledge threatened in writing,
against Borrower or  Guarantor, that could, if adversely determined, be
reasonably expected to cause a Material Adverse Change with respect to Borrower,
Guarantor or the Project.  There are no pending Environmental Proceedings and
Borrower has no actual knowledge of any threatened Environmental Proceedings or
any facts or circumstances that are reasonably likely give rise to any future
Environmental Proceedings.
 
(c) Borrower is a duly organized and validly existing limited liability company
and has full power and authority to execute, deliver and perform all Loan
Documents to which Borrower is a party, and such execution, delivery and
performance have been duly authorized by all requisite action on the part of
Borrower; Borrower has been a single purpose entity in compliance with Section
15.2 hereof since its formation.
 
(d) No consent, approval or authorization of or declaration, registration or
filing with any Governmental Authority or nongovernmental person or entity,
including any creditor, partner, member or shareholder of Borrower,  Guarantor,
is required in connection with the execution, delivery and performance of this
Agreement or any of the Loan Documents other than the recordation of the Deed of
Trust and the Declaration of Condominium for the Project and the filing of UCC-1
Financing Statements, except for such consents, approvals or authorizations of
or declarations or filings with any Governmental Authority or non-governmental
person or entity
 
 
14

--------------------------------------------------------------------------------

 
 
where the failure to so obtain would not have a material adverse effect on
Borrower,  Guarantor or which have been obtained as of any date on which this
representation is made or remade.
 
(e) The execution, delivery and performance of this Agreement, the execution and
payment of the Note and the granting of the Deed of Trust and other security
interests under the other Loan Documents have not constituted and will not
constitute, upon the giving of notice or lapse of time or both, a breach or
default under any other agreement to which Borrower or  Guarantor is a party or
may be bound or affected, or a violation of any law or court order that may
affect the Project, any part thereof, any interest therein, or the use thereof.
 
(f) Each of the Material Contracts, other than the Hotel Documents, is in full
force and effect.  There is no Default or Event of Default under the Senior
Agreement, any of the Senior Loan Documents, this Agreement, the other Loan
Documents, or, to the knowledge of Borrower, any of the Material Contracts
(other than the Hotel Documents), nor, to Borrower’s knowledge, is there any
condition that, after notice or the passage of time or both, would constitute a
Default or an Event of Default under any of said documents.  No counterparty to
any Material Contract has sent to Borrower any notice alleging a default on the
part of Borrower under any Material Contract or any other material notice of an
adverse matter relating to any such Material Contract, except for the notices,
if any, which have been provided by Borrower to Lender.  Borrower is not aware
of any material default or failure to perform which exists under any Material
Contract on the part of any party to such Material Contract.  Certain
Residential Unit Purchasers have not yet fully funded the required Earnest Money
Deposit as reflected on Exhibit M-1.
 
(g) (i) No condemnation of any portion of the Project, (ii) no condemnation or
relocation of any roadways abutting the Project, and (iii) no proceeding to deny
access to the Project from any point or planned point of access to the Project,
has commenced or, to Borrower’s actual knowledge, is contemplated by any
Governmental Authority.
 
(h) The amounts set forth in the Budget present a full and complete itemization
by category of all costs, expenses and fees that Borrower reasonably expects to
pay or reasonably anticipates becoming obligated to pay with respect to the Loan
and to complete the Construction (including all off-site improvements to be paid
for by Borrower), operate the Project and market and sell the Residential
Units.  Borrower is unaware of any other such costs, expenses or fees that are
material and are not covered by the Budget.  Borrower further warrants that
neither Borrower,  Guarantor, nor any of their respective Affiliates are
receiving any other payments, distributions, or other consideration directly or
indirectly from Borrower, the Project, its seller, contractors or any other
party associated with the Project other than the Permitted Affiliate Expenses.
 
(i) Neither the construction of the Improvements nor the use of the Project when
completed in accordance with the Approved Plans and Specifications and the
contemplated accessory uses will violate (i) any Laws (including subdivision,
zoning, building, environmental protection and wetland protection Laws), or
(ii) any building permits, restrictions of record, or agreements affecting the
Project or any part thereof.  Neither the zoning authorizations,
 
 
15

--------------------------------------------------------------------------------

 
 
approvals or variances nor any other right to construct or to use the Project is
to any extent dependent upon or related to any real estate other than the
Land.  All Governmental Approvals required for the Construction in accordance
with the Approved Plans and Specifications have been obtained (except for those
Governmental Approvals that cannot or need not be obtained until a later stage
of the Construction or completion of Construction, in which case such
Governmental Approvals will be obtained by Borrower on a timely basis and copies
will be delivered to Lender on the earliest possible date) and all Laws relating
to the Construction and operation of the Improvements have been complied with in
all material respects and to Borrower’s knowledge, after due inquiry, all
permits and licenses, required for the operation of the Project that cannot be
obtained until the Construction is completed can be obtained if the Improvements
are completed in accordance with the Approved Plans and Specifications.
 
(j) The Project will have adequate water, gas, if applicable, and electrical
supply, storm and sanitary sewerage facilities, other required public utilities,
fire and police protection, and means of access between the Project and public
highways, and none of the foregoing will be foreseeably delayed or impeded by
virtue of any requirements under any applicable Laws.
 
(k) No brokerage fees or commissions are payable by or to any person in
connection with this Agreement or the Loan to be disbursed hereunder, other than
to Holliday Fenoglio Fowler, Greg Barnes and Quincy Adams.  Using Loan proceeds,
at Closing, Borrower will pay THREE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($350,000.00) to Holliday Fenoglio Fowler, which firm will promptly pay
$75,000.00 to Greg Barnes and $75,000.00 to Quincy Adams out of such $350,000.00
received at Closing.
 
(l) All financial statements and other information previously furnished by
Borrower or Guarantor to Lender in connection with the Loan are true, complete
and correct in all material respects and fairly present the financial conditions
of the subjects thereof as of the respective dates thereof and do not fail to
state any material fact necessary to make such statements or information not
misleading, and no Material Adverse Change with respect to Borrower,  Guarantor
has occurred since the respective dates of such statements and
information.  Neither Borrower nor Guarantor has any material liability,
contingent or otherwise, not disclosed in such financial statements and all
charges payable with respect to the Project are current and not in
default.  Except as previously disclosed in writing to Lender, neither Borrower
nor Guarantor, nor any officer or director of Borrower, nor any equity owner of
Borrower,  Guarantor, or any of Borrower’s or Guarantor’s respective Affiliates
(excluding investors in beneficial owners of CJUF and any shareholders of
Guarantor other than those that are considered “insiders” under SEC
regulations): (i) has ever been the subject of any criminal proceedings (other
than minor traffic violations); (ii) has ever been the owner, whether directly
or indirectly, of a parcel of real property when it was the subject of
foreclosure proceedings (whether judicial or non-judicial); (iii) has ever been
a party, whether directly or indirectly, to a deed in lieu of foreclosure; or
(iv) is currently a party to any material pending litigation or administrative
proceedings, or subject to any judicial or non-judicial orders or consent
agreements.
 
(m) Except as disclosed in any Environmental Report delivered by Borrower to
Lender prior to the date hereof, (i) to Borrower’s actual knowledge, the Project
is in a safe
 
 
16

--------------------------------------------------------------------------------

 
 
condition, and, except for small quantities of Hazardous Materials lawfully used
in the ordinary course of construction, maintenance and operation of the
Project, is free of all Hazardous Material and is in compliance with all
applicable Laws; (ii) except for small quantities of Hazardous Materials
lawfully used in the ordinary course of construction, maintenance and operation
of the Project, neither Borrower nor, to the actual knowledge of Borrower, any
other person or entity, has ever caused or permitted any Hazardous Material to
be placed, held, located or disposed of on, under, at or in a manner to affect
the Project, or any part thereof, and the Project has never been used (whether
by Borrower or, to the actual knowledge of Borrower, by any other person or
entity) for any activities involving, directly or indirectly, the use,
generation, treatment, storage, transportation, or disposal of any Hazardous
Material; (iii) neither the Project nor Borrower is subject to any existing,
pending, or, to Borrower’s actual knowledge, threatened investigation or inquiry
by any Governmental Authority, and the Project is not subject to any remedial
obligations under any applicable Laws pertaining to health or the environment;
and (iv) to the actual knowledge of Borrower, there are no underground tanks,
vessels, or similar facilities for the storage, containment or accumulation of
Hazardous Materials of any sort on, under or affecting the Project.
 
(n) For all purposes the Project may be mortgaged, conveyed and otherwise dealt
with as an independent parcel and is a separate real estate tax parcel.
 
(o) Borrower and its agents have not entered into any Leases, subleases or other
arrangements for occupancy of space within the Project (other than Sales
Agreements that permit occupancy by the Residential Unit Purchasers following
closing thereunder and the Hotel Operating Agreement).
 
When the Construction is completed substantially in accordance with the Approved
Plans and Specifications, no building or other improvement will encroach upon
any property line, building line, setback line, side yard line or any recorded
or visible easement (or other easement of which Borrower is aware or has reason
to believe may exist) in violation thereof.  Borrower is not a party in interest
to any plan defined or regulated under ERISA, and the assets of Borrower are not
“plan assets” of any employee benefit plan covered by ERISA or Section 4975 of
the Internal Revenue Code.
 
(p) Borrower is not a “foreign person” within the meaning of Section 1445 or
7701 of the Internal Revenue Code.
 
(q) Borrower uses no trade name other than (i) its actual name set forth herein,
(ii) “W Hotel and Residences” and (iii) “W Austin Hotel”.  The principal place
of business of Borrower is as stated in Article 22.
 
(r) Borrower’s place of organization is Delaware.
 
(s) Except as set forth in Exhibit M, there are no Sales Agreements to purchase
Residential Units.  The Sales Agreements listed on Exhibit M are in full force
and effect and such Sales Agreements are not subject to any rights of
rescission.  Borrower hereby represents that Exhibit M is a true, accurate and
complete schedule of all Sales Agreements and sets forth:  
 
 
17

--------------------------------------------------------------------------------

 
 
(i) the name of Residential Unit Purchaser, (ii) the Residential Unit being
purchased, (iii) any Upgrades, (iv) any Upgrade Deposit, (v) the purchase price,
and (vi) the Earnest Money Deposit. All Sales Agreements are (or when entered
into, and after expiration of statutory rescission periods, will be) Qualifying
Sales Agreements.  Except for the Sales Agreements referenced on Exhibit M-1
where delinquent Earnest Money Deposit installments are noted, no event of
default, or any event that, with the passage of time or the giving of notice, or
both, would constitute an event of default, has occurred pursuant to the terms
of any of the Sales Agreements on the part of Borrower or, to Borrower’s actual
knowledge, the other parties thereto.  No Residential Unit Purchaser under the
Sales Agreements listed on Exhibit M has terminated its respective Sales
Agreement and there are no side agreements with any Residential Unit Purchasers
modifying any of the terms of the Sales Agreements or otherwise.
 
(t) All Sales Agreements are exempt from or will comply with the requirements of
ILSA, and Laws of the State (and any applicable local Laws), so that (i) the
sale of the Residential Units is lawful and will not be subject to interruption
due to a violation of Laws, (ii) no Sales Agreement is terminable under any of
such Laws (other than the termination rights contained in such Sales Agreement),
and (iii) neither Borrower nor the Project will be subject to any civil or
criminal penalties by reason of failure to comply with such Laws.  The marketing
and sale of Residential Units by Borrower (and any marketing or sales of
Residential Units) is, and at all times has been, in compliance with all Laws
pertaining to the sale of condominiums (and/or residential real estate
generally).  All consents and approvals needed for the sale of Residential Units
under applicable federal, state and local Laws have been received and remain in
full force and effect.
 
(u) The Hotel Documents are in full force and effect.  No event of default, or
any event that, with the passage of time or the giving of notice, or both, would
constitute an event of default, has occurred pursuant to the terms of the Hotel
Documents, either on the part of Borrower or, to Borrower’s actual knowledge,
the other parties thereto.  Hotel Operator, or any other party to any Hotel
Document, has not sent to Borrower any notices of default under any Hotel
Document, nor has Hotel Operator, or any other party to any Hotel Document, sent
to Borrower any other written notices of a material nature.  The Hotel Documents
have not been amended (except as set forth in the definition of Hotel
Documents).  There are no other agreements, written or oral, with Hotel
Operator, Starwood Hotels & Resorts Worldwide, Inc., or any Affiliates of the
foregoing, that supplement or modify any of the terms of any of the Hotel
Documents or otherwise.
 
(v) Neither Borrower, Guarantor nor any other person owning an interest in
Borrower is (or will be) a person with whom Lender is restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury of the United States of America (including, those
persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not knowingly engage in any dealings or transactions or otherwise be
associated with such persons.  In addition, Borrower hereby agrees to provide
Lender with any additional information
 
 
18

--------------------------------------------------------------------------------

 
 
that Lender deems reasonably necessary from time to time in order to ensure
compliance with all applicable Laws concerning money laundering and similar
activities.
 
(w) Borrower shall have complied, in all respects, with the provisions of the
USA PATRIOT Act of 2001, as applicable to Borrower and the Project.
 
(x) The Project complies and, when constructed, shall comply with all
requirements of (i) the City Documents, (ii) that certain Restrictive Covenant
by Zoning Case No. C14-06-0190, dated December 5, 2006 by The City of Austin
recorded as Instrument No. 200634734, and (iii) that certain Restrictive
Covenant Regarding Unified Development and Maintenance of Drainage Facilities,
dated January 9, 2008 by CJUF II Stratus Block 21, LLC recorded as Instrument
No. 2008013723.
 
(y) All statements set forth in the Recitals are true and correct in all
material respects.
 
(z) Construction of the Improvements to date is in compliance with the Approved
Plans and Specifications, the Governmental Approvals and the requirements of
each applicable Material Contract. To date, Borrower has contributed
$146,047,370 of its Initial Equity Investment to pay Budget Line Item Costs as
shown on Exhibit G.
 
(aa) To Borrower’s actual knowledge, all factual information with respect to the
Borrower, the Guarantor, the Project, the Senior Loan and/or the Loan, set forth
in the Senior Loan Documents or in the reports, other papers and data set forth
in the items listed on Exhibit T (the “Due Diligence Materials”) and, to
Borrower’s actual knowledge, all factual statements and representations made to
the Lender by or on behalf of the Borrower in the Due Diligence Materials, were,
at the time the same were so furnished or made, when taken together with all
such other factual information, reports and other papers and data previously so
furnished in connection with this Agreement and the Loan and all such other
factual statements and representations previously so made in connection with
this Agreement and the Loan, complete and correct in all material respects, and,
to Borrower’s actual knowledge, did not as of the date so furnished or made and
as of the date hereof, contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances in which the same were
made.  Borrower has not intentionally withheld any material information from
Lender concerning the Borrower, the Guarantor, the Project or the loan evidenced
by the Senior Loan Documents.
 
3.2  
Survival of Representations and Warranties.

 
Borrower agrees that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true in all material respects as
of the date hereof, will be true in all material respects at Closing and, except
for matters that have been disclosed by Borrower and approved by Lender in
writing or otherwise permitted by this Agreement, will be true in all material
respects at all times thereafter (including at Full Loan Opening) until the Loan
has been repaid and Borrower’s obligations hereunder have been satisfied in
full.  Each request for a disbursement under the Loan Documents shall constitute
a reaffirmation of such representations and warranties, as deemed modified in
accordance with the disclosures made and approved as
 
 
19

--------------------------------------------------------------------------------

 
 
aforesaid, as of the date of such request.  It shall be a condition precedent to
the Closing Funding and each subsequent disbursement that each of said
representations and warranties is true and correct in all material respects as
of the date of such requested disbursement.  In addition, at Lender’s request,
Borrower shall reaffirm such representations and warranties in writing prior to
each disbursement hereunder.
 
ARTICLE 4
 
LOAN AND LOAN DOCUMENTS
 
4.1  
Funding of the Loan.

 
(a) The Loan will be advanced to Borrower in three draws.  The first draw in the
amount of $10,000,000 will be funded at Closing (the “Closing Funding”); the
second draw in the amount of $11,000,000 will be funded on April 16, 2010; and
the third draw in the amount of $9,000,000 will be funded on May 17,
2010.  Lender’s obligation to fund such second draw and third draw is referred
to in this Agreement as the “Unfunded Commitments.”  Lender will disburse the
Unfunded Commitment into Borrower’s account with Senior Lender and Borrower
shall be entitled to withdraw amounts (in one or more draws) from that account
to pay Project Costs upon satisfaction of the conditions in the Senior Loan
Agreement for a disbursement of proceeds to pay such Project Costs, including
Senior Lender’s review and approval of the applicable draw request.
 
4.2  
Loan Documents.

 
Borrower agrees that it will, on or before the date hereof, execute and deliver
or cause to be executed and delivered to Lender the following documents in form
and substance acceptable to Lender:
 
(a) The Note.
 
(b) The Deed of Trust.
 
(c) The Guaranty.
 
(d) The Environmental Indemnity.
 
(e) The Collateral Assignment of Hotel Documents.
 
(f) A collateral assignment, to the extent assignable, of construction
documents, including, without limitation, the General Contract, all
architecture, Design Professional and engineering contracts, Plans and
Specifications, permits, licenses, approvals and development rights, together
with consents to the assignment and continuation agreements from the General
Contractor, the architect, real estate broker and other parties reasonably
specified by Lender.
 
 
20

--------------------------------------------------------------------------------

 
 
(g) A collateral assignment, to the extent assignable, of all Sales Agreements,
Earnest Money Deposits, Upgrade Deposits and all other documents relating to the
establishment of a condominium regime at the Project.
 
(h) Such UCC financing statements as Lender determines are advisable or
necessary to perfect or notify third parties of the security interests intended
to be created by the Loan Documents.
 
(i) A collateral assignment, to the extent assignable, of any management
contract entered into with respect to the Project.
 
(j) The Intercreditor Agreement.
 
(k) A Pledge and Security Agreement.
 
(l) Net Profits Agreement.
 
(m) Such other documents, instruments or certificates as Lender and its counsel
may reasonably require, including such documents as Lender in its reasonable
discretion deems necessary or appropriate to effectuate the terms and conditions
of this Agreement and the Loan Documents, and to comply with the laws of the
State.
 
4.3  
Term of the Loan, Extensions.

 
(a) All principal, interest and other sums due under the Loan Documents shall be
due and payable in full on the second (2nd) anniversary of the date hereof (the
“Maturity Date”).  The Loan may become due and payable prior to the Maturity
Date as a result of an acceleration thereof as provided in the Loan Documents.
 
(b) If, not more than fifteen (15) days prior to the Maturity Date (or the
extended Maturity Date as provided below), Borrower has not provided Lender with
assurances satisfactory to Lender that Borrower has or will have sufficient
funds to pay the Loan in full on the Maturity Date (or the extended Maturity
Date) in accordance with the terms of the Loan Documents and in compliance with
the Intercreditor Agreement, Lender shall have the option, but not the
obligation,  of extending the Maturity Date of the Loan for two (2) additional
one-year periods by giving Borrower written notice of Lender’s exercise of its
right to extend the Maturity Date.  The terms of the Note during each extended
term will remain the same as before the extension, except that Borrower will, on
or before the original Maturity Date or the extended Maturity Date, as
applicable, pay to Lender an extension fee in the amount of $50,000, which shall
be funded from sources other than revenues or Proceeds from the Project.
 Borrower and Lender will execute such documentation as Lender requires to
evidence the extension of the term in each case.
 
 
21

--------------------------------------------------------------------------------

 
 
4.4  
Prepayments.

 
Subject to the terms of the Intercreditor Agreement, the Loan may not be
prepaid, in whole or in part, at any time prior to the first (1st) anniversary
of the date of the Closing except for (a) any insurance proceeds or condemnation
awards that are applied to the payment of the Loan pursuant to the Loan
Documents, or (b) in accordance with Section 14.10.  Borrower may prepay the
Loan, in whole or in part, without premium or fee, subsequent to the first (1st)
anniversary of the date of the Closing.  Except for prepayments to Lender
described in subpart (a) above, Borrower must provide to Lender at least five
(5) business days prior written notice of each prepayment.
 
4.5  
Required Principal Payments.

 
The unpaid Principal Balance of and all accrued and unpaid interest on the Loan
shall be due and payable on the Maturity Date, subject to the terms of the
Intercreditor Agreement.  In addition, as Residential Units are sold on or after
the first anniversary date of the Note, the Net Sales Proceeds, or portion
thereof, from a Residential Unit Sale that are released by Senior Lender to
Borrower in accordance with the terms of the Senior Loan Agreement, must be paid
to Lender as a required principal payment on the Note.
 
4.6  
Receipt of Payments.

 
All payments received by Lender prior to or at 2:00 p.m. (Dallas time) on a
Business Day shall be credited to Borrower on the day of receipt; all payments
received after 2:00 p.m. (Dallas time) on a Business Day shall be deemed
received on the next succeeding Business Day.
 
4.7  
Protective Advances.

 
Notwithstanding any provision herein or in the Note to the contrary, Lender has
the right under the Intercreditor Agreement to cure Borrower’s defaults
thereunder, and with respect thereto, in the event Lender advances any or
expends any funds to cure any default by Borrower under the Senior Loan
Documents, such advances or expenditures will be deemed additional advances
under the Note, shall bear interest as provided in the Note, shall be secured by
the Deed of Trust and the other Loan Documents, and shall be payable on demand.
 
4.8  
Lender's Inability to Fund.

 
Notwithstanding any provisions of Section 4.4, if Lender is prevented from
funding the Unfunded Commitment by reason of bankruptcy or insolvency
proceedings or an order from regulatory authorities in connection with Lender's
insolvency or failure to meet regulatory requirements, then Lender shall notify
Borrower of that circumstance and, so long as no Event of Default exists,
Borrower may prepay the Loan in full without the payment of any prepayment
premium or fee.  This Section 4.8 is in addition to the legal rights and
remedies of Borrower under this Agreement or at law or equity.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
INTEREST
 
5.1  
Interest Rate.

 
The Loan shall bear interest as set forth in the Note.  Interest shall be paid
on the Loan when and as set forth in the Note.
 
ARTICLE 6
 
COSTS OF MAINTAINING LOAN
 
6.1  
Borrower Withholding.

 
If by reason of a change in any applicable Laws occurring after the date hereof,
Borrower is required by Law to make any deduction or withholding in respect of
any taxes (other than taxes imposed on or measured by the net income of Lender
or any franchise tax imposed on Lender), duties or other charges from any
payment due under the Note to the maximum extent permitted by law, the sum due
from Borrower in respect of such payment shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding,
Lender receives and retains a net sum equal to the sum that it would have
received had no such deduction or withholding been required to be made.
 
ARTICLE 7
 
LOAN EXPENSE AND ADVANCES
 
7.1  
Loan and Administration Expenses.

 
Borrower unconditionally agrees to pay all reasonable expenses of the Loan,
including all amounts payable pursuant to Section 7.2 and any and all other fees
owing to Lender pursuant to the Loan Documents, and also including, without
limiting the generality of the foregoing, all recording, filing and registration
fees and charges, mortgage, intangible or documentary taxes, escrow charges,
title charges, all insurance premiums, title insurance premiums and other
charges of the Title Insurer, printing and photocopying expenses, survey fees
and charges, cost of certified copies of instruments, cost of premiums on the
Title Policy, charges of the Title Insurer or other escrowee for administering
disbursements, all appraisal fees, insurance consultant’s fees, investigator’s
fees, environmental consultant’s fees, reasonable travel related expenses and
all reasonable costs and expenses incurred by Lender in connection with the
determination of whether or not Borrower has performed the obligations
undertaken by Borrower hereunder or has satisfied any conditions precedent to
the obligations of Lender hereunder.  Borrower shall pay the airfare and other
reasonable travel expenses for each officer or analyst of Lender who inspects
the Project as part of Lender’s due diligence.  The amount charged for airfare
shall be the lesser of (i) the actual cost thereof incurred by Lender, or
(ii) $500.00 per person per visit.  Borrower agrees to pay all brokerage, finder
or similar fees or commissions payable in connection with the transactions
contemplated hereby and shall indemnify, defend, and hold Lender harmless
against all claims, liabilities, costs and expenses (including attorneys’
 
 
23

--------------------------------------------------------------------------------

 
 
fees and expenses) incurred in relation to any such claim by broker, finder or
similar person alleging to have dealt with Borrower in connection with this
transaction.
 
7.2  
Loan Fees.

 
Borrower shall pay to Lender on or before the date of this Agreement a loan
commitment fee in the amount of $50,000, which shall be fully earned and
non-refundable when paid.
 
7.3  
[reserved]

 
7.4  
[reserved]

 
7.5  
Lender’s Attorneys’ Fees and Disbursements.

 
Borrower agrees to pay Lender’s reasonable attorneys fees and disbursements
incurred in connection with this Loan both before and after the date hereof (and
whether or not the Loan closes), including (i) the preparation of this
Agreement, any intercreditor agreements and the other Loan Documents and the
preparation of the closing binders, (ii) the disbursement and administration of
the Loan and (iii) the enforcement of the terms of this Agreement and the other
Loan Documents.  The reasonable legal fees and disbursements to be paid by
Borrower under this Section 7.5 and the reasonable legal fees and disbursements
to be paid by Borrower under all other applicable provisions of this Loan
Agreement and the other Loan Documents shall include the reasonable fees and
expenses of Lender’s inside counsel charged at a rate not higher than the rate
charged by Lender’s outside counsel for an attorney with equivalent experience.
 
7.6  
Time of Payment of Fees and Expenses.

 
Borrower shall pay all expenses and fees incurred by Lender in connection with
the Loan as of the date of this Agreement at Closing.  At Closing, Lender will
pay from the Closing Funding all reasonable Loan expenses and all fees payable
to Lender and not previously paid.  Lender may require the payment of
outstanding fees and expenses as a condition to any disbursement of proceeds of
the Loan.
 
7.7  
Expenses and Advances Secured by Loan Documents.

 
Any and all advances or payments made by Lender under this Article 7 from time
to time, and any amounts expended by Lender pursuant to Section 20.1, shall, as
and when advanced or incurred, constitute additional indebtedness evidenced by
the Note and secured by the Deed of Trust and the other Loan Documents and shall
bear interest at the rate then applicable under the Note.
 
7.8  
Right of Lender to Make Advances to Cure Borrower’s Defaults.

 
In the event that Borrower fails to perform any of Borrower’s covenants,
agreements or obligations contained in this Agreement or any of the other Loan
Documents (and applicable grace or cure periods have expired, unless in Lender’s
judgment an emergency or other exigent
 
 
24

--------------------------------------------------------------------------------

 
 
circumstance exists, in which case Lender need not wait for such period to
expire), Lender may (but shall not be required to) perform any of such
covenants, agreements and obligations, and any reasonable amounts expended by
Lender in so doing shall constitute additional indebtedness evidenced by the
Note and secured by the Deed of Trust and the other Loan Documents and shall
bear interest at the Interest Rate.  Lender may expend any such amounts even if
such advance would result in the balance owing to Lender exceeding the stated
amount of the Note.
 
ARTICLE 8
 
NON-CONSTRUCTION REQUIREMENTS PRECEDENT
 
8.1  
Non-Construction Conditions Precedent.

 
Borrower agrees that Lender’s obligation to make the Loan is conditioned upon
Borrower’s delivery, performance and satisfaction of the following conditions
precedent in form and substance satisfactory to Lender in its reasonable
discretion (except as otherwise expressly set forth herein) prior to (or at the
time of) Closing,:
 
(a) Equity:  Borrower represents and warrants to Lender that prior to or at
Closing, Borrower has or will have contributed equity in the amount of
$146,047,370 (the “Initial Equity Investment”), to pay Project Costs in full
compliance with the Senior Loan Agreement.  Borrower represents and warrants
that the Initial Equity Investment plus the proceeds of the Loan, totaling
$176,047,370 satisfies all of the capital required to be funded as a condition
to Full Loan Opening as provided in the Senior Loan Agreement.  Borrower
represents and warrants that in connection with the monthly draw submittal,
review and approval process, Borrower has provided Senior Lender evidence of
payment of the Initial Equity Investment and such documentation has been
reviewed and approved by Senior Lender and, upon request by Lender, Borrower
will provide copies of such documentation to Lender.  In all events, any equity
contribution shall be subordinate to the rights of Lender and general unsecured
creditors of Borrower.  Borrower may not be indebted to any Person for any
equity contribution.  Borrower has provided Lender correct copies of the Amended
and Restated Operating Agreement, as amended, of Borrower, setting forth each
partner’s equity contribution to Borrower.
 
Borrower’s Equity Investment requirement shall be increased as a result of any
changes to the Budget and as necessary to maintain the Senior Loan in balance as
described in the Senior Loan Agreement.
 
(b) Fees and Expenses:  Borrower shall have paid all of Lender’s fees and
expenses as required by Article 7 or elsewhere in this Agreement, to the extent
due and payable.
 
(c) Title and Other Documents:  Borrower shall have furnished to Lender the
Title Policy, in form as required by Lender, with the premium for such Title
Policy paid in full, together with legible copies of all documents creating
Permitted Exceptions and all other legal documents affecting the Project or the
use thereof.  The Title Policy shall be subject only to the Senior Deed of Trust
and the Permitted Exceptions.  Any exception for the rights of Residential Unit
Purchasers shall only be permissible if the Title Insurer insures such rights
are subordinate to the Deed of Trust.
 
 
25

--------------------------------------------------------------------------------

 
 
(d) Survey:  Borrower shall have furnished to Lender an ALTA/ACSM “Class A” Land
Title Survey of the Project prepared by a licensed surveyor satisfactory to
Lender.
 
(e) Insurance Policies:  Borrower shall have furnished to Lender, prior to the
date hereof, certificates evidencing that insurance coverages are in effect with
respect to the Project and Borrower, in accordance with the Insurance
Requirements attached hereto as Exhibit E and incorporated herein by reference
as if fully set forth herein (or such other insurance coverages reasonably
acceptable to Lender), for which the premiums have been prepaid, and with
endorsements satisfactory to Lender.  On or before the date hereof, Borrower
shall provide a copy of the insurance policy with respect to the Project and
Borrower in accordance with Exhibit E (the “Insurance Policy”).
 
(f) No Litigation:  Prior to the Closing and in connection with each request
from Borrower for an advance of Loan proceeds, Borrower shall have furnished
evidence that no litigation or proceedings shall be pending or threatened that
is reasonably likely to cause a Material Adverse Change with respect to
Borrower, Guarantor or the Project.  A sworn certificate, in form attached
hereto as Exhibit D executed by an officer or manager of Borrower will serve as
the evidence of no litigation or proceeding hereunder for each advance of Loan
proceeds.
 
(g) Utilities:  Borrower represents and warrants that prior to closing the
Senior Loan, Borrower furnished to Senior Lender (by way of utility letters or
otherwise) evidence establishing to the reasonable satisfaction of Senior Lender
that the Project, when constructed, will have adequate water supply, storm and
sanitary sewerage facilities, telephone, gas (if applicable), electricity, fire
and police protection, means of ingress and egress to and from the Project and
public highways and any other required public utilities and that the Project is
benefited by insured easements as may be required for any of the
foregoing.  Borrower further represents and warrants to Lender that the
information provided to Senior Lender confirming the adequacy of utilities for
the Project remains true and correct.  Upon Lender’s request, Borrower will
provide the information previously furnished to the Senior Lender as referenced
in this subpart (g) to the Lender.
 
(h) Attorney Opinions:  Borrower shall have furnished to Lender an opinion from
counsel for Borrower and Guarantor, in a form satisfactory to Lender, covering
due authorization, execution and delivery and enforceability of the Loan
Documents and also containing such other legal opinions as Lender shall
reasonably require, with customary assumptions and qualifications.
 
(i) Appraisal:  Borrower has provided Lender a copy of the appraisal obtained in
connection with closing the Senior Loan.
 
(j) Searches:  Borrower shall have furnished to Lender current bankruptcy,
federal tax lien and judgment searches and searches of all Uniform Commercial
Code financing statements filed in each place UCC Financing Statements are to be
filed hereunder for Borrower and Guarantor, demonstrating the absence of (i) any
UCC Financing Statement that reflect
 
 
26

--------------------------------------------------------------------------------

 
 
Borrower as debtor other than those filed in connection with the Senior
Agreement and (ii) any materially adverse claims.
 
(k) Financial Statements; Tax Returns:  Borrower shall have furnished to Lender
current annual financial statements of Borrower and Guarantor, each in form and
substance and certified by such individual as is acceptable to Lender.  Borrower
shall have furnished to Lender any federal and state tax returns of Borrower and
Guarantor for the past two (2) years.  Borrower and Stratus Properties shall
have signed and delivered to Lender an Internal Revenue Service Tax Return
Verification Form (IRS Form 4506-T).  Borrower and Guarantor shall provide such
other additional financial information as Lender reasonably requires, including
financial statements of income and expenses for the Project and tax returns for
all entities reporting the income and expenses on the Project.
 
(l) Price List Schedule.  Borrower shall have furnished to Lender the Price List
Schedule, as approved by Senior Lender.
 
(m) Other Agreements:  Borrower represents and warrants that (i) Borrower has
delivered to Senior Lender executed copies of any material marketing, brokerage
and development agreements entered into by Borrower in connection with the
Project, the Construction and/or the sale of Residential Units, each of which
Senior Lender has approved; (ii) Borrower will continue to submit to Senior
Lender all such materials required to be submitted pursuant to the Senior Loan;
and (iii) Borrower will, upon Lender’s request, promptly submit copies of
materials referenced in (i) and (ii) to Lender.
 
(n) Flood Hazard:  Borrower represents and warrants that Senior Lender has
received evidence that the Project is not located in an area designated by the
Secretary of Housing and Urban Development as a special flood hazard area and,
upon Lender’s request, Borrower will promptly provide such evidence to Lender.
 
(o) Zoning:  Lender has received evidence satisfactory to Lender that the
Project is in compliance with all zoning and land use laws.
 
(p) Organizational Documents:  Borrower shall have furnished to Lender proof
satisfactory to Lender of authority, formation, organization and good standing
in the state of its incorporation or formation and, if applicable, qualification
as a foreign entity in good standing in the state of its incorporation or
formation, of all corporate, partnership, trust and limited liability company
entities (including Borrower and Guarantor) executing any Loan Document, whether
in their own name or on behalf of another entity.  Borrower shall also provide
an organizational chart as well as certified resolutions in form and content
satisfactory to Lender, authorizing execution, delivery and performance of the
Loan Documents, and such other documentation as Lender may require to evidence
the authority of the persons executing the Loan Documents.
 
(q) No Default; No Material Adverse Change; No Condemnation; etc.:  There shall
be no Default or continuing Event of Default by Borrower under the Senior Loan
Agreement, under any of the Senior Loan Documents, hereunder or under any other
Loan Document; there shall have not occurred a Material Adverse Change in the
financial condition of Borrower or
 
 
27

--------------------------------------------------------------------------------

 
 
Guarantor or the condition of the Project that has not been cured or satisfied;
and neither the Project nor any part thereof shall have suffered any material
casualty or be subject to any existing or threatened condemnation or taking by
eminent domain proceeding or otherwise.
 
(r) Easements:  Borrower represents and warrants that Borrower furnished to
Senior Lender all easements reasonably required for the construction,
maintenance or operation of the Project, and such easements shall be insured by
the Title Policy and, upon Lender’s request, Borrower shall promptly provide
such evidence to Lender.
 
(s) Condominium Documents:  Borrower represents and warrants that Borrower
provided Senior Lender a copy of all proposed and/or executed condominium
information statements, condominium plats and/or plans, declarations (including
exhibits), budgets, owners’ association certificates of formation, bylaws,
resolutions, rules and regulations, agreements regarding cost sharing, filings,
escrow agreements and other documents pertaining to the establishment of the
condominium regimes at the Project or relating to the Project’s compliance with
all applicable local, state and federal Laws relating to condominiums
(collectively, the “Condominium Documents”), including, without limitation, the
draft Master Condominium Declaration and Residential Condominium Declaration.
The Condominium Documents previously provided to Senior Lender for review will
be revised, in a manner reasonably acceptable to Senior Lender, as further
described in Section 14.8.  Borrower agrees that it shall not record any
Declaration of Condominium or other Condominium Document without the prior
written consent of Senior Lender, as further described in Section 14.8.  Without
limiting the foregoing, Borrower agrees that it shall deliver to Senior Lender
the final form of Condominium Documents, including, without limitation,
condominium plats and plans for both the Block 21 Master and Block 21
Hotel/Residential Condominiums, not later than thirty (30) days prior to the
date that Borrower desires to record any Declaration of Condominium or other
Condominium Document.  Upon request, Borrower shall promptly provide copies of
all material referenced in this subpart(s) to Lender.
 
(t) General Contractor and Design Professional Agreements.  Borrower represents
and warrants that Borrower provided Senior Lender agreements, in form as
required by Senior Lender, executed by the General Contractor and each Design
Professional confirming, among such other things as Senior Lender may require,
(i) the amounts paid to date to such parties for the Construction and design of
the Project as of the date of the Senior Loan Agreement and the amount of
Retainage then held by or on behalf of Borrower, (ii) that all sub-contractors
of the respective parties have been paid all amounts owed to such
sub-contractors for work performed with regard to the Project to the date of
such agreements and (iii) that no mechanic’s or materialmen’s liens or lien
claims exist as of the date of such agreements for the benefit of the General
Contractor or any of the Design Professionals or any of their respective
sub-contractors for any work theretofore performed with regard to the
Project.  In addition, prior to each monthly draw and payment of Project Costs,
Borrower has and will continue to deliver to Senior Lender a sworn statement of
the General Contractor, approved by Borrower and Lender, covering all work done
and to be done, together with lien waivers covering all work and materials for
which payments have been made by Borrower as of the date that is five (5)
Business Days prior to the
 
 
28

--------------------------------------------------------------------------------

 
 
Closing.  Upon request, Borrower shall promptly provide copies of all material
referenced in this subpart (t) to Lender.
 
(u) Lease.  Borrower represents and warrants that:  (i) Borrower has delivered
to Senior Lender the forms of Lease to be used for the leasing of Retail Space
and (ii) prior to Full Loan Opening, Borrower shall have delivered to Lender the
form of Lease to be used for the leasing of Restaurant Space and Office Space as
required by the Senior Loan.  Upon request, Borrower shall promptly provide
copies of all material referenced in this subpart (u) to Lender.
 
(v) Pre-sales.  Borrower represents and warrants that:  (i) Borrower delivered
to Senior Lender, prior to closing the Senior Loan, Qualifying Sales Agreements
(in full force and effect) for at least 70 Residential Units relating to the
sale of at least 70,761 Saleable Square Feet together with Parking Spaces for
such applicable Residential Units at prices greater than or equal to the List
Price for each and every such Residential Unit, constituting, in the aggregate,
gross sales of greater than or equal to $72,995,425.00 (collectively, the
“Pre-sale Requirement”); and (ii) the mix of Residential Unit types and
locations within the Project subject to those sales agreements was acceptable to
Senior Lender.  Upon request, Borrower shall promptly provide copies of all
material referenced in this subpart (v) to Lender.
 
(w) Earnest Money and Upgrade Deposits.  All existing Earnest Money Deposits and
Upgrade Deposits, if any, (in the amounts set forth on Exhibit M) shall have
been deposited with the Escrow Agent or with Senior Lender in accounts in
accordance with Section 14.3.  The Earnest Money Deposits are being held by
Escrow Agent in accordance with the terms and provisions of each Sales Agreement
(such provisions are referred to herein as the “Escrow Agreement”).  Within a
reasonable time after Closing, Borrower shall deliver to Lender a letter from
the Escrow Agent agreeing to deliver, subject to the terms of the Intercreditor
Agreement, such Earnest Money Deposits to Lender when and as Borrower has a
right to receive such Earnest Money Deposits for application in accordance with
Section 14.3 and Section 14.9 below and recognizing that Lender will be
entitled, subject to the Intercreditor Agreement, to all right, title and
interest of Borrower in and to such Earnest Money Deposits upon foreclosure of
Borrower’s interest in the Sales Agreements and the Property after an Event of
Default.  Prior to the Closing, Borrower will provide to Lender evidence
satisfactory to Lender that all Earnest Money Deposits for all of the Sales
Agreement included within the Pre-sale Requirement have been deposited with, and
are currently held by, the Escrow Agent in the amounts shown on Exhibit M
attached hereto.
 
(x) Required Condominium Approvals.  Except with respect to the requirements to
be satisfied post Closing as set forth in Section 14.8 below, Borrower
represents and warrants that Borrower furnished to Senior Lender evidence
satisfactory to Senior Lender that Borrower has received all approvals required
for the recordation of the Declaration of Condominium, the sale or marketing of
the Residential Units under the requirements of ILSA, applicable laws of the
State and any applicable local Laws.  Borrower has also furnished to Senior
Lender as filed copies of Borrower’s HUD Property Report and any additional
reports currently required by the State of Texas or City of Austin.  Upon
request, Borrower will promptly provide copies of the evidence referred to in
this subpart (x) to Lender.
 
 
29

--------------------------------------------------------------------------------

 
 
(y) Material Contracts.  Borrower shall have provided to Lender  the executed
Hotel Documents, Non-Disturbance Agreement and estoppel letters addressed to
Lender with respect to the Hotel Documents, and all of the foregoing must be in
form and substance reasonably satisfactory to Lender.  A condition to Lender’s
obligation to make any advance of proceeds of the Loan, whether at the Closing
or thereafter, is that no material default on the part of any party thereto may
exist under any Material Contract and each Material Contract (other than, solely
with regard to the Closing, the Venue Documents) must be in full force and
effect.
 
(z) City Estoppel and Agreement. Borrower represents and warrants that prior to
closing of the Senior Loan, Borrower (i) provided to Senior Lender an Estoppel
Certificate and Agreement from the City of Austin, a Texas home rule city and
municipal corporation (“City”) in form and substance satisfactory to Senior
Lender addressing certain matters relative to the City Documents; and
(ii) issued a written directive to the City to pay any repurchase price payable
under the City Documents to Senior Lender, which direction was accepted by the
City.  Prior to Full Loan Opening under the Senior Loan, Borrower shall provide
to Senior Lender a Fourth Estoppel Certificate and Agreement from the City in
all material respects in the form of Exhibit S or otherwise in form and
substance satisfactory to Senior Lender.  Upon request, Borrower will promptly
provide copies of all materials referenced in this subpart (z) to Lender.
 
(aa) Patriot Act:  Borrower represents and warrants that (i) prior to closing
the Senior Loan, Borrower provided Senior Lender with proof that Borrower
complied in all respects with the provisions of the USA PATRIOT Act of 2001, as
applicable, including without limitation, furnishing to Senior Lender proof that
Borrower has taken all action necessary to comply with Section 326 of such Act;
and (ii) Borrower continues to comply with such federal requirements.  Upon
Lender’s request, Borrower shall promptly provide Lender copies of the material
referenced in this subpart (aa).
 
(bb) Additional Documents.  Borrower shall have furnished to Lender such other
materials, documents, papers or requirements regarding the Project, Borrower,
the Pledgors and/or the Guarantor as Lender shall reasonably request.
 
ARTICLE 9
 
CONSTRUCTION REQUIREMENTS PRECEDENT
 
9.1  
Construction Documents Required as of Closing.

 
Borrower shall cause to be furnished to Lender the following, in form and
substance satisfactory to Lender in its reasonable discretion (except as
otherwise expressly set forth herein), and Lender shall have approved the
following in its reasonable discretion (except as otherwise expressly set forth
herein), prior to (and at the time of) Closing (or such later time as is
specified in any subparagraph hereof) as additional conditions to Lender’s
obligations to fund the Loan:
 
(a) Fully executed copies of a general contract with the General Contractor
pertaining to the construction of the Project together with all Change Orders
entered into between General Contractor and Borrower as of the date of this
Agreement (collectively, the “General Contract”), with a guaranteed maximum
price not to exceed $192,702,489.00 (the “General Contract
 
 
30

--------------------------------------------------------------------------------

 
 
Price”).  Borrower represents and warrants that the following have been
delivered to Senior Lender (and Borrower will deliver copies to Lender upon
request):  (i) those certain fully-executed Subcontracts for the trades and
divisions set forth on Exhibit J; (ii) copies of all other direct contracts
previously entered into or to be entered into by Borrower for construction,
purchase of materials or furniture, fixtures or equipment; and (iii) all
contracts with the architects, engineers, third-party owner’s representatives
and other design professionals (the “Design Professionals”).  None of General
Contractor and any Design Professionals shall be an Affiliate of Borrower or
Guarantor.  Lender hereby approves the General Contract and approves Austin
Building Company as General Contractor.  Borrower represents and warrants that
(x) the General Contract was not entered into until after the Senior Deed of
Trust was recorded and (y) Borrower provided evidence satisfactory to Senior
Lender that the General Contract was not entered into until after the Senior
Deed of Trust was recorded.
 
(b) A schedule of values, as included in the General Contract;
 
(c) Borrower represents and warrants that Borrower has not received any notice
of default from the General Contractor and that no more than two percent (2%) of
the total General Contract is “Allowance” (as such term is defined under the AIA
A201-1997 General Conditions of the Contract for Construction) (excluding
general conditions, General Contractor’s fees and the Contractor’s Contingency);
 
(d) Borrower represents and warrants that in lieu of payment and performance
bonds, Senior Lender has accepted subguard insurance with terms, limits, and
endorsements (including a Financial Interest Endorsement naming Senior Lender)
acceptable to Lender in its reasonable discretion covering all Subcontracts and,
upon request, Borrower will provide a Financial Interest Endorsement to be
issued to Lender;
 
(e) Borrower represents and warrants that (i) copies of each of the Required
Permits have been provided to Senior Lender, except for those Required Permits
that cannot be issued until a later stage or completion of Construction, in
which event such Required Permits will be obtained by Borrower on a timely basis
in accordance with all recorded maps and conditions and applicable building,
land use, zoning and environmental codes, statutes and regulations and will be
delivered to Senior Lender promptly thereafter; and (ii) upon Lender’s request,
Borrower will promptly provide Lender copies of all Required Permits provided or
to be provided to Senior Lender;
 
(f) The Plans and Specifications and the Finish Standards described on Exhibit I
are each approved by Lender as of the date hereof. As so approved, they are
sometimes referred to as the “Approved Plans and Specifications” and the
“Approved Finish Standards,” respectively.  Borrower shall provide Lender with
copies of all Change Orders approved by Senior Lender.  Borrower shall finish
all Residential Units and the Hotel to the Approved Finish Standards as part of
the Construction required hereunder;
 
(g) The Construction Schedule;
 
(h) The Soil Report;
 
 
31

--------------------------------------------------------------------------------

 
 
(i) The Environmental Report.  Borrower has provided the Environmental Report to
Lender, along with a reliance letter from Terracon Consultants, Inc. in form
applicable to Lender.  Borrower shall also have caused to be furnished to Lender
any environmental disclosure statement required pursuant to the law of the
State;
 
(j) Borrower shall provide Lender copies of all progress Observations and Draw
Review Reports prepared by Newbanks, Inc. / Dallas (“Newbanks”), signed by Brett
Patton, beginning with the initial monthly report and continuing with all
subsequent reports issued as of Closing.  Such reports shall contain (i) an
analysis demonstrating the adequacy of the Budget to complete the Project and
(ii) a confirmation that the Construction Schedule is realistic.  Subsequent to
Closing, Borrower shall use good faith efforts to cause Newbanks to continue to
monitor construction of the Project and shall visit the Project at least one (1)
time each month, and shall certify as to amounts of construction costs for all
requested fundings, and Borrower shall obtain and provide copies of such
certifications to Lender.  At any time, Lender shall, at Borrower’s sole
expense, engage its own consultant to provide the required reports;
 
(k) Each Architect’s Certificate;
 
(l) The Budget;
 
(m) Original executed consents, in form and substance satisfactory to Lender, of
the General Contractor, the Architect, and any other Design Professional to the
Collateral Assignment of Construction Documents; and
 
(n) Such other papers, materials and documents as Lender may reasonably require
with respect to the Construction, the Project, Borrower and/or the Guarantor.
 
9.2 Construction Deliveries Required as of the Full Loan Opening.
 
Prior to the Full Loan Opening, in addition to fully satisfying the conditions
set forth above in Section 9.1, Borrower shall also provide the following
documents and satisfy the following conditions:


(a) Borrower shall have satisfied Senior Lender’s requirement to provide Senior
Lender executed contract(s) for all owner direct cost items (except for
non-material items) signed by the applicable suppliers of such items, including,
without limitation, those for the purchase of the furniture, fixtures and
equipment for the Project and copies of such materials and evidence of such
approval shall have been provided to Lender;
 
(b) Borrower shall have satisfied Senior Lender’s requirement that all of the
work contemplated by that certain Waste Management Plan dated March 4, 2008 and
prepared by Terracon Consultants, Inc., and any amendments or updates thereto
(the “Waste Management Plan”) contemplated to be performed on or before the Full
Loan Opening, has been completed or otherwise addressed to Senior Lender’s
reasonable satisfaction, such evidence to include, but not be limited to, a
written statement from an authorized representative of Terracon Consultants,
Inc., affirming that the recommendations of such Waste Management Plan were
complied with
 
 
32

--------------------------------------------------------------------------------

 
 
and no further actions, other than the ongoing use and maintenance of the water
filtration system during the operation of the Project, are required to address
the conditions at the Project site that were disclosed in any of Environmental
Reports delivered to Senior Lender and Borrower will provide copies of all such
materials to Lender;
 
(c) Borrower shall have satisfied Senior Lender’s requirement that Hotel
Operator, and, as may be required by the Hotel Documents, Starwood Hotels &
Resorts Worldwide, Inc., shall have approved the Approved Plans and
Specifications and Approved Finish Standards and Borrower shall have provided to
Lender evidence of such approval, reasonably satisfactory to Lender;
 
(d) To the extent not previously delivered at Closing, the Required Permits, and
updates thereof;
 
(e) Fully executed Venue Documents and collateral assignment, estoppel and
subordination agreements relating thereto, in forms, on terms and with
counterparties acceptable to Senior Lender and Borrower shall have provided
Lender evidence of such approval, reasonably satisfactory to Lender.
 
ARTICLE 10
 
BUDGET, CONTINGENCY FUND AND CHANGE ORDERS
 
10.1  
Budget.

 
The proceeds of the Loan shall be used only for Costs that are in accordance
with the Budget as the same may be amended pursuant to the terms of the Senior
Loan Agreement.  The Budget shall specify the amount of cash equity invested in
the Project, and all costs and expenses of every kind and nature whatsoever to
be incurred by Borrower in connection with the Project.  The Budget is attached
hereto as Exhibit G and made a part hereof.
 
10.2  
Budget Line Items.

 
(a) The Budget shall include as line items (“Budget Line Items”) the cost of all
labor, materials, equipment, fixtures and furnishings needed for the completion
of the Construction, and all other costs, fees and expenses relating in any way
whatsoever to the Construction of the Improvements, marketing and sales costs,
commissions, operating deficits, real estate taxes, and all other sums due in
connection with Construction and operation of the Project, the Loan, and this
Agreement.  The Budget shall not contain any line items payable to Borrower,
Guarantor or any Affiliate of either Borrower or Guarantor and Borrower and
Guarantor shall not pay or cause to be paid any Loan proceeds to any Affiliate
of either, except for the Permitted Affiliate Expenses.
 
(b) Borrower shall have the right to reallocate cost savings effected by a final
Change Order or other appropriate final documentation to other Budget Line Items
in accordance with the terms of the Senior Loan Agreement
 
 
33

--------------------------------------------------------------------------------

 
 
10.3  
[reserved]

 
10.4  
[reserved]

 
10.5  
Change Orders.

 
Borrower agrees that no changes will be made in the Approved Plans and
Specifications except as in accordance with the Senior Loan Agreement, and
Borrower must notify Lender in writing of any such change at least seven (7)
days prior to the date such change order will be implemented.
 
ARTICLE 11
 
[reserved]
 
ARTICLE 12
 
[reserved]
 
ARTICLE 13
 
[reserved]
 
ARTICLE 14
 
SALE OF RESIDENTIAL UNITS
 
14.1  
Price List Schedule.

 
Borrower has submitted to Lender the written Price List Schedule (the “Price
List Schedule”) stating, at a minimum, a detailed breakdown of each condominium
Residential Unit’s size, type, location and gross sales price (“List Price”) for
each Residential Unit (including, but not limited to, a weighted average gross
sales price (excluding Parking Spaces and Upgrades) of not less than $620 per
Saleable Square Foot for each Residential Unit), which Lender has approved.  The
approved Price List Schedule is attached to this Agreement as
Exhibit M-2.  Subject to the terms of the Intercreditor Agreement, no changes to
the approved Price List Schedule shall be permitted without Lender’s prior
written approval, in Lender’s reasonable discretion.  The List Prices for each
Residential Unit include the price of one (1) Parking Space per bedroom in such
Residential Unit, up to two (2) Parking Spaces per Residential Unit, except for
the penthouse Residential Units on floors 35, 36 and 37, which are each
allocated three (3) Parking Spaces but does not include storage space.  Of the
300 Parking Spaces allocated to the Residential Units collectively, 275 Parking
Spaces shall be included in the List Prices of such Residential Units as set
forth above, and 25 Parking Spaces (the “Excess Parking Spaces”) shall not be
included in the List Price of any Residential Unit and shall be available for
sale at an additional charge.
 
14.2  
Sales Agreements.

 
Each Residential Unit shall be sold under a written agreement (the “Sales
Agreement”) in the form of the sales agreements attached hereto as Exhibit O, or
on a form otherwise approved
 
 
34

--------------------------------------------------------------------------------

 
 
by Senior Lender, in all material respects conforming to all Laws, including
those requiring disclosures to prospective and actual buyers.  Lender has
previously approved the form of the Sales Agreement to be used for such
Residential Unit sales, which form of sales contract is attached hereto as
Exhibit O and has approved the Sales Agreement for each of the pending sales
listed on Exhibit M-1.  No Residential Unit may be leased, sold or conveyed
under any lease, conditional sales contract or other arrangement where Borrower
retains a deferred portion of the purchase price or any residual or contingent
interest in the Residential Unit, including any purchase money security
interest, without the express prior written consent of Senior Lender in each
instance.  All agreements (each, also a “Sales Agreement”) with respect to the
sale of any portion of the Project other than the Residential Units shall be
subject to the prior written approval of Lender in its reasonable discretion;
provided, however, that (i) no portion of the Project other than Residential
Units that are sold as permitted by this Agreement, may be sold without the
prior written consent of Lender, which consent may be granted or withheld by
Lender, in its sole discretion and (ii) Borrower may not enter into any Sales
Agreement for any part of the Project, other than Sales Agreements for
Residential Units which satisfy the requirements set forth in this Agreement,
without the Senior Lender’s prior written consent, evidence of which approval
shall be promptly provided to Lender. Borrower shall deliver to Lender a copy of
each executed Sales Agreement within thirty-one (31) days of its
execution.  Borrower shall promptly enforce the obligations of the purchasers
under each Sales Agreement upon default by any such purchaser, except as Senior
Lender may otherwise agree in writing in its reasonable discretion (copies of
which will be promptly provided to Lender).
 
14.3  
Purchaser Deposits.

 
(a) On or before Closing (as to earnest money deposits received prior to
Closing), and promptly after receiving any additional earnest money deposits
made by the Residential Unit Purchasers from time to time (as to earnest money
deposits received following Closing), Borrower shall deposit with Armbrust &
Brown, L.L.P. and Heritage Title Company of Austin, Inc., jointly and severally,
as escrow agent (or any successor agent approved by Senior Lender) (together,
jointly and severally, the “Escrow Agent”), in accordance with the Escrow
Agreement, and shall cause Escrow Agent to maintain in one or more accounts
titled in the name and subject to the control of Escrow Agent all earnest money
deposits paid by Residential Unit Purchasers under the Sales Agreements (the
“Earnest Money Deposits”).
 
(b) Except as reflected on Exhibit M, Borrower shall require all Residential
Unit Purchasers to make cash Earnest Money Deposits of at least ten percent
(10%) of the gross sales price at the time of Sales Agreement execution.  If
Earnest Money Deposits are held by an Escrow Agent, Borrower shall cause Escrow
Agent to deliver to Lender within seven (7) days of the end of each calendar
month a statement indicating the amount of funds on deposit representing Earnest
Money Deposits, together with information on the date of deposit, and to which
Residential Unit all such deposits apply.  Borrower shall not accept any
non-cash Earnest Money Deposits or non-cash Upgrade Deposits.  Borrower shall
not be permitted to use or apply the Earnest Money Deposits prior to the closing
of the sale of a Residential Unit, whereupon the related Earnest Money Deposit
shall be considered part of the Net Sales Proceeds and applied as set forth in
Section 14.9.
 
 
35

--------------------------------------------------------------------------------

 
 
(c) If a Residential Unit Purchaser desires to alter the Approved Finish
Standards, which results in additional costs to Borrower to complete a
Residential Unit (an “Upgrade”), Borrower shall require such Residential Unit
Purchaser to deposit funds with Senior Lender in accordance with the terms of
the Senior Loan Agreement prior to the commencement of any work relating to such
Upgrade (the “Upgrade Deposit”).
 
(d) The Deposits shall be segregated from other funds and shall be held, applied
or returned, as applicable, in accordance with the terms of the respective Sales
Agreement and applicable Laws.  To the extent Borrower becomes entitled to
retain any Deposits that have not been previously applied in accordance herewith
(i.e. upon the forfeiture of any deposit by a Residential Unit Purchaser), such
amounts shall be paid to Senior Lender and applied to the Senior Loan in
accordance with the terms of the Senior Loan Agreement.  To the extent that a
Residential Unit Purchaser becomes entitled to return of its Deposits under its
Sales Agreement or under applicable Laws, so long as the Upgrade Deposit has not
already been spent by Borrower, Borrower shall be entitled to withdraw from the
escrow account such Deposit for return to the Residential Unit Purchaser in
accordance with the terms of the Senior Loan Agreement, with a copy of such
notice to be simultaneously sent to Lender if Deposits are held by an Escrow
Agent; however, the return of such Deposit shall not affect any obligations of
Borrower to Lender or any rights or remedies of Lender.
 
(e) Subject to the rights of Senior Lender under the Senior Loan Documents,
Borrower hereby grants to Lender a security interest in all of Borrower’s right,
title and interest in and to the Deposits and all accounts holding any such
Deposits from time to time.  Upon request by Lender, Borrower shall promptly
provide to Lender such documentation as Lender determines is necessary to
confirm and perfect such security interest.  Such security interest is subject
to the rights of Residential Unit Purchasers in and to such Deposits in
accordance with the terms of their respective Sales Agreements and applicable
Laws.
 
14.4  
Residential Unit Sales.

 
(a) Borrower may enter into Sales Agreements for Residential Units and sell
Residential Units only in accordance with the terms of the Senior Loan
Agreement. Borrower shall not, without the prior written consent of Senior
Lender (a copy of which shall be promptly provided to Lender), enter into any
Sales Agreement that is not a Qualifying Sales Agreement, or any other
documentation pertaining to the sale of any portion of the Project; provided,
however, that Borrower may enter into a Qualifying Sales Agreement subject to a
commercially reasonable financing contingency for up to sixty (60) days provided
such Qualifying Sales Agreements will not be deemed Qualifying Sales Agreements
until the expiration or satisfaction of the financing contingency.  Borrower
shall not terminate a Qualifying Sales Agreement for any reason other than the
default of the Residential Unit Purchaser thereunder without Senior Lender’s
prior written consent (a copy of which shall be promptly provided to Lender).
 
 
36

--------------------------------------------------------------------------------

 
 
14.5  
Sales Operations and Seller’s Obligations; Amendment and Termination of Sales
Agreements.

 
(a) Borrower shall at all times maintain adequate marketing capability, and
shall timely perform all obligations required to be performed by it under each
Sales Agreement.
 
(b) Borrower may not amend or modify any Sales Agreement except in accordance
with the terms of the Senior Loan Agreement.  In such case, Borrower will
provide to Lender a copy of the amendment promptly following its execution.
 
(c) Borrower may not terminate a Sales Agreement without Senior Lender’s prior
written consent (a copy of which shall be promptly provided to Lender) except as
a result of the default of the Residential Unit Purchaser under such Sales
Agreement and provided the Deposits paid under such Sales Agreement are released
to Borrower, as the seller, subject to the requirements of the Loan Documents in
regard to such Deposits.
 
14.6  
Delivery of Sales Information and Documents.

 
Within thirty (30) days after the end of each month, Borrower shall deliver to
Lender a sales report (the “Sales Report”) showing (a) each Residential Unit
under a Sales Agreement, including the date of the Sales Agreement, the
Residential Unit number, the base contract price plus the charge for Upgrades,
the amount of the Earnest Money Deposit and, if applicable, the Upgrade Deposit,
and the date expected to close; and (b) for each Residential Unit closed, the
Residential Unit number, the base contract price plus the charge for Upgrades,
the date closed, and the Net Sales Proceeds from the sale of such Residential
Unit; and (c) for each Sales Agreement cancelled by a Residential Unit
Purchaser, the Residential Unit number, the date cancelled, the reason the Sales
Agreement was cancelled by the Residential Unit Purchaser and a statement
regarding whether the Deposit was returned to the Residential Unit Purchaser or
retained by Borrower (and remitted to Senior Lender).  Borrower shall also
promptly deliver to Lender such other sales information and documents that
Lender from time to time may reasonably request, including operating statements,
all new Sales Agreements, and notice of or information regarding any claimed
breach or disavowal of buyer’s or seller’s obligations under any one or more
Sales Agreements.
 
14.7  
Borrower’s Acknowledgment Regarding Buyer Financing.

 
Borrower acknowledges that Lender is not committed to, and does not intend to
offer to,  provide any financing to or for the buyers of any individual
Residential Units or any other part of the Project.
 
14.8  
Condominium Regime.

 
(a)           Borrower shall promptly, and in any event prior to the closing of
the first purchase and sale of any Residential Unit, cause the Condominium
Documents, including, without limitation, the Master Condominium Declaration and
the Residential Condominium Declaration, each in form and containing terms
approved by Senior Lender in compliance with
 
 
37

--------------------------------------------------------------------------------

 
 
the Senior Loan Agreement.  Copies of all documents, correspondence or similar
materials related to the Condominium Documents or the condominium regime created
thereby which are delivered to or received by Senior Lender or filed with any
governmental agency shall be provided to Lender promptly after received, issued,
or otherwise available to Borrower.
 
(b)           Notwithstanding the foregoing or any other provision of this
Agreement, Lender shall not be deemed to have represented or warranted that the
Condominium Documents comply with Applicable Condominium Laws.  Lender shall
have no liability for the failure of the Condominium Documents to comply with
any Applicable Condominium Law.
 
(c)           Borrower represents and warrants that:
 
(i)           The sale of Units, as defined in the Declarations, has complied,
and at all times will comply, with ILSA and regulations promulgated in
connection therewith and Texas Uniform Condominium Act, Tex. Prop. Code, Ch. 82
(2009) (“TUCA”).
 
(ii)           Borrower has delivered to Senior Lender true, correct and
complete copies of all ILSA-related disclosure statements and property reports
that, as of the date hereof, have been prepared or delivered in connection with
the Condominiums, the Condominium Documents or the Project, together with
evidence those items that are, as of the date hereof, required by law to be
delivered to prospective purchasers of Residential Units, have been so delivered
and, upon request, will promptly provide the same to Lender.
 
(iii)           From time-to-time as Residential Units are sold, Borrower shall
deliver to Lender evidence those items required by Applicable Condominium Laws
to be delivered to prospective purchasers of Residential Units have been so
delivered in a timely manner.
 
(iv)           There shall be no material agreements relating to the
Condominiums entered into after date of this Agreement other than the
Condominium Documents unless the same have been approved by Senior Lender or
otherwise expressly permitted by the Senior Loan Documents, and copies of such
will be promptly provided to Lender.
 
(v)           Borrower shall at all times (a) exercise its rights and powers
as  “Declarant” “Member” or “Owner” (as defined in the Condominium Documents)
strictly in accordance with this Loan Agreement, the Condominium Documents and
the Applicable Condominium Laws, and (b) take all steps and action necessary to
assure that all officers and directors of the Associations appointed or elected
by Borrower or any principal or affiliate of Borrower, exercise their rights and
powers in accordance with the Applicable Condominium Laws and consistent with
their duties under Applicable Condominium Laws, including the Texas Business
Organizations Code, and the terms and provisions of this Agreement.
 
(vi)           Not later than the recordation of the Master Condominium
Declaration and the Residential Condominium Declaration, Block 21
Hotel/Residential Condominiums (“Residential Condominium”) and the Block 21
Master Condominiums (“Master
 
 
38

--------------------------------------------------------------------------------

 
 
Condominium”) shall each comply with all of the requirements of TUCA, ILSA, and
each other state and federal law applicable to the creation, management,
ownership or operation of the Residential Condominium or Master Condominium or
sale of units located therein (the “Applicable Condominium Laws”).  Borrower
shall indemnify and hold Lender harmless from any and all costs, damages,
claims, or losses incurred by Lender, including attorneys’ fees and court costs,
arising from the failure of the Condominium Documents or the Condominiums to
comply with Applicable Condominium Laws.
 
(d)           (i)           Not later than the date of recordation of the Master
Condominium Declaration or the Residential Condominium Declaration, whichever is
first recorded:
 
(x)           The Block 21 H/R Condominium Community, Inc., a Texas nonprofit
corporation (the “Residential Association”), described in the Residential
Condominium Declaration shall have been formed as a nonprofit corporation under
the laws of the State of Texas, the board of directors shall have been appointed
or elected in accordance with the requirements of the Residential Condominium
Declaration and the applicable law and all officers contemplated by the
Residential Condominium Declaration and the bylaws of the
Residential  Association shall have been properly appointed or elected, as the
case may be.
 
(y)           The Block 21 Master Condominium Community, Inc., a Texas nonprofit
corporation (the “Master Association”), described in the Master Condominium
Declaration shall have been formed as a nonprofit corporation under the laws of
the State of Texas, the board of directors shall have been appointed or elected
in accordance with the requirements of the Master Condominium Declaration and
the applicable law and all officers contemplated by the Master Condominium
Declaration and the bylaws of the Master Association shall have been properly
appointed or elected, as the case may be.  The Residential Association and
Master Association are referred to collectively as the “Associations.”
 
(ii)           Not later than 15 days after the recordation of the Master
Condominium Declaration or the Residential Condominium Declaration, whichever is
first recorded, Borrower shall cause the dedicatory instruments with respect to
the Condominiums described in Texas Property Code Section 202.006, as the same
may be amended or superseded, to be recorded in Travis County, Texas and
certified copies of the same delivered to Lender.
 
(iii)           Concurrently with the recordation, filing, or adoption, as the
case may be, of the Condominium Documents true, correct, and legible copies
thereof, including without limitation, a certified copy of each of the recorded
Master Condominium Declaration or the Residential Condominium Declaration, the
Associations’ certificates of formation, bylaws, minute books, other books and
records, and any rules and regulations and other Condominium Documents which may
have been promulgated, shall
 
 
39

--------------------------------------------------------------------------------

 
 
have been delivered to Senior Lender and, where applicable, showing the
recordation or filing data.  After the date thereof, Borrower shall not amend or
supplement or consent to the amendment or supplement of any of the Condominium
Documents unless Senior Lender first approves such amendment or supplement in
writing.  Borrower covenants and agrees to make or cause to be made each
revision to any Condominium Document requested by Senior Lender in Senior
Lender’s reasonable judgment.  Copies of all materials referenced in this
subpart (iii) will be promptly provided to Lender.
 
(e)           Concurrently with the recordation of the Declarations, Borrower
shall cause to be delivered to Senior Lender and Lender an opinion, reasonably
acceptable to Senior Lender, from Armbrust & Brown, LLP or, at Borrower’s
option, other Texas legal counsel acceptable to Senior Lender, opining that the
Condominium Documents are in compliance with the Applicable Condominium Laws.
 
(f)           Concurrently with the recordation of the Master Condominium
Declaration and the Residential Condominium Declaration, Borrower shall deliver
true, complete, and legible copies of the following to Senior Lender and Lender
in accordance with the Senior Loan Agreement:
 
(i)           A current accounting for the Associations’ funds and financial
statements certified by Borrower and stating unconditionally that the financial
statements present fairly the financial position of each Association in
conformity with generally accepted accounting principles;
 
(ii)           The budgets for the Master Condominium and Residential
Condominium in the form required by TUCA, including Section 82.153 (a) 6 and
(b), for the calendar year(s) the Master Condominium Declaration and the
Residential Condominium Declaration are recorded and the proposed budgets for
the calendar year following such recordation;
 
(iii)           A current inventory of tangible personal property owned: by the
Associations; or by Borrower and used in connection with the ownership or
operation of the Condominiums.
 
(iv)           A copy of the final as built plans and specifications used for
the construction of the improvements in the Condominiums, together with a CAD
version of the same;
 
(v)           Certified duplicate copies of all insurance policies currently in
force, in which the Borrower, the Residential Unit Owners, the Associations,
and/or the directors and officers of the Associations are named as insured
persons;
 
(vi)           Copies of any certificates of occupancy that have been issued
with respect to any improvements comprising the Condominiums;
 
 
40

--------------------------------------------------------------------------------

 
 
(vii)           Any other permits issued by governmental bodies applicable to
the Condominiums and which are currently in force or which were issued within
one year prior to the date construction of the Project was commenced, including
without limitation, all licenses for the use of public property;
 
(viii)           Written warranties of the contractor, subcontractors,
suppliers, and manufacturers that are still effective related to the Project or
any portion thereof or interest therein;
 
(ix)           A roster of Owners, Eligible Mortgagees, and Mortgagees, each as
defined in the Declarations, and their addresses and telephone numbers;
 
(x)           Employment contracts in which the Associations are a contracting
party;
 
(xi)           Service contracts in which the Associations are a contracting
party or in which the Associations or the Owners have any obligation to pay a
fee to the persons performing the services;
 
(xii)           To the extent not previously delivered to Lender, true, correct
and complete copies of all other documents and records the Associations are
required to keep pursuant to TUCA § 82.114; and
 
(xiii)           Copies of all recorded deeds and all recorded and unrecorded
leases evidencing ownership or leasehold rights in general common elements
within the Condominiums.
 
(xiv)           During the term of the Loan, to the extent of any material
change in any of the foregoing or the Condominium Documents, Borrower shall
promptly deliver a copy of the same to Lender.  It is the intention of the
Borrower and Lender that Lender shall have at all times duplicate copies of all
of the foregoing that are in the possession or control of Borrower, including in
its capacity as Declarant under the Declarations.
 
(g)           The addresses of the respective Associations for the purposes of
Article 18 of the Master Declaration and Article 16 of the Residential
Declaration are:
 
Block 21 H/R Condominium Community, Inc.
c/o Armbrust & Brown, LLP
Attn:  Bob Burton
100 Congress Avenue, Suite 1300
Austin, Texas 78701
 
Block 21 Master Condominium Community, Inc.
c/o Armbrust & Brown, LLP
Attn:  Bob Burton
100 Congress Avenue, Suite 1300
Austin, Texas 78701
 
 
41

--------------------------------------------------------------------------------

 
 
Borrower may change the addresses set forth above upon thirty (30) days prior
written notice to Lender specifying the new address or addresses.  On behalf and
for the benefit of Lender, concurrently with the recordation of the Master
Condominium Declaration and the Residential Condominium Declaration, Borrower
shall deliver written notice in accordance with the Declarations to the
Associations that Lender is an “Eligible Mortgagee” with respect to the
Condominiums.  Such notice shall include the name and address of Lender as set
forth in this Agreement. Evidence of the delivery of the foregoing shall be
delivered to Lender not later than five (5) days after filing of the
Certificates of Formation of the Associations or each Association, if filed at
different times.  If the address of an Association shall change, Borrower shall
(i) immediately notify Lender in writing of the new address and (ii) send notice
to such Association at such new address that Lender is an “Eligible Mortgagee”,
as defined in the Condominium Documents, together with such other information as
may be required to assure Lender is recognized by each Association as an
Eligible Mortgagee.  Time is of the essence of the foregoing sentence.
 
(h)           Borrower shall not permit control of any Association to be turned
over to the Residential Unit owners more than thirty (30) days prior to the date
that is required by Texas law.
 
14.9  
Release of Residential Units.

 
(a) At Borrower’s request upon or promptly following the closing of a
Residential Unit sale, Lender shall issue a partial release of the Residential
Unit from the Deed of Trust, so long as all of the following conditions are
satisfied at the time of, and with respect to, the partial release:
 
(i) The Master Declaration of Condominium and the Residential Condominium
Declaration have each been recorded in the public records of Travis County,
Texas;
 
(ii) No Event of Default exists;
 
(iii) Such sale is pursuant to a Qualifying Sales Agreement;
 
(iv) the Release Price (defined below) for the Residential Unit in an amount
determined as set forth below has been funded into the Net Sales Proceeds
Account under the Senior Loan Agreement (or in the event the Senior Loan has
been paid in full, to Lender, to be applied to the Loan);
 
(v) Lender receives from Borrower a written notice of the sale in question (each
a “Sales Notice”) which will include a copy of the closing statement and
applicable Residential Unit release no later than 5:00 p.m. (Dallas time) on the
day of such Residential Unit sale; and
 
(vi) All escrow, closing and recording costs have been paid at no expense to
Lender.
 
 
42

--------------------------------------------------------------------------------

 
 
(b) The execution of a Sales Agreement shall not by itself satisfy the
conditions for release of the Residential Unit that is being sold; those
conditions must be satisfied in full at the time the Residential Unit is to be
released.
 
(c) If Lender does not require satisfaction of all of the conditions described
above before releasing one or more Residential Units, that alone shall not be a
waiver of such conditions, and Lender reserves the right to require their
satisfaction in full before releasing any further Residential Units from the
Deed of Trust, subject to the Intercreditor Agreement.
 
(d) The “Release Price” for a Residential Unit (including one (1) Parking Space
per bedroom in such Residential Unit, up to two (2) Parking Spaces per
Residential Unit, except for the penthouse Residential Units, which are each
allocated three (3) Parking Spaces ) shall be 100% of Net Sales Proceeds from
the sale of the applicable Residential Unit and associated Parking Spaces
(including any additional charge or fee in excess of the purchase price payable
to Borrower or its Affiliates).
 
(e) Borrower shall pay all reasonable costs and expenses associated with the
sale of the Residential Unit, including title expenses, reasonable legal fees,
brokerage and sales commissions and other closing costs, from the portion of the
sales price in excess of such Release Price and, if such excess is insufficient
for such purpose, shall pay such excess costs from its own funds.
 
(f) If the Senior Loan has been paid in full, and if requested by Lender,
Borrower shall also deposit with Lender (to the extent not required to be
deposited in condominium association bank accounts) all amounts deducted or set
aside for real estate taxes or retained for assessments or working capital (and
pledges its interest in such account(s) to Lender).  Lender shall hold such
amount subject to the rights of Residential Unit Purchasers and the condominium
association therein, provided, however, Lender shall permit Borrower to use the
funds deposited in such accounts for their legally required purposes.
 
14.10  
Application of Sales Proceeds.

 
Except as otherwise expressly provided herein, any Release Price, or portion
thereof, released by Senior Lender to Borrower in accordance with the terms of
the Senior Loan Agreement prior to the first anniversary date of the Note will
be offered to Lender as a prepayment of the Loan.  Lender, in its sole
discretion, will determine whether to accept and apply such released proceeds to
the Loan or to reject such offered proceeds.  Lender will make such
determination within five (5) days of offer.  Section 4.5 of this Loan Agreement
addresses Net Sales proceeds released by Senior Lender on and after the first
anniversary date of the Note.
 
With respect to any Release Price received by Lender in accordance with the
preceding paragraph, (i) Lender may elect in its sole discretion to apply
Release Price proceeds (to the extent payable to Lender) first to payment of
accrued interest (but shall never be obligated to do so, even if doing so would
cure a default in the payment of interest) and (ii) if an Event of Default
exists, Lender may apply all amounts received to the indebtedness under the Loan
Documents in such order as Lender may elect in its sole discretion.
 
 
43

--------------------------------------------------------------------------------

 
 
ARTICLE 15
 
OTHER COVENANTS
 
15.1  
Borrower further covenants and agrees as follows:

 
(a) Full Opening of Senior Loan on or Prior to Full Loan Opening Date.  Borrower
shall cause all conditions precedent to the Full Opening of the Senior Loan (as
provided in the Senior Loan Agreement) to be complied with, and Borrower shall
qualify for Full Loan Opening (as provided in Senior Loan Agreement), no later
than July 31, 2010.  If Borrower fails to satisfy timely such requirement, and
Senior Lender terminates its commitment to fund the Senior Loan, an Event of
Default shall exist under this Agreement.
 
(b) Compliance with Condominium Documents.  Once the Declaration of Master
Condominium and/or Residential Condominium Declaration are recorded, and subject
to the provisions of Section 82.112(b) of the TUCA, Borrower shall pay all
general and special assessments for common charges and expenses and insurance
premiums made against or relating to the Residential Units owned by Borrower or
otherwise payable by Borrower under the Condominium Documents as the same shall
become due and payable and prior to delinquency, and not later than the
fifteenth (15th) day of each month provide to Lender evidence of such payments,
and in the event Borrower shall fail to make such payments as the same become
due and payable and prior to delinquency, Lender may from time to time at its
option, but without any obligation to do so and without notice or demand upon
Borrower, make such payments, and all expenses paid by Lender for such purpose,
including, without limitation, attorneys’ fees, shall be added to the
outstanding principal amount of the Loan and shall be payable on demand and bear
interest at the Interest Rate until repaid.  Borrower shall not (and shall not
permit any Borrower appointed directors to), without the prior written consent
of Lender which may be granted or withheld in Lender’s sole discretion), give
any consent or perform any action in furtherance of any material modification or
amendment of the Condominium Documents, including any modifications or
amendments to the Condominium Documents which would permit a Residential Unit
Purchaser to rescind its Sales Agreement under applicable Laws.  Borrower shall
comply with all of the material terms, covenants and conditions on its part to
be performed under the Condominium Documents, as the same shall be in force and
effect from time to time; provided, however, that if Borrower fails to cure such
non-compliance within any applicable cure periods provided in the Condominium
Documents, Lender may from time to time at its option, but without any
obligation to do so, cure or remedy any such default by Borrower (Borrower
hereby authorizing Lender, subject to the terms of the Intercreditor Agreement,
to enter upon the Project as may be necessary for such purposes), and all
reasonable expenses paid by Lender for such purpose, including, without
limitation, reasonable attorneys’ fees, shall be added to the outstanding
principal balance of the Loan and shall be payable on demand and bear interest
at the Interest Rate until repaid.  Borrower shall deliver to Lender a true and
complete copy of each and every notice of default, if any, received by Borrower
with respect to Borrower under any of the Condominium Documents or applicable
law regarding the condominium regimes created thereby.  Borrower shall not (and
shall not permit any Borrower appointed director to), without the prior written
consent of Lender (but subject to the terms of the Intercreditor Agreement),
exercise any right it may have to vote for (x) the expenditure of
 
 
44

--------------------------------------------------------------------------------

 
 
insurance proceeds (which are governed by Article 16 below) or condemnation
awards for the repair or restoration of the Project or (y) any additions or
improvements to the common elements of the Project.
 
(c) Construction of Improvements.  The Improvements shall be constructed and
fully equipped in a good and workmanlike manner with materials of high quality,
substantially in accordance with the Approved Plans and Specifications (or in
accordance with any changes therein that may be approved in writing by Senior
Lender).  Such construction and equipping shall be commenced and completed, as
applicable, and shall be prosecuted with due diligence and continuity in
substantial accordance with the Construction Schedule, the requirements of all
Sales Agreements and the Operating Agreement.  Without limiting the foregoing,
Borrower has commenced construction of the Project, and shall substantially
complete (i) the entire Project no later than the Completion Date applicable to
the entire Project, and (ii) each particular portion of the Project no later
than the Completion Date applicable to such portion, as such Completion Date may
be extended in accordance with the Senior Loan Agreement.
 
(d) Payment for Work.  Borrower agrees to fully pay and discharge when due and
payable all claims for labor done and material and services furnished in
connection with the construction of the Project and to take all other steps to
forestall the assertion of claims against the Project or the Loan.
 
(e) Inspection by Lender.  Borrower shall reasonably cooperate with Lender in
arranging for inspections by representatives of Lender of the progress of the
Construction from time to time including an examination of (i) the Improvements,
(ii) all materials to be used in the Construction, (iii) all plans and shop
drawings that are or may be kept at the construction site, (iv) any contracts,
bills of sale, statements, receipts or vouchers in connection with the
Improvements, (v) all work done, labor performed, and materials furnished in and
about the Improvements, (vi) all books, contracts and records with respect to
the Improvements, and (vii) any other documents relating to the Improvements or
the Construction.
 
(f) Materialmen’s Liens and Contest Thereof.  Borrower shall not suffer or
permit any materialmen’s lien claims to be filed or otherwise asserted against
the Project or any funds due to the General Contractor, and shall promptly
discharge the same in case of the filing of any claims for lien or proceedings
for the enforcement thereof, provided, however, that Borrower shall have the
right to contest in good faith by appropriate legal proceeding and with
reasonable diligence the validity of any such lien or claim, provided that
Borrower posts a statutory lien bond over such lien.
 
(g) Settlement of Materialmen’s Lien Claims.  If Borrower shall fail promptly
either (i) to discharge any such lien, or (ii) to post a statutory lien bond
over such lien, in each case, within thirty (30) days after the filing of the
lien, Lender may, at its election (but shall not be required to), procure the
release and discharge of any such claim and any judgment or decree thereon and,
further, may in its sole discretion effect any settlement or compromise of the
same, or may furnish such security or indemnity to the Title Insurer, and any
amounts so expended by Lender, including premiums paid or security furnished in
connection with the issuance of any
 
 
45

--------------------------------------------------------------------------------

 
 
surety company bonds, shall be deemed to constitute disbursement of the proceeds
of the Loan hereunder.  In settling, compromising or discharging any claims for
lien, Lender shall not be required to inquire into the validity or amount of any
such claim.
 
(h) Proceedings.  In addition to (and not in lieu of Borrower’s covenants set
forth in Section 15.1(f)), if any action, claim or proceeding affecting title to
the Land, the construction of the Project, Borrower,  Guarantor, the rights of
Lender under any Loan Document, or otherwise affecting the Project, be filed or
commenced, then at the request of Lender, Borrower shall appear in and defend,
at Borrower’s sole cost and expense, any such action or proceeding and, if
applicable, Borrower shall insure or bond over such action, claim or proceeding
in accordance with Section 15.1(f).  If Borrower fails to appear and defend any
such action or proceeding, then Lender may commence, intervene in, and defend
actions or proceedings affecting the Project or the transactions contemplated
herein, and compromise or settle any claim or controversy pertaining thereto,
employing legal counsel acceptable to Lender to defend such claims at Borrower’s
sole cost, unless due to the willful misconduct of Lender.  Lender shall not be
liable to Borrower for any action, error, mistake, omission or delay pertaining
to the actions described in this Section or any damages resulting therefrom,
unless due to the willful misconduct of Lender.  Any cost incurred by Lender
under this Section shall be deemed to be expenses of the Loan payable by
Borrower pursuant to Article 7 of this Agreement.
 
(i) Insurance.  Borrower shall cause insurance policies to be maintained in
compliance with Exhibit E, or such other insurance requirements as may be
reasonably required by Lender, at all times (provided Lender will not require
any insurance coverages that are not required by Senior Lender as long as the
Senior Loan remains outstanding).  Borrower shall provide Lender, prior to the
date hereof, a certificate(s) demonstrating appropriate insurance coverage(s),
which shall demonstrate insurance coverage that meets or exceeds the
requirements on Exhibit E.  Borrower shall timely pay all premiums on all
insurance policies required hereunder, and as and when additional insurance is
required, from time to time, during the progress of Construction, and as and
when any policies of insurance may expire, furnish to Lender, premiums prepaid,
additional and renewal insurance policies with companies, coverage and in
amounts reasonably satisfactory to Lender in accordance with Exhibit E.
 
(j) Payment of Taxes.  Borrower shall pay all real estate taxes and assessments
and charges of every kind upon the Project before the same become
delinquent.  Borrower may use Loan proceeds for such purpose to the extent
available in the Budget for such purpose upon meeting all conditions precedent
set forth in this Agreement to any such disbursement.  Borrower shall have the
right to pay such tax under protest or to otherwise contest any such tax or
assessment, but only if (i) such contest has the effect of preventing the
collection of such taxes so contested and also of preventing the sale or
forfeiture of the Project or any part thereof or any interest therein,
(ii) Borrower has notified Lender of Borrower’s intent to contest such taxes,
and (iii) Borrower has deposited security in form and amount reasonably
satisfactory to Senior Lender or Lender, in its reasonable discretion, and has
increased the amount of such security so deposited promptly after Senior
Lender’s or Lender’s request therefor.  If Borrower fails to commence such
contest or, having commenced to contest the same, and having deposited such
security required by Lender for its full amount, shall thereafter fail to
prosecute such contest in
 
 
46

--------------------------------------------------------------------------------

 
 
good faith or with due diligence, or, upon adverse conclusion of any such
contest, shall fail to pay such tax, assessment or charge, Lender may, at its
election (but shall not be required to), pay and discharge any such tax,
assessment or charge, and any interest or penalty thereon, and any amounts so
expended by Lender shall be deemed to constitute disbursements of the Loan
proceeds hereunder (even if the total amount of disbursements would exceed the
face amount of the Note).  Borrower shall furnish to Lender evidence that taxes
are paid at least five (5) days prior to the last date for payment of such taxes
and before imposition of any penalty or accrual of interest.
 
(k) Tax Escrow Accounts.  After an Event of Default and, subject to the terms of
the Intercreditor Agreement, if Lender elects to require that Borrower escrow
money for payment of taxes (a “Triggering Event”), Borrower shall make monthly
tax escrow deposits in the amount of one-twelfth (1/12) of the annual real
estate taxes as reasonably estimated by Lender, such deposit to be held in an
interest bearing escrow account held by Senior Lender in Senior Lender’s name
and under its sole dominion and control, unless at such time the Senior Loan has
been paid in full, in which case the deposits will be held by Lender.  (If an
Event of Default occurs and Lender requires real estate tax escrow deposits to
be made, but such Event of Default is thereafter cured, then, so long as no
other Triggering Event exists, Lender shall not require further real estate tax
deposits to be made.)  If at any time Lender determines in its sole discretion
that the amount of the monthly escrow payments made pursuant to this Section
15.1(k) are not sufficient to pay in full the next installment of real estate
taxes then due, then upon written notice from Lender of the amount of any
expected deficiency (and regardless of whether a Triggering Event then exists),
Borrower shall then deposit funds equal to such amount with Lender.  All
payments deposited in the escrow account, and all interest accruing thereon, are
pledged as additional collateral for the Loan.  Notwithstanding Lender’s holding
of the escrow account, nothing herein shall obligate Lender to pay any real
property taxes with respect to any portion of the Project at any time an Event
of Default exists.
 
(l) Personal Property.  All of Borrower’s personal property, fixtures,
attachments and equipment delivered upon, attached to or used in connection with
the Construction or the operation of the Project shall always be located at the
Project and shall be kept free and clear of all liens, encumbrances and security
interests, other than as otherwise permitted under the Loan Documents. Borrower
shall not acquire by lease any of the personal property, fixtures, attachments
or equipment which is to be used in connection with the Project without Lender’s
prior written consent, which consent will not be unreasonably withheld with
regard to leases of non-essential, movable equipment utilized in the operation
of the Project, but may otherwise be granted or withheld in Lender’s sole
discretion.  Borrower has notified Lender that Borrower does not currently
intend to lease any such personal property and that the Budget includes funds
necessary to purchase all such personal property.
 
(m) Leasing Restrictions.
 
(i) Borrower shall not enter into any Leases pertaining to the Project without
Lender’s prior written consent in its sole discretion; provided, however, Lender
shall be deemed to have consented to such Lease if Senior Lender consents to the
Lease.  
 
 
47

--------------------------------------------------------------------------------

 
 
Borrower shall provide Lender with a copy of any proposed Lease no less than ten
(10) Business Days prior to the proposed execution date of such Lease.  Lender’s
approval of any Lease for the Commercial Space shall be predicated upon, among
other things: (a) current tenant financial information in sufficient detail to
assess the experience and credit worthiness of the proposed tenant, (b) credit
worthiness of the proposed tenant, (c) form and content of the Lease, including,
among other things, the proposed tenant’s obligation to provide, at least
annually, its financial information to Borrower, (d) the proposed tenant’s
agreement to enter into an acceptable subordination, non-disturbance and
attornment agreement, and (e) a minimum (7) seven year term, without any right
to cancel prior to five (5) years; provided, however, Lender shall approve a
five (5) year Lease term, but the tenant improvement funding permitted for such
Lease shall be reduced proportionately.  Except as otherwise consented to by
Lender, each Lease must provide for a minimum annual triple net rent per
Rentable Square Foot as specified in Exhibit Q at all times throughout the term
of the related Lease, and, for purposes of calculating such rent, the total
value of free rent, non-standard lease concessions and tenant improvements in
excess of the budgeted amount will be amortized at a per annum rate of ten
percent (10%) over the full term of the Lease, including any free rent period.
The resulting amount will be deducted from the lowest stated rent at any point
in the term of the Lease, and that figure must be equal to or greater than the
applicable minimum rent as specified in Exhibit Q.  Furthermore, Borrower will
in no event offer more than six (6) months of free rent, tenant improvements in
excess of twenty percent (20%) more than the budgeted amount, or other
non-standard concessions unacceptable to the Lender.  Each Lease must otherwise
satisfy the applicable requirements set forth on Exhibit Q (including, without
limitation, the amount of leasing commissions that may be paid to Borrower’s
representative and the Tenant’s representative), unless Lender otherwise
consents in writing, which consent may be granted or withheld in Lender’s sole
discretion.
 
(ii) Borrower shall not execute any Lease without written acknowledgement of
Lease approval by the Lender, not to be unreasonably withheld, except that
Leases of Office Space proposed to be entered into with third party tenants who
are not Affiliates of Borrower or Guarantor covering not more than 1,500
Rentable Square Feet individually, and 8,000 Rentable Square Feet in the
aggregate, and otherwise satisfying the leasing requirements set forth above may
be entered into without Lender’s consent.  Lender shall endeavor to provide
(i) preliminary approval or disapproval of any proposed Lease within five (5)
Business Days of the receipt of all pertinent information needed for approval,
and (ii) final approval or disapproval of any proposed lease transaction within
ten (10) Business Days of the receipt of final proposed lease documentation and
any other information needed for its decision, and Lender’s failure to approve a
Lease within such ten (10) Business Day period shall be deemed its disapproval
thereof.  Notwithstanding the above, if Senior Lender has consented to any
Lease, Lender’s consent and approval shall not be required.
 
(iii) A Lease, which has been consented to by the Lender (or as to which
Lender’s consent is not required under the terms of clause (ii)), is hereinafter
referred to
 
 
48

--------------------------------------------------------------------------------

 
 
as an “Approved Lease.”  An Approved Lease shall not be amended or modified (in
any material respect) or terminated without the Lender’s prior written consent.
 
(iv) Borrower shall not accept any rental payment under any Approved Lease in
advance of its due date, other than acceptance of a prepayment of the first
month’s rent upon the execution of an Approved Lease.
 
(n) Reserved.
 
(o) Lender’s Attorneys’ Fees for Enforcement of Agreement.  In case of any Event
of Default or material Default hereunder, Borrower (in addition to Lender’s
attorneys’ fees, if any, to be paid pursuant to Section 7.5) will pay Lender’s
reasonable attorneys’ and paralegal fees (including, without limitation, any
attorney and paralegal fees and costs incurred in connection with such Event of
Default or material Default, including, without limitation, any litigation or
bankruptcy or administrative hearing and any appeals therefrom and any
post-judgment enforcement action including, without limitation, supplementary
proceedings) in connection with the enforcement of this Agreement; without
limiting the generality of the foregoing, if at any time or times hereafter
Lender employs counsel (whether or not any suit has been or shall be filed and
whether or not other legal proceedings have been or shall be instituted) for
advice or other representation with respect to the Project, this Agreement, or
any of the other Loan Documents, or to protect, collect, lease, sell, take
possession of, or liquidate any of the Project, or to attempt to enforce any
security interest or lien in any portion of the Project, or to enforce any
rights of Lender or Borrower’s obligations hereunder, then in any of such events
all of the reasonable attorneys’ fees arising from such services, and any
expenses, costs and charges relating thereto (including fees and costs of
paralegals), shall constitute an additional liability owing by Borrower to
Lender, payable on demand.  Such attorneys’ fees and expenses shall include fees
and expenses of Lender’s in-house counsel as specified in Section 7.5.
 
(p) Appraisals.  Lender shall have the right to obtain a new or updated
Appraisal of the Project at any time and from time to time, at Lender’s cost;
provided however, Borrower shall cooperate with Lender in this regard.  If a
material Default or an Event of Default exists, Borrower shall pay the
reasonable costs for any such Appraisal upon Lender’s request.
 
(q) Financial Statements and Reports.
 
(i) Borrower and Guarantor shall deliver or cause to be delivered to Lender
annual financial statements with respect to Borrower and Guarantor within ninety
(90) days after the end of its fiscal year. Guarantor’s financial statements
shall be audited and Borrower’s financial statements shall be certified by
Borrower’s managing member. Guarantor and, or Borrower shall also each deliver
to Lender quarterly financial statements within sixty (60) days after the end of
each fiscal quarter.  Each such quarterly financial statement shall be
accompanied by a certification by an authorized financial officer of Guarantor
as to such Guarantor’s compliance with the Guarantor Financial Covenants and
attaching information sufficient to demonstrate such compliance. All such
financial statements shall be in a format approved in writing by Lender in
Lender’s
 
 
49

--------------------------------------------------------------------------------

 
 
reasonable discretion and in substance acceptable to Lender.  Each financial
statement shall be certified as true, complete and correct by its preparer and
by Borrower or, in the case of Guarantor’s financial statements, by the
Guarantor to whom it relates.  Financial statements of Guarantor shall include
verifications, supporting schedules and additional statements as needed to
substantiate the information contained in such statements.  In addition, such
financial statements shall include disclosure of any pending or threatened
litigation and judgments entered against Borrower or Guarantor.  Borrower and
Guarantor shall deliver to Lender Borrower’s, Guarantor’s, and each entity in
which a Guarantor has a material interest, federal and state tax returns by
April 15 of each year (except that if the date on which such returns may be
filed is extended beyond April 15, then such entity shall provide Lender with a
copy of the extension request and shall furnish such tax returns to Lender
within thirty (30) days after the date such returns are filed).  Borrower shall
inform Lender as to any filed or threatened (in writing) litigation which would
have a material adverse effect on Borrower or Guarantor’s ability to perform
their respective obligations under the Loan Documents promptly after learning
thereof.  Within thirty (30) days following the end of each month during the
term of the Loan, Borrower will provide to Lender, unaudited, certified (by
Borrower) operating statements of the Project, and leasing reports relating to
the Project, in such form as Lender may reasonably request.  Borrower and
Guarantor shall provide such additional financial information as Lender
reasonably requires.  Borrower shall during regular business hours permit Lender
or any of its agents or representatives to have access to and examine all of its
books and records regarding the development and operation of the Project and, in
addition, agrees to provide Lender with copies of any purchase contracts
pertaining to the Project.  Borrower agrees that Lender may retain an
investigator to research available public records and information relating to
Borrower, the principals of Borrower and Guarantor;
 
(ii) Borrower shall furnish to Lender within three (3) Business Days of receipt
from time to time each proposed budget and “Operating Plan” received from Hotel
Operator.
 
(iii) Borrower shall, within five (5) Business Days of receipt from time to time
furnish to Lender (1) all “Operating Reports” received under Section 10.2 of the
Hotel Operating Agreement, (2) all financial statements received under
Section 10.3 of the Hotel Operating Agreement, (3) all other material
information or notices received from Hotel Operator, and, (4) all material
notices, reports and other information received by or issued by or on behalf of
Borrower under any Venue Document or any other Material Contract; and
 
(iv) Borrower shall provide to Lender on or before the 15th day of each month, a
certified (by Borrower) statement, in form acceptable to Lender, specifying
amounts paid during the preceding month from the Equity Investment Loan proceeds
or proceeds of the Senior Loan to pay costs set forth on the Budget Line Items
and a reconciliation of the unfunded Equity Investment unused Loan proceeds
and/or unfunded Senior Loan proceeds and unpaid Budget Line Items.
 
 
50

--------------------------------------------------------------------------------

 
 
(r) Reserved.
 
(s) Lost Note.  Upon Lender’s furnishing to Borrower an affidavit to such
effect, Borrower shall, if the Note is mutilated, destroyed, lost or stolen,
deliver to Lender, in substitution therefor, a new note containing the same
terms and conditions as the Note
 
(t) Indemnification.  Borrower shall indemnify Lender, including each party
owning an interest in the Loan and their respective officers, directors,
employees and consultants (each, an “Indemnified Party”) and defend and hold
each Indemnified Party harmless from and against all claims, injury, damage,
loss, liability, cost and/or expense (including reasonable attorneys’ fees,
costs and expenses) of any and every kind to any persons or property by reason
of (i) the Construction; (ii) the sale, operation or maintenance of the Project;
(iii) any claim with respect to application, disposition or return of any
Earnest Money Deposit or Upgrade Deposit, (iv) any breach of representation or
warranty, Default or Event of Default under this Agreement or any other Loan
Document or related Document; or (v) any other matter arising in connection with
the Loan, Borrower, Guarantor, any Residential Unit Purchaser or Sales
Agreement, or the Project.  No Indemnified Party shall be entitled to be
indemnified against its own gross negligence or willful misconduct.  The
foregoing indemnification shall survive repayment of the Loan.
 
(u) No Additional Debt.   Except for the Senior Loan and the Loan, Borrower
shall not incur or guarantee any indebtedness (whether personal or nonrecourse,
secured or unsecured) other than customary trade payables paid within ninety
(90) days after they are incurred.  Except for the liens securing the Senior
Loan and the Loan and except for the Permitted Exceptions, Borrower shall keep
the Project free and clear of liens, provided, however, mechanics’ liens may be
contested in compliance with Section 15.1(f).
 
(v) Compliance With Laws.  Borrower shall comply with all applicable
requirements (including applicable Laws) of any Governmental Authority having
jurisdiction over Borrower or the Project.
 
(w) Organizational Documents.  Borrower shall not, without the prior written
consent of Lender, permit or suffer (i) a material amendment or modification of
its organizational documents (however, Lender’s consent will not be unreasonably
withheld with regard to any such amendment or modification to provide for the
admission of a new member, partner or shareholder as permitted by Section 17.2
of this Agreement), (ii) the admission of any new member, partner or shareholder
in violation of Section 17.2 of this Agreement, or (iii) any dissolution or
termination of its existence.
 
(x) Furnishing Reports.  Upon Lender’s request, Borrower shall provide Lender
with copies of all inspections, reports, test results and other information
received by any Borrower, that in any way relate to the Project or any part
thereof.
 
(y) Management Contracts.  Borrower shall not enter into, modify, amend,
terminate or cancel any Material Contract or any other management, sales or
marketing contracts for the Project, without the prior written approval of
Lender, not to be unreasonably withheld or delayed.
 
 
51

--------------------------------------------------------------------------------

 
 
(z) Furnishing Notices.  Borrower shall provide Lender with copies of all
material notices pertaining to the Project received by Borrower from any
Governmental Authority, any counterparty under any Material Contract or
insurance company within seven (7) days after such notice is received.  Borrower
shall promptly notify Lender of any judgment entered against, or any material
litigation filed against, Borrower or Guarantor.
 
(aa) Construction Contracts.  Borrower shall not enter into, materially modify
or materially amend, or terminate or cancel the General Contract, any
Subcontract or any other material contracts for the Construction, without the
prior written approval of Senior Lender.  Borrower shall not enter into any
contract which would cause the Senior Loan to cease to be In Balance.  Borrower
will furnish Lender promptly after execution thereof, executed copies of all
contracts between Borrower, architects, engineers and contractors and all
Subcontracts between the General Contractor or contractors and all of their
subcontractors and suppliers, which contracts and Subcontracts may not have been
furnished pursuant to Section 9.1(a) at Closing.  The development agreement
between the Borrower and Stratus Block 21 Investments, L.P. may be modified
without Lender’s consent so long as such modification does not materially
adversely affect Lender and may be terminated upon satisfaction of the same
conditions as are applicable to CJUF’s replacement of Stratus Block 21
Investments, L.P. as the managing member of Borrower under Section 17.2 below.
 
(bb) Correction of Defects.  Within five (5) days after Borrower acquires
knowledge of or receives notice of a material defect in the Improvements or any
material departure from the Approved Plans and Specifications, or any other
requirement of this Agreement, Borrower shall notify Lender in writing and
proceed with diligence to correct all such defects and departures.
 
(cc) Reserved.
 
(dd) Food and Liquor Licenses.  Borrower does not currently believe it will, or
will need to, obtain any food or liquor licenses in connection with the
Project.  Instead, all such licenses will be obtained by the Hotel Operator and
the lessee(s) of the Restaurant Space.
 
(ee) Alterations.  Without the prior written consent of Senior Lender, Borrower
shall not make any material alterations to the Project (other than completion of
the Construction in accordance with the Approved Plans and Specifications).
 
(ff) Cash Distributions.  Borrower shall not make any distributions to its
partners or other equity holders, Guarantor or any Affiliate of Borrower or
Guarantor until the Loan has been repaid, except as permitted under an Senior
Loan Agreement.
 
(gg) Injunctive Proceedings.  If any proceedings are filed seeking to enjoin or
otherwise prevent or declare invalid or unlawful the construction, sale,
occupancy, maintenance or operation of the Project, including, without
limitation, the Residential Units, Borrower shall cause such proceedings to be
diligently contested in good faith, and in the event of an adverse ruling or
decision, shall prosecute all allowable appeals therefrom, and shall, without
limiting the generality of the foregoing, resist the entry or seek the stay of
any temporary or permanent injunction that may be entered and use commercially
reasonable efforts to bring about a
 
 
52

--------------------------------------------------------------------------------

 
 
favorable and speedy disposition of all such proceedings.  Lender’s reasonable
costs and disbursements (including attorney’s fees) in connection with any such
proceedings, whether or not Lender is a party thereto, shall be deemed to be
expenses of the Loan payable by Borrower in accordance with Article 7 of this
Agreement.
 
(hh) Reserved.
 
(ii) Operating Revenues.  In the event the Project produces gross operating
revenues, Borrower shall establish with Senior Lender or Beal Bank, an interest
bearing operating account for the Project (the “Project Operating Account”) into
which Borrower shall deposit, on the Business Day received or, if received on a
day which is not a Business Day, the first Business Day following the day of
receipt, all revenue associated with the Project (including any Net Operating
Income distributed by Hotel Operator to the Borrower), and from which Borrower
shall make withdrawals to pay all operating expenses (other than interest on the
Loan) of the Project and, to the extent of any remaining Net Operating Income,
payments on the Senior Loan as set out in the Senior Loan Agreement.  Effective
upon the payment in full of the Senior Loan and the release of Senior Lender’s
lien on the Project Operating Account, Borrower hereby pledges to Lender, (A)
the Project Operating Account and all funds on deposit therein, and, (B) to the
extent permitted by, and subject to the limits of, the Hotel Operating Agreement
and the Non-Disturbance Agreement, all other accounts to be established in
accordance with the terms and provisions of the Hotel Operating Agreement, and
all funds on deposit therein.  Prior to the opening of the Hotel, Borrower shall
deliver, or shall cause to be delivered, to Senior Lender, a control agreement
from each depository bank with which each such Hotel operating account has been
established substantially similar in form and substance to the reasonable form
of same prepared by Senior Lender’s legal counsel to the extent a pledge is
permitted under the Hotel Operating Agreement and the Non-Disturbance
Agreement.  Upon payment in full of the Senior Loan and the release of all of
Senior Lender’s liens and security interests against the Property, Borrower
shall deliver, or shall cause to be delivered, to Lender, a control agreement
from each depository bank with which the Project Operating Account and each such
Hotel operating account has been established substantially similar in form and
substance to the reasonable form of same prepared by Senior Lender’s legal
counsel to the extent a pledge is permitted under the Hotel Operating Agreement
and the Non-Disturbance Agreement.
 
(jj) Environmental Remediation.  Borrower has performed all recommended
remediation set forth in those certain Environmental Reports dated October 24,
2007, May 3, 2007, October 18, 2006, and October 9, 2009, prepared by Terracon
Consultants, Inc. in each case, by the dates such remediation is recommended to
be completed in such Environmental Report, except in the case of the Waste
Management Plan, the water filtration system discussed in the Waste Management
System shall continue to be operated and maintained in accordance with the Waste
Management Plan during the construction and operation of the Project.
 
(kk) Hotel Documents.  Borrower shall timely perform and comply with all of its
obligations under the Hotel Documents and all other agreements with Hotel
Operator, Starwood Hotels & Resorts Worldwide, Inc., and their affiliates with
respect to the Hotel, and shall keep all
 
 
53

--------------------------------------------------------------------------------

 
 
such agreements in full force and effect.  Borrower shall not modify, amend or
terminate any such agreements without Lender’s prior written consent, to be
given in its reasonable discretion.
 
(ll) Venue Documents.  Once fully executed, Borrower shall timely perform and
comply with all of its obligations under the Venue Documents, shall keep all
such Venue Documents in full force and effect.  Once fully executed, Borrower
shall not modify, amend or terminate any such Venue Document without Lender’s
prior written consent, to be given in its reasonable discretion.
 
(mm) Pre-sale Requirement.  The Pre-sale Requirement must remain satisfied
throughout the Loan Term.
 
15.2  
Single Purpose Entity Covenants.

 
Borrower hereby represents, warrants and covenants that without Lender’s prior
written consent, which may be withheld in Lender’s sole discretion, and except
as otherwise expressly permitted hereunder, Borrower has not, will not and shall
not:
 
(a) engage in any business or activity other than the ownership, management,
construction and operation of the Project;
 
(b) acquire or own any material assets other than the Project, and such
incidental personal property as may be necessary for the operation of the
Project;
 
(c) merge into or consolidate with any Person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure or acquire by
purchase or otherwise all or substantially all the business or assets of, or
stock or other evidence of beneficial ownership of, any Person, without in each
case the prior written consent of Lender, which consent may be withheld or
delayed in Lender’s sole and absolute discretion;
 
(d) fail to preserve its (i) existence as an entity duly organized, validly
existing and in good standing under the laws of the State of Delaware or
(ii) qualification to do business in the State, or without the prior written
consent of Lender amend, modify, terminate or fail to comply with the provisions
of Borrower’s formation documents, as same may be further amended or
supplemented, if such amendment, modification, termination or failure to comply
would adversely affect the ability of Borrower to perform its obligations under
the applicable Loan Documents or jeopardize Borrower’s existence as a single
purpose entity;
 
(e) own any subsidiary or make any investment in, any Person without the consent
of Lender;
 
(f) commingle its assets with the assets of any of its Affiliates, or of any
other Person;
 
 
54

--------------------------------------------------------------------------------

 
 
(g) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than other indebtedness, if any, expressly
permitted under this Agreement, provided that any such debt is paid before such
payments are past due;
 
(h) become insolvent and fail to pay its debts, liabilities and obligations of
any kind, including all administrative expenses, from its own separate assets as
the same shall become due;
 
(i) fail to maintain its records, books or accounts and bank accounts separate
and apart from those of any Affiliate of Borrower, any Affiliate of a partner of
Borrower and any other Person or entity;
 
(j) enter into any contract or agreement with any of its Affiliates except on
terms and conditions that are intrinsically fair and substantially similar to
those that would be available on an arms-length basis with third parties other
than an Affiliate or as provided in this Agreement;
 
(k) seek the dissolution or winding up in whole, or in part, of Borrower;
 
(l) maintain its assets in such manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any
partner, member, constituent, principal or Affiliate of Borrower, or any member,
general partner, principal or Affiliate thereof, or any other person;
 
(m) hold itself out to be responsible for the debts of another Person except as
specifically permitted in this Agreement;
 
(n) make any loans or advances to any third party, including any partner,
member, constituent, principal or Affiliate of Borrower or any member, general
partner, principal or Affiliate thereof;
 
(o) fail to file its own tax returns; provided, however, that Borrower may file
a consolidated tax return with any of its Affiliates, but only because such
consolidated tax return is required by applicable Laws, and provided such
consolidated tax return includes footnotes identifying the separate assets or
liabilities of Borrower and/or its Affiliates, as applicable;
 
(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
in order not (a) to mislead others as to the identity with which such other
party is transacting business, or (b) to suggest that it is responsible for the
debts of any third party (including any partner, principal, member of Affiliate
or Borrower, or any partner, principal, member or Affiliate thereof) except as
specifically permitted in this Agreement;
 
(q) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 
 
55

--------------------------------------------------------------------------------

 
 
(r) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;
 
(s) fail to maintain a reasonably sufficient number of employees in light of its
contemplated business operations if any employees are required for the
contemplated business operations;
 
(t) fail to allocate fairly and reasonably any overhead expenses that are shared
with any of their respective partners, members, principals or Affiliates of
Borrower, any guarantor or indemnitor, or any partner, member, principal or
Affiliate thereof, including paying for office space and services performed by
any employee of any of their respective partners, of any members, principals or
Affiliates, any guarantor or indemnitor, or any partner, member, principal or
Affiliate of any thereof;
 
(u) except to the extent required by generally accepted accounting principles or
applicable law, fail to maintain separate financial statements, which shows its
assets and liabilities, separate and apart from those of any other Person or
entity and not have its assets listed in the financial statement of any other
entity; or
 
(v) fail to correct any known misunderstanding regarding its separate identity.
 
15.3  
Authorized Representative.

 
Borrower hereby appoints the Authorized Representative as its authorized
representative for purposes of dealing with Lender on behalf of Borrower in
respect of any and all matters in connection with this Agreement, the other Loan
Documents, and the Loan.  The Authorized Representative shall have the power, in
his discretion, to give and receive all notices, monies, approvals, and other
documents and instruments, and to take any other action on behalf of
Borrower.  All actions by the Authorized Representative shall be final and
binding on Borrower.  Lender may rely on the authority given to the Authorized
Representative until actual receipt by Lender of a duly authorized resolution
substituting a different person as the Authorized Representative.  If Borrower
appoints more than one Authorized Representative, the action of any one
Authorized Representative shall be binding and sufficient.
 
15.4  
Negative Covenants.

 
Borrower hereby covenants and agrees that it shall not, without Lender’s prior
written consent, which consent may be withheld in Lender’s sole and absolute
discretion:
 
(a) transfer, convey or assign the Property or any part thereof (other than
sales of Residential Units in accordance with Article 14), to any Person,
including, but not limited to a transfer in lieu of foreclosure to Senior
Lender;
 
(b) permit any of its members, or constituent members, partners or shareholders
thereof, to voluntarily transfer, convey or assign any of their respective
direct or indirect equity
 
 
56

--------------------------------------------------------------------------------

 
 
interests in Borrower to Senior Lender, other than pursuant to a foreclosure of
Senior Lender’s liens on such member interests under the Senior Loan Documents;
or
 
(c) request, consent or agree to an increase in Senior Lender’s loan commitment
pursuant to the Senior Loan Agreement in an amount that exceeds $120,000,000,
less all prepayments of the Senior Loan received by Senior Lender, or to a
conversion of the Senior Loan to a revolving credit facility.
 
ARTICLE 16
 
CASUALTIES AND CONDEMNATION
 
16.1  
Lender’s Election to Apply Proceeds on Indebtedness.

 
(a) Subject to the provisions of the Intercreditor Agreement and to the
provisions of Section 16.1(b) below, Lender may elect to negotiate, settle,
collect, retain and apply upon the indebtedness of Borrower under this Agreement
or any of the other Loan Documents all proceeds of insurance or condemnation
(individually and collectively referred to as “Proceeds”) after deduction of all
expenses of collection and settlement, including reasonable attorneys’ and
adjusters’ fees and charges.  After the Senior Loan has been paid in full,
Lender shall have the right to participate with Borrower in negotiation of any
settlement, adjustment or compromise of any claim arising in connection with a
casualty to the Improvements or any condemnation of all or part of the Project;
provided, however, if an Event of Default exists, Lender shall have the right to
settle any claim without Borrower’s participation or consent.  Subject to the
provisions of the Intercreditor Agreement, any Proceeds remaining after
repayment of the indebtedness under the Loan Documents shall be paid by Lender
to Borrower.
 
(b) Notwithstanding anything in Section 16.1(a) to the contrary, and subject to
the provision of the Intercreditor Agreement in the event of any casualty to the
Improvements or any condemnation of part of the Project, Lender agrees to make
available the Proceeds for restoration of the Improvements if and as required by
the Non-Disturbance Agreement or if (i) no Event of Default or material Default
exists, (ii) all Proceeds are deposited with Lender, (iii) in Lender’s
reasonable judgment, the amount of Proceeds available for restoration of the
Improvements (together with undisbursed proceeds of the Loan, if any, allocated
for the cost of the Construction and any sums deposited with Lender by Borrower
for such purpose) is sufficient to pay the full and complete costs of such
restoration, (iv) the cost of restoration does not exceed twenty percent (20%)
of the stated amount of the Note, (v) if Lender determines that the cost of
restoration exceeds $5,000,000, Lender determines in its reasonable discretion
that the values set forth in the Appraisal reviewed and approved by Lender at
Closing remain valid; (vi) in Lender’s reasonable determination, the Project can
be restored to an architecturally and economically viable project in compliance
with applicable Laws, (vii) Guarantor reaffirms the Guaranty in writing,
(viii) Borrower shall have provided evidence reasonably acceptable to Lender
that following restoration (and completion of the Project) the Pre-Sale
Requirement will remain satisfied, (ix) the Hotel Documents, and the Venue
Documents, will each remain in full force and effect; and (x) in Lender’s
reasonable determination, such restoration is likely to be completed so that the
Residential Units sufficient to satisfy the Pre-sale Requirement may be
delivered to all
 
 
57

--------------------------------------------------------------------------------

 
 
Residential Unit Purchasers prior to the outside delivery dates contained in
their respective Sales Agreements and in any event not later than the Maturity
Date.  On and after such time as the condominium is formed, Borrower agrees to
vote its votes with respect to all unsold Residential Units (and to cause all
Borrower appointed directors to vote their votes) in a manner consistent with
the provisions of this Article 16.
 
16.2  
Borrower’s Obligation to Rebuild and Use of Proceeds Therefor.

 
In case Lender does not elect to apply or does not have the right to apply the
Proceeds to the indebtedness, as provided in Section 16.1 above, Borrower shall:
 
(a) Proceed with diligence to make settlement with insurers or the appropriate
Governmental Authorities and cause the Proceeds to be deposited with Senior
Lender;
 
(b) In the event the Proceeds and the available proceeds of the Loan are
insufficient to assure Lender that the Senior Loan will be In Balance, promptly
deposit with Senior Lender any amount necessary to place the Senior Loan In
Balance; and
 
(c) Promptly proceed with the assumption of construction of the Improvements,
including the repair of all damage resulting from such fire, condemnation or
other cause and restoration to its former condition.
 
ARTICLE 17
 
ASSIGNMENTS BY LENDER AND BORROWER
 
17.1  
Assignments and Participations.

 
Lender may from time to time, with written notice to Borrower, sell all or any
part of the Loan and the Loan Documents (or any interest therein) and may grant
participations in the Loan (i) if and to the extent required by applicable
regulatory authority and (ii) to any Affiliate of Lender.  Except as provided in
the preceding sentence, Lender will not sell all or any part of the Loan or
grant participation in the Loan without Borrower’s prior written consent.
Borrower agrees to reasonably cooperate with Lender’s efforts to do any of the
foregoing and to execute all documents reasonably required by Lender in
connection therewith that do not materially adversely affect Borrower’s or
Guarantor’s rights under the Loan Documents or materially increase Borrower’s or
Guarantor’s obligations under the Loan Documents.  No such assignment or
participation will release Lender from any liability under the Loan Documents.
 
17.2  
Prohibition of Assignments and Transfers by Borrower.

 
Borrower shall not assign or attempt to assign its rights under this Agreement
and any purported assignment shall be void.  Without the prior written consent
of Lender, in Lender’s sole discretion, Borrower shall not suffer or permit any
change in the ownership, or management or economic interests (whether direct or
indirect) of the Project, or any Transfer.  Notwithstanding the foregoing, so
long as all owners of interests in Borrower satisfy the requirements of Section
3.1(y) above (a) so long as CJUF continues to hold the ownership
 
 
58

--------------------------------------------------------------------------------

 
 
interest in Borrower which CJUF held at Closing and no monetary Event of Default
then exists, or if a monetary Event of Default does exist and is cured by
Borrower or CJUF, CJUF may  with prior written notice to Lender (but without
Lender’s consent) replace Stratus Block 21 Investments, L.P. as the managing
member of Borrower (with Stratus Block 21 Investments, L.P. retaining its
current ownership interest but as non-managing member), (b) even if a monetary
Event of Default then exists, so long as CJUF continues to hold the ownership
interest in Borrower which CJUF held at Closing, CJUF may request that Lender
approve CJUF replacing Stratus Block 21 Investments, L.P. as managing member of
Borrower (with Stratus Block 21 Investments, L.P. retaining its current
ownership interest but as non-managing member), and Lender shall grant or deny
such consent in its reasonable discretion, (c) any buyout of a member’s interest
or change in control permitted by the Operating Agreement of Borrower, as such
Operating Agreement has been consented to by Lender, may be effected provided
all membership interests in Borrower remain encumbered by the Pledge Agreement,
it being agreed that when and as required by Lender, any new member in Borrower
must execute and deliver to Lender a Joinder Agreement relating to the Pledge
Agreement, and (d) the following Transfers of interests in Borrower’s direct or
indirect constituent entities shall be permitted without Lender’s
consent:  (i) Transfers of direct or indirect interests in Canyon-Johnson Urban
Fund II, L.P., (ii) Transfers of non-controlling interests in Guarantor, (iii)
the transfer of an interest of no more than twenty percent (20%) in Borrower to
Wheelock Street Capital (or an entity affiliated with Wheelock Street Capital)
or another preferred equity provider who may provide up to $35,000,000.00 of
equity through Borrower for the Project and any transfers of direct and indirect
interests in that new equity partner; (iv) Leases permitted hereunder; and
(v) the sale and release of Residential Units pursuant to Article 14
hereof.  Borrower may also dispose of immaterial quantities of personal property
in the ordinary course of business without Lender’s prior consent.
 
17.3  
Prohibition of Transfers in Violation of ERISA.

 
In addition to the prohibitions set forth in Section 17.2 above, Borrower shall
not assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of its interest or rights in this Agreement or in the Project, or attempt to do
any of the foregoing or suffer any of the foregoing, nor shall any party owning
a direct or indirect interest in Borrower assign, sell, pledge, mortgage,
encumber, transfer, hypothecate or otherwise dispose of any of its rights or
interest (direct or indirect) in Borrower, attempt to do any of the foregoing or
suffer any of the foregoing, if such action would cause the Loan, or the
exercise of any of Lender’s rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Internal Revenue Code or otherwise
result in Lender being deemed in violation of any applicable provision of
ERISA.  Borrower agrees to indemnify and hold Lender free and harmless from and
against all losses, costs (including reasonable attorneys’ fees and expenses),
taxes, damages (including consequential damages) and expenses Lender may suffer
by reason of the investigation, defense and settlement of claims and in
obtaining any prohibited transaction exemption under ERISA necessary or
desirable in Lender’s sole judgment or by reason of a breach of the foregoing
prohibitions.  The foregoing indemnification shall be a recourse obligation of
Borrower and shall survive repayment of the Note, notwithstanding any
limitations on recourse contained herein or in any of the Loan Documents.
 
 
59

--------------------------------------------------------------------------------

 
 
17.4  
Successors and Assigns.

 
Subject to the foregoing restrictions on transfer and assignment contained in
this Article 17, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.
 
ARTICLE 18
 
TIME OF THE ESSENCE
 
18.1  
Time is of the Essence.

 
Time is of the essence under this Agreement.
 
ARTICLE 19
 
EVENTS OF DEFAULT
 
19.1  
Events of Default.

 
The occurrence of any one or more of the following shall constitute an “Event of
Default” as said term is used herein:
 
(a) Failure of Borrower (i) to make any principal, interest or other payment on
or with regard to the Loan, when due, and such payment remains unpaid upon the
expiration of five (5) days following the date written notice of such failure to
pay is provided to Borrower; provided, however, the Lender shall not be
obligated to provide any such written notice or cure period in regard to the
payment due on the Loan on the maturity date of the Loan, whether such maturity
date is the stated Maturity Date thereof or any accelerated maturity date
declared by the Lender pursuant to the Loan Documents or (ii) to observe or
perform any of the other covenants or conditions by Borrower to be performed
under the terms of this Agreement or any other Loan Document for a period of
thirty (30) days after written notice from Lender, provided that if any such
failure concerning a non-monetary covenant or condition is susceptible to cure
and cannot reasonably be cured within said thirty (30) day period, then Borrower
shall have an additional ninety (90) day period to cure such failure and no
Event of Default shall be deemed to exist under this paragraph (a) so long as
Borrower commences such cure within the initial thirty (30) day period and
diligently and in good faith pursues such cure to completion within the one
hundred and twenty (120) day period from the date of Lender’s notice; and
provided further that if a different notice or grace period is specified under
any other subsection of this Article 19 with respect to a particular breach, or
if another subsection of this Article 19 applies to a particular breach and does
not expressly provide for a notice or grace period, the specific provision shall
control.
 
(b) An Event of Default under any of the Senior Loan Documents.
 
(c) [reserved]
 
 
60

--------------------------------------------------------------------------------

 
 
(d) The bankruptcy or insolvency of the General Contractor and failure of
Borrower to procure a contract with a new contractor satisfactory to Lender
within forty-five (45) days from the occurrence of such bankruptcy or
insolvency.
 
(e) Any Transfer or other disposition in violation of Section 17.2 or 17.3.
 
(f) Any warranty, representation, statement, report or certificate made now or
hereafter by Borrower or any Guarantor is untrue or incorrect in any material
respect at the time made or delivered, provided that if such breach is
reasonably susceptible to cure, then no Event of Default shall exist so long as
Borrower cures said breach (i) within the notice and cure period provided in
(a)(ii) above.
 
(g) Borrower or Guarantor shall commence a voluntary case concerning Borrower or
Guarantor under the Bankruptcy Code; or an involuntary proceeding is commenced
against Borrower or Guarantor under the Bankruptcy Code and relief is ordered
against Borrower or Guarantor, or the petition is controverted but not dismissed
or stayed within sixty (60) days after the commencement of the case, or a
custodian (as defined in the Bankruptcy Code) is appointed for or takes charge
of all or substantially all of the property of Borrower or Guarantor; or
Borrower or Guarantor commences any other proceedings under any reorganization,
arrangement, readjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar Law of any jurisdiction whether now or hereafter in
effect relating to Borrower or Guarantor; or there is commenced against Borrower
or Guarantor any such proceeding that remains undismissed or unstayed for a
period of sixty (60) days; or Borrower or Guarantor fails to controvert in a
timely manner any such case under the Bankruptcy Code or any such proceeding, or
any order of relief or other order approving any such case or proceeding is
entered; or Borrower or Guarantor by any act or failure to act indicates its
consent to, approval of, or acquiescence in any such case or proceeding or the
appointment of any custodian or the like of or for it for any substantial part
of its property or suffers any such appointment to continue undischarged or
unstayed for a period of sixty (60) days.
 
(h) Borrower or Guarantor shall make an assignment for the benefit of creditors,
or shall admit in writing its inability to pay its debts generally as they
become due, or shall consent to the appointment of a receiver or trustee or
liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of Borrower or Guarantor are attached, seized,
subjected to a writ or distress warrant, or are levied upon, or come into the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors.
 
(i) Borrower or Guarantor shall dissolve or its existence shall otherwise
terminate.
 
(j) Guarantor shall breach any of the Guarantor Financial Covenants.
 
(k) Borrower is enjoined, restrained or in any way prevented by any court order
from constructing or operating the Project or marketing or selling Residential
Units for a period in excess of thirty (30) days.
 
 
61

--------------------------------------------------------------------------------

 
 
(l) One or more final, unappealable judgments are entered against (i) Borrower
in amounts aggregating in excess of $250,000, or (ii) against Guarantor in
amounts aggregating in excess of $250,000 for Guarantor, and said judgments are
not paid, stayed or bonded over within thirty (30) days after entry.
 
(m) Borrower or Guarantor shall fail to pay any debt owed by it or him, as
applicable, when due (either by maturity (without forbearance) or acceleration)
to Lender or any other party (other than a failure or default for which
Borrower’s maximum liability does not exceed $200,000 and Guarantor’s maximum
liability does not exceed $500,000).
 
(n) If a Material Adverse Change occurs with respect to Borrower, the Project or
Guarantor.
 
(o) Borrower shall fail to comply with its obligations under this Agreement
and/or any other Loan Document relating to the obtaining and maintenance of
insurance coverages.
 
(p) The Pre-Sale Requirement shall cease to be satisfied.
 
(q) Borrower shall default under any of the Hotel Documents and shall fail to
cure such default within the shorter of (i) the applicable cure period set forth
in Section 19.1(a), and (ii) the applicable grace or cure period set forth in
the applicable Hotel Document, or any Hotel Document shall otherwise cease to be
in full force and effect (or any other event occurring thereunder which would
give the Hotel Operator the right to terminate a Hotel Document).
 
(r) Borrower shall default under any Material Contract, other than the Hotel
Documents, and shall fail to cure such default within the shorter of the
applicable cure period set forth in Section 19.1(a) or the applicable grace or
cure period set forth in such Material Contract, or such Material Contract shall
otherwise cease to be in full force and effect.
 
(s) The occurrence of any other event or circumstance identified as an Event of
Default in this Agreement or under any of the other Loan Documents and the
expiration of any applicable grace or cure periods, if any, specified for such
Event of Default herein or therein, as the case may be.
 
ARTICLE 20
 
LENDER’S REMEDIES IN EVENT OF DEFAULT
 
20.1  
Remedies Conferred Upon Lender.

 
Upon the occurrence and during the continuance of any Event of Default, but
subject in all events to the provisions of the Intercreditor Agreement, Lender
may pursue any one or more of the following remedies concurrently or
successively, in the sole discretion of Lender, it being the intent hereof that
none of such remedies shall be to the exclusion of any other:
 
(a) Accelerate the Maturity Date and declare the Note to be immediately due and
payable.
 
 
62

--------------------------------------------------------------------------------

 
 
(b) Reserved.
 
(c) Exercise or pursue any other remedy or cause of action permitted under this
Agreement and/or any of the other Loan Documents (including, without limitation,
the exercise of the power of sale under the Deed of Trust), or conferred upon
Lender by operation of Law.
 
Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 19.1(g) with respect to Borrower, all amounts evidenced by the Note
shall automatically become due and payable, without any presentment, demand,
protest or notice of any kind to Borrower.
 
ARTICLE 21
 
GENERAL PROVISIONS
 
21.1  
Captions.

 
The captions and headings of various Articles, Sections and subsections of this
Agree­ment and Exhibits pertaining hereto are for convenience only and are not
to be considered as defining or limiting in any way the scope or intent of the
provisions hereof.
 
21.2  
Modification; Waiver.

 
No modification, waiver, amendment or discharge of this Agreement or any other
Loan Document shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment or
discharge is sought.
 
21.3  
Governing Law.

 
Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the State of
Texas.
 
21.4  
Acquiescence Not to Constitute Waiver of Lender’s Requirements.

 
Each and every covenant and condition for the benefit of Lender contained in
this Agreement may be waived by Lender, provided, however, that to the extent
that Lender may have acquiesced in any noncompliance with any construction or
nonconstruction conditions precedent to the Closing Funding, the Full Opening of
the Loan or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Lender of such requirements with
respect to any future disbursements of Loan proceeds.
 
21.5  
Disclaimer by Lender.

 
This Agreement is made for the sole benefit of Borrower and Lender, and no other
person or persons shall have any benefits, rights or remedies under or by reason
of this Agreement, or by reason of any actions taken by Lender pursuant to this
Agreement.  Lender shall not be liable to any contractors, subcontractors,
supplier, architect, engineer, tenant or other party for labor or
 
 
63

--------------------------------------------------------------------------------

 
 
services performed or materials supplied in connection with the
Construction.  Lender shall not be liable for any debts or claims accruing in
favor of any such parties against Borrower or others or against the
Project.  Lender, by making the Loan or taking any action pursuant to any of the
Loan Documents, shall not be deemed a partner or a joint venturer with Borrower
or fiduciary of Borrower.  No payment of funds directly to a contractor or
subcontractor or provider of services shall be deemed to create any third-party
beneficiary status or recognition of same by Lender.  Without limiting the
generality of the foregoing:
 
(a) Lender shall have no liability, obligation or responsibility whatsoever with
respect to the Construction.  Any inspections of the Construction made by or
through Lender are for purposes of administration of the Loan only and neither
Borrower nor any third party is entitled to rely upon the same with respect to
the quality, adequacy or suitability of materials or workmanship, conformity to
the Plans and Specifications, state of completion or otherwise;
 
(b) Lender neither undertakes nor assumes any responsibility or duty to Borrower
to select, review, inspect, supervise, pass judgment upon or inform Borrower of
any matter in connection with the Project, including matters relating to the
quality, adequacy or suitability of:  (i) the Plans and Specifications,
(ii) architects, contractors, subcontractors and material suppliers employed or
utilized in connection with the Construction, or the workmanship of or the
materials used by any of them, or (iii) the progress or course of Construction
and its conformity or nonconformity with the Plans and Specifications; Borrower
shall rely entirely upon its own judgment with respect to such matters, and any
review, inspection, supervision, exercise of judgment or supply of information
to Borrower by Lender in connection with such matters is for the protection of
Lender only, and neither Borrower nor any third party is entitled to rely
thereon; and
 
(c) Lender owes no duty of care to protect Borrower or Guarantor, any Tenant or
Residential Unit Purchaser or any other person or entity against negligent,
faulty, inadequate or defective building or construction.
 
21.6  
Partial Invalidity; Severability.

 
If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.
 
21.7  
Definitions Include Amendments.

 
Definitions contained in this Agreement that identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents from the date hereof, and all future
amendments, modifications, and supplements thereto entered into from time to
time to satisfy the requirements of this Agreement or otherwise with the consent
of Lender.  Reference to this Agreement contained in any of the
 
 
64

--------------------------------------------------------------------------------

 
 
foregoing documents shall be deemed to include all amendments and supplements to
this Agreement.
 
21.8  
Execution in Counterparts.

 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
21.9  
Entire Agreement.

 
This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrower to Lender, embodies the
entire agreement and supersede all prior agreements, written or oral, relating
to the subject matter hereof.
 
21.10  
Reserved.

 
21.11  
References to Senior Loan Agreement and Concurrent Lenders Approval.

 
Notwithstanding any provision herein to the contrary, wherever in this Agreement
there are references to “in accordance with the terms of the Senior Loan
Agreement”, or similar words, if the Senior Loan has been paid in full, Borrower
shall still comply with such provisions even though the Senior Loan Agreement is
no longer in effect (except to the extent such provisions clearly no longer
apply), and any approvals or consents required by Senior Lender pursuant to such
provisions shall be made by Lender.  Notwithstanding any provision herein to the
contrary, (i) whenever both the Senior Lender’s approval and/or the Lender’s
approval are required under the Loan Documents and the Senior Loan Documents for
the same matter, an approval by the Senior Lender shall be deemed an approval by
the Lender under the Loan Documents; (ii) whenever Lender approval is required
under the Loan Documents and the same matter requires Senior Lender approval
under the Senior Loan Documents, an approval by the Senior Lender shall be
deemed an approval by the Lender under the Loan Documents; and (iii) the Loan
Documents and all rights and remedies of Lender under the Loan Documents are
subject and subordinate to the Senior Loan Documents as provided in the
Intercreditor Agreement.
 
21.12  
Jurisdiction.

 
TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER.  WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
BORROWER IRREVOCABLY (a) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS HAVING JURISDICTION IN THE COUNTY OF DALLAS AND STATE OF
TEXAS, AND (b) WAIVES ANY OBJECTION THAT IT MAY HAVE AT ANY TIME TO THE LAYING
OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH
 
 
65

--------------------------------------------------------------------------------

 
 
RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH
PARTY.  NOTHING IN THIS AGREEMENT SHALL PRECLUDE LENDER FROM BRINGING A
PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN
ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER
JURISDICTION.  BORROWER FURTHER AGREES AND CONSENTS THAT, IN ADDITION TO ANY
METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF
PROCESS IN ANY PROCEEDING IN ANY TEXAS STATE OR UNITED STATES COURT HAVING
JURISDICTION OVER THE COUNTY OF DALLAS, TEXAS MAY BE MADE, TO THE EXTENT
PERMITTED BY LAW, BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO BORROWER AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL
BE COMPLETE UPON RECEIPT; EXCEPT THAT IF BORROWER SHALL REFUSE TO ACCEPT
DELIVERY (AS OPPOSED TO UNABLE TO RECEIVE DELIVERY), SERVICE SHALL BE DEEMED
COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
 
21.13  
Reserved.

 
21.14  
Binding Effect.

 
The covenants, conditions, waivers, releases and agreements contained in this
Agreement shall bind, and the benefits thereof shall inure to the parties hereto
and their respective heirs, executors, administrators, successors and assigns.
 
21.15  
Waiver of Accord and Satisfaction.

 
Borrower hereby expressly waives any and all rights to effect an accord and
satisfaction of any secured obligation or any other debt of Borrower to Lender
in accordance with section 3-311 of the UCC.
 
ARTICLE 22
 
NOTICES
 
Any notice, demand, request or other communication that any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if by
Federal Express or other reliable overnight courier service, on the next
Business Day after delivered to such courier service or (c) if by telecopier on
the day of transmission so long as copy is sent on the same day by overnight
courier as set forth below:
 
 
66

--------------------------------------------------------------------------------

 
 
 
If to Borrower:

 
 
c/o Stratus Properties

 
 
98 San Jacinto, Suite 220

 
 
Austin, Texas 78701

 
 
Attention:
W.H. Armstrong III

 
 
Telephone:
(512) 478-6396

 
 
Facsimile:
(512) 478-5788

 
 
 
And to:

 
 
Armbrust & Brown, L.L.P.

 
 
100 Congress Avenue, Suite 1300

 
 
Austin, Texas  78701

 
 
Attention:
Kenneth N. Jones, Esq.

 
 
Telephone:
(512) 435-2312

 
 
Facsimile:
(512) 435-2360

 
 
And to:

 
 
Canyon-Johnson Urban Funds

 
 
2000 Avenue of the Stars, 11th Floor

 
 
Los Angeles, California  90067

 
 
Attention:
Head of Asset Management

 
 
Telephone:
(310) 272-1500

 
 
Facsimile:
(310) 272-1523

 
 
And to:

 
 
Canyon-Johnson Urban Funds

 
 
2000 Avenue of the Stars, 11th Floor

 
 
Los Angeles, California  90067

 
 
Attention:
General Counsel

 
 
Telephone:
(310) 272-1500

 
 
Facsimile:
(310) 272-1523

 
 
67

--------------------------------------------------------------------------------

 
 
 
And to:

 
 
DLA Piper US LLP

 
 
550 South Hope Street, Suite 2300

 
 
Los Angeles, California  90071

 
 
Attention:
Steven A. Fein, Esq.

 
 
Telephone:
(213) 330-7772

 
 
Facsimile:
(213) 330-7572

 
 
If to Lender:



 
Hunter’s Glen/Ford Investments I LLC

 
200 Crescent Court, Suite 1350

 
Dallas, Texas  75201

 
Attention:
President

 
Telephone:
214.871.5131

 
Facsimile:
214.871.5199

 
 
With a copy to:

 
Haynes and Boone LLP
 
2323 Victory Avenue, Suite 700
 
Dallas, Texas 75219
 
Attention:                      William C. Wilshusen, Esq.
 
Telephone                      214.651.5595
 
Facsimile                         214.200.0635
 
or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.
 
ARTICLE 23
 
WAIVER OF JURY TRIAL
 
BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP THAT
IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
68

--------------------------------------------------------------------------------

 

EXECUTED as of the date first set forth above.
 
BORROWER:


CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company


By:        Stratus Block 21 Investments, L.P.,
a Texas limited partnership, Manager


By:          Stratus Block 21 Investments GP, L.L.C.,
a Texas limited liability company,
General Partner




By:      /s/ Erin D. Pickens                                    
Name:           Erin D. Pickens
Title:           Senior Vice President


By:        CJUF II Block 21 Member, LLC,
a Delaware limited liability company, Member


By:          Canyon-Johnson Urban Fund II, L.P.,
a Delaware limited partnership, Member


By:          Canyon-Johnson Realty Advisors II LLC,
a Delaware limited liability company,
General Partner




By:     /s/ K. Robert Turner                          
Name:          K. Robert Turner
Title:            Managing Partner




LENDER:


HUNTER’S GLEN/FORD INVESTMENTS I LLC




By:                                                                                                                                                                  
Name:                                                                           
                                                                                  
Title:                                                                            
                                                                                    



 
69

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Legal Description of Land
 
Lots 1 through 12, Block 21, of the Original City of Austin, Travis County,
Texas, according to the map or plat of record in the General Land Office of the
State of Texas, together with the area within the alley traversing said Block,
which was vacated by Ordinance recorded under Document No. 1999086902 and
described in Memorandum Designating the Vacation of a 20 foot wide alley on
Block 21 and Block 22, in the City of Austin as recorded under Document No.
2004040650 of the Official Public Records of Travis County, Texas.
 

Exhibit A - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Construction Schedule
 


 
[See Attached]
 

Exhibit B - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Permitted Exceptions
 
1.
Restrictive Covenants recorded under Document No(s). 2006234734, 2006240877,
2007225317, 2008013712, 2008078527, 2008085863 and 2009176432 of the Official
Public Records of Travis County, Texas.

 
2.
All interest in all oil, gas and other minerals reserved by Missouri Pacific
Railroad Company in instrument recorded in Volume 8687, Page 248 of the Real
Property Records of Travis County, Texas, as modified and amended by the
Modification of Mineral Reservation dated January 7, 2000, recorded under
Document No. 2000010490 in the Official Public Records of Travis County,
Texas.  (Surface Rights waived therein) (Lots 7-12).

 
3.
The terms, conditions and stipulations, including but not limited to repurchase
rights, set forth in that certain Special Warranty Deed dated to be effective
December 15, 2006 and recorded under Document No. 2006240878 of the Official
Public Records of Travis County, Texas, as further affected by Estoppel
Certificate and Agreements recorded under Document No(s). 2008078527,
2008085863, and 2009176432 of the Official Public Records of Travis County,
Texas and Estoppel Certificate and Agreement recorded concurrently with this
Deed of Trust.

 
4.
The terms, conditions and stipulations set out in that certain Restrictive
Covenant Regarding Unified Development and Maintenance of Drainage Facilities
dated January 9, 2008, recorded under Document No. 2008013712 of the Official
Public Records of Travis County, Texas.

 
5.
The terms, conditions and stipulations set out in that certain Temporary Right
of Way Encroachment License Agreement dated June 4, 2008, recorded under
Document No. 2008094734 of the Official Public Records of Travis County, Texas.

 
6.
The terms, conditions and stipulations set out in that certain Temporary Right
of Way Encroachment License Agreement dated August 29, 2008, recorded under
Document No. 2008151032 of the Official Public Records of Travis County, Texas.

 
7.
Terms, conditions and stipulations set out in that certain Operating Agreement
dated October 26, 2006, as amended by First Amendment to Operating Agreement
dated January 30, 2008 (and by Second Amendment to Operating Agreement dated as
of May 6, 2008), as evidenced by Subordination and Non-Disturbance Agreement,
recorded under Document No. 2008078528 of the Official Public Records of Travis
County, Texas, as further evidenced by Subordination and Non-Disturbance
Agreement recorded under Document No. 2009176433 of the Official Public Records
of Travis County, Texas, and as further evidenced by Subordination and
Non-Disturbance Agreement in recorded concurrently with this Deed of Trust.

 
Exhibit C - Page 1
 

--------------------------------------------------------------------------------

 
 
8.
Apparent easement evidenced by the location of electric meter outside of a
dedicated easement as shown on the Survey dated March 24, 2010, prepared by
William H. Ramsey, Registered Professional Land Surveyor No. 4532.

 
9.
The terms, conditions and stipulations set out in that certain Electric Utility
Easement and Vault Agreement dated August 4, 2009, recorded under Document No.
2009133082 of the Official Public Records of Travis County, Texas.

 
10.
The terms, conditions and stipulations set out in that certain Estoppel
Certificate and Agreement recorded under Document No. 2009176432 of the Official
Public Records of Travis County, Texas.

 
Exhibit C - Page 2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 


 
Hunter’s Glen/Ford Investments I LLC
Attn:  President
200 Crescent Court, Suite 1350
Dallas, Texas  75201


 
Re:
CJUF II Stratus Block 21 LLC:  Loan Agreement by and between CJUF II Stratus
Block 21 LLC and Hunter’s Glen/Ford Investments I LLC, dated as of March 31,
2010 (“Loan Agreement”); Certificate Concerning Litigation

 
 
Dear ________:

 
By my signature below, I certify pursuant to Section 8.1(f) of the Loan
Agreement that as of the date of this certificate to the best of my knowledge,
there is no litigation or proceedings pending or threatened that is reasonably
and likely to cause a Material Adverse Change (as defined in the Loan Agreement)
with respect to the Borrower.
 
BORROWER:
 
CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company


By:        Stratus Block 21 Investments, L.P.,
a Texas limited partnership, Manager


By:          Stratus Block 21 Investments GP, L.L.C.,
a Texas limited liability company,
General Partner




By:                                                                          
         
William H. Armstrong, III, President


 
Exhibit D - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
INSURANCE REQUIREMENTS DURING AND POST CONSTRUCTION


I.           Insurance.  Borrower shall obtain, and maintain at all times during
term of the Loan, such insurance as Hunter’s Glen/Ford Investments I LLC
(“Lender”) may reasonably require, including, but not limited to the insurance
coverage set forth below.  Unless otherwise expressly defined herein,
capitalized terms set forth in this Exhibit are terms of art, as used in and
understood in the insurance industry or are defined terms in the Loan Agreement
to which this is attached.
 
A.           During Construction.
 
(a)           Builder’s Risk.  From the closing of the loan until replaced by
permanent property insurance, “All Risk” form of Builder’s Risk Insurance, in
such amount as Lender shall reasonably require, but in no event less than 100%
of the replacement cost value of the Project (including Upgrades and any
leasehold improvements) (the “Builder’s Risk Insurance”).  Such policy shall be
written on a Builder’s Risk Completed Value Form (100% non-reporting) or its
equivalent and shall not contain a permission to occupy limitation or a
coinsurance clause.  Such policy shall not have exclusion for sidewalks,
retaining walls or underground property.  The policy shall include coverage for
Flood and Earthquake with sub-limits no less than $250,865,764 per occurrence
and in the annual aggregate. Such insurance policy shall also include coverage
for:
 
 
(i)
Loss suffered with respect to Borrower’s materials, equipment, machinery, and
supplies whether on-site, in transit, or stored off site, with a limit in
amounts sufficient to cover the replacement cost of such exposure subject to a
minimum limit of $10,000,000 for both transit and off site storage (per
location)  provided that Borrower shall obtain or cause to be obtained
additional insurance whenever the value of materials in transit or storage
exceed those limits;

 
 
(ii)
$21,820,000 in coverage will be provided for additional Soft Cost expenses
including coverage for all types (including but not limited to interest expense;
fees; and plans, specifications, blueprints and models, in connection with any
restoration following an insured loss);

 
 
(iii)
If applicable, loss or delay of rental income will be provided up to a minimum
of $12,302,173 on an actual loss sustained basis.

 
(b)           Comprehensive Broad Form Boiler and Machinery Insurance, covering
all mechanical and electrical apparatus and pressure vessels.  Such insurance
shall provide coverage against loss or damage from an accident to and/or caused
by boilers and machinery, including but not limited to: heating
 
Exhibit E - Page 1
 

--------------------------------------------------------------------------------

 
 
apparatus, pressure vessels, pressure pipes, electrical or air conditioning
equipment on a blanket comprehensive coverage form, in such amount as Lender
shall reasonably approve but no less than $10,000,000.  All exclusions for
testing shall be removed.
 
(c)           Professional Liability.  Borrower will require the architect,
engineers (including Structural and MEP contractors) and all other design
professionals retained by Borrower to purchase and maintain continuous
professional liability coverage in the amount of $1,000,000 per claim.  This
policy may be on a “claims made” basis, and shall include coverage for bodily
injury and property damage and retroactive coverage back to the first date that
professional services were provided to the Project.
 
(d)           Commercial General Liability and Umbrella Liability coverage, for
contractors excluded from the Owner Controlled Insurance Program, including but
not limited to, coverage for Personal Injury, Bodily Injury, Death, Property
Damage, with limits of not less than $2,000,000 per occurrence and in the annual
aggregate.  he policies described in this paragraph shall cover, without
limitation: elevators, escalators, independent contractors, contractual
liability (covering, to the maximum extent permitted by the commercial general
liability policy, Borrower’s obligation to indemnify Lender as required under
this Exhibit) and Products and Completed Operations Liability coverage. Coverage
should also include host liquor liability. Borrower shall add Lender, its
directors, officers, employees and agents as additional insured.
 
(e)           Worker’s Compensation.  Worker’s compensation insurance, for
contractors excluded from the Owner Controlled Insurance Program, covering
Borrower and its employees at the site to the extent required, and in the
amounts required by applicable Laws.  An endorsement providing U.S. Longshore
and Harbor Workers Compensation Act (USL&HW) coverage should be added on an “if
any” basis if there is an exposure.
 
(f)           Employers Liability.  If applicable in the amount of $1,000,000
per accident, $1,000,000 per illness, per employee and $1,000,000 per illness,
in the aggregate, for contractors excluded from the Owner Controlled Insurance
Program.
 
(g)           Owner Controlled Insurance Program.  The following coverage shall
be provided by the Borrower for all enrolled parties. Coverage shall include
Borrower as an additional insured on the general liability and excess liability
policies. If applicable, the Workers Compensation/Employers Liability policy
shall also cover the Borrower.
 
(i)           Workers’ Compensation Insurance - Statutory Limits of the Workers’
Compensation Laws of the State of Texas, with Coverage B - Employer’s Liability
(with limits of $1,000,000 each accident for Bodily Injury by accident,
$1,000,000 each employee for Bodily Injury by disease
 
Exhibit E - Page 2
 

--------------------------------------------------------------------------------

 
 
and $1,000,000 policy limit Bodily Injury by disease), covering operations of
the enrolled party performing Work at the project site.


Coverage under the CIP will remain in force through completion or other similar
period described in the CIP policy. This insurance is extended for an additional
period of time with respects to liability for “bodily injury” or “property
damage” arising out of “repair work”.  This extension shall commence as of the
date that work is completed and shall end as of the expiration of any express
warranty for the work, or up to 24 months from the date of completion of  work,
whichever comes first.


(ii)           Commercial General Liability Insurance - (Excluding Automobile
and Professional Liability) in form providing coverage not less than a
Commercial General Liability insurance policy, including hazards of explosion,
collapse, underground, independent Contractor(s), employees as additional
insureds, completed operations for 10 years after the Project has reached
substantial completion as defined in Article 9.8 of the General Conditions of
the Contract for construction, contractual liability coverage for claims arising
out of the Work for personal injury, bodily injury and property damage in policy
or policies of insurance such that the total available limits, reinstated
annually to all insureds combined will not be less than:


$2,000,000 per occurrence
$2,000,000 personal and advertising injury aggregate
$2,000,000 general aggregate
$2,000,000 completed operations aggregate - term limit.


Coverage will apply only to work performed at the Project site.  Such insurance
will not include coverage for products liability for any product(s)
manufactured, assembled, or otherwise worked upon away from the Project site for
any enrolled party or excluded party performing such off-site work.


(iii)           Umbrella/Excess Liability Insurance in limits of:


$150,000,000 per occurrence
$150,000,000 general aggregate
$150,000,000 products/completed operations aggregate


excess of Employers Liability and Commercial General Liability stated above, to
all insureds combined.


(h)           Automobile Liability.  Contractors shall be required to carry
automobile liability insurance for all owned, hired and no owned vehicles with
limits of at least $1 million.
 
Exhibit E - Page 3
 

--------------------------------------------------------------------------------

 
 
(i)           Contractors Pollution Liability.  The Project will have a limit of
$15,000,000 per claim and a $15,000,000 aggregate limit.  The policy period
shall coincide with the construction term.  Coverage will apply to all claims as
a result of Bodily Injury, Property Damage or Clean-up Costs caused by Pollution
Conditions resulting from Covered Operations that are performed by or on the
behalf of the Contractor at the project site.  Coverage shall also include
transportation, disposal site coverage and a minimum of ten (10) years completed
operations.
 
B.           Post Construction.  After the earlier of: (i) substantial
completion of the Project, or (ii) cancellation or expiration of the Builder’s
Risk Policy, Borrower shall provide the following coverages:
 
(a)           “All Risk” insurance including Flood and Earthquake, and such
other insurable hazards as, under good insurance practices are insured against
for other property and buildings similar to the premises in nature, use,
location, height, and type of construction. The amount of such insurance shall
be not less than one hundred percent (100%) of the replacement cost without
depreciation of the Project.  Such insurance policy shall contain an agreed
amount endorsement.  Flood and Earthquake sublimits shall be what is
commercially available at reasonable costs in the market but in no event be less
than $100,000,000 each per occurrence and in the annual aggregate.  Such
insurance shall cover increased cost of law or ordinance insurance, costs of
demolition and increased cost of construction with a sublimit of not less than
$10,000,000, debris removal with a sublimit of not less than
$15,000,000.  Deductibles shall not exceed $250,000 for physical damage.   Cover
shall also include extra expense cover with sublimits not less than $5,000,000.
Lender shall be named as sole Loss Payee and Mortgagee for the Project, for all
claim proceeds, including business interruption insurance loss proceeds, in
excess of $250,000.
 
(b)           Comprehensive Broad Form Boiler and Machinery. Insurance, in the
minimum amount of $10,000,000 covering all mechanical and electrical equipment
against physical damage and covering, without limitation, all tenant
improvements and betterments that Borrower is required to insure pursuant to any
lease on a replacement cost basis.  Such insurance shall provide coverage
against loss or damage from an accident to and/or caused by boilers and
machinery, including but not limited to:  heating apparatus, pressure vessels,
pressure pipes, and electrical or air conditioning equipment on a blanket
comprehensive coverage form, in such amount Lender shall reasonably
approve.  All exclusions for testing shall be removed. Coverage shall be
extended to include loss of rental income for 6 months as a result of damage
from an insured peril.
 
(c)           Business Interruption.  Loss of rental income on an actual loss
sustained, in an amount equal to 12 months of projected rental income, with a
120 day extended period of indemnification.  Cover shall also include extra
expense with a sublimit of not less than $5,000,000.  Waiting period of not
greater than 30 days can apply.
 
Exhibit E - Page 4
 

--------------------------------------------------------------------------------

 
 
(d)           Commercial General Liability. Commercial General Liability
Insurance, for Personal Injury, Bodily Injury, Death, Accident and Property
Damage providing in combination no less than $100,000,000 per occurrence (with
sublimits approved by Lender) and in the annual aggregate, per location.  The
policies described in this paragraph shall cover, without limitation: elevators,
escalators, independent contractors, contractual liability and Products and
Completed Operations Liability coverage. It is understood that umbrella or
excess policies can be used to meet the required limits.
 
(e)           Dram Shop.  Prior to any tenant selling alcoholic beverages on any
part of the Project, Borrower either itself or through the Tenant shall provide
evidence of so-called “Dram Shop” against claims or liabilities arising directly
or indirectly to Persons or property on account of the sale or dispensing of
alcoholic beverages.  Coverage shall include loss of means of support. Limits
shall equal those limits as may be required by applicable Laws or $5,000,000,
whichever is greater. If state law allows, Lender shall be named as an
additional insured on such policy.
 
(f)           Worker’s Compensation.  If applicable, worker’s compensation
insurance covering Borrower and its employees at the site to the extent
required, and in the amounts required by applicable Laws.
 
(g)           Employers Liability.  If applicable in the amount of $10,000,000
per accident; $10,000,000 per illness, per employee; and $10,000,000 per
illness, in the aggregate.  Such limits can be met through excess liability
policies of insurance.
 
(h)           Auto Liability for Owned (if any) and Hired and Non Owned with
limits not less than $10,000,000, unless otherwise approved by Lender.  If owner
/Operator does not have any Automobiles , the Commercial General Liability
policy must be endorsed to cover Non-Owned Automobile Liability.
 
(i)           Directors & Officers Liability.  To the extent the project has the
exposure at the time it becomes operational, Directors and Officers liability
insurance providing cover for Side A and Side B in an amount not less than
$5,000,000 subject to industry standard deductibles.  If deemed to be required,
this requirement can be satisfied by the separate coverage of the individual
Borrower membership entities.
 
(j)           Other.  Such other insurances as may be reasonably requested by
Lender.
 
II.           Requirements of Insurance Policies.
 
(a)           All insurance policies shall be issued by an insurer or insurers
with an A.M. Best rating of A:IX or better or a Standard and Poor’s rating of
“AA”, or equivalent rating from another agency acceptable to Lender and be
authorized in the state where the Project is located.  All insurance acquired
pursuant to this
 
Exhibit E - Page 5
 

--------------------------------------------------------------------------------

 
 
Exhibit shall be in form, amounts and with coverage and deductibles satisfactory
to Lender, in Lender’s sole discretion.
 
(b)           The Builder’s Risk insurance policies required to be carried
pursuant to Section I.A., Subsections (a) and (b) of this Exhibit, and the All
Risk required pursuant to Section I.B, Subsections (a) and (b), shall name
Borrower as the insured and shall also name Lender as Loss Payee and Mortgagee,
under a non-contributing standard mortgagee clause.
 
(c)           The Commercial General Liability, Automobile Liability, and
Pollution Liability policies required in this Exhibit E shall name Lender, its
directors, officers, and employees as Additional Insured.
 
(d)           Lender shall be named as a dual-obligee on the Performance Bond
required to be obtained by General Contractor pursuant to Section I.A.,
Subsection (i) of this Exhibit.
 
(e)           The amount of any deductible under any insurance policy must be
reasonably acceptable to Lender.
 
(f)           Borrower may provide required insurance under blanket
policies.  Borrower shall not maintain any insurance on the Project that does
not name Lender as Loss Payee.
 
(g)           Borrower shall pay the premiums for the insurance policies as the
same become due and payable.  Borrower shall deliver to Lender certified copies
of the insurance policies required to be maintained pursuant to this Exhibit
within sixty (60) days after the date of this Agreement or ten (10) days after
the issuance of the policies by the insurer, whichever is later, but in all
events, no later than ninety (90) days after the date of this Agreement, and
failure to do so will be an immediate Event of Default.  Notwithstanding the
foregoing, Lender shall not be deemed by reason of the custody of such insurance
policies to have knowledge of the contents thereof.  Borrower also shall deliver
to Lender, within ten (10) days of Lender’s request, a certificate of Borrower
or Borrower’s insurance agent setting forth the particulars as to all such
insurance policies, that all premiums due thereon have been paid currently and
that the same are in full force and effect.  BORROWER SHALL DELIVER A
CERTIFICATE OR OTHER EVIDENCE OF INSURANCE ACCEPTABLE TO LENDER EVIDENCING THE
INSURANCE REQUIRED HEREUNDER ON THE CLOSING DATE, TOGETHER WITH RECEIPTS FOR THE
PAYMENT OF PREMIUMS THEREON.  ALL CERTIFICATES FOR PROPERTY INSURANCE MUST BE ON
ACORD FORM 27 or the equivalent; ACORD 25 certificates are acceptable for
liability insurance.  Not later than fifteen (15) days prior to the expiration
date of each of the insurance policies or as soon as coverage has been bound,
but no later than prior to the renewal date.  Borrower shall deliver to Lender a
certificate of insurance evidencing renewal of coverage as required
herein.  Within ten (10) days after such renewal, Borrower shall deliver to
Lender evidence of payment of
 
Exhibit E - Page 6
 

--------------------------------------------------------------------------------

 
 
premium satisfactory to Lender.  Not later than ninety (90) days after the
renewal of each of the insurance policies, Borrower shall deliver to Lender an
original or certified copy (as required pursuant to this Section) of a renewal
policy or policies.
 
(h)           Each insurance policy shall contain a provision whereby the
insurer agrees that so long as the Loan is outstanding, such policy shall not be
canceled without at least thirty (30) days prior written notice to Lender,
except ten (10) days for non-payment of premium
 
(i)           In the event any insurance policy (except for general and other
liability and Workers Compensation insurance) shall contain breach of warranty
provisions, such policy shall provide that with respect to the interest of
Lender, such insurance policy shall not be invalidated by and shall insure
Lender regardless of; (a) any act, failure to act or negligence of or violation
of warranties, declarations or conditions contained in such policy by any named
insured; (b) the occupancy or use of the property for purposes more hazardous
than permitted by the terms thereof; or (c) any foreclosure or other action or
proceeding taken by Lender pursuant to any provision of this Agreement.
 
(j)           Any insurance maintained pursuant to this Agreement may be
evidenced by blanket insurance policies covering the premises and other
properties or assets of Borrower or its affiliates; provided that any such
policy shall in all other respects comply with the requirements of this
section.  Lender, in its reasonable discretion, shall determine whether such
blanket policies contain sufficient limits of insurance.
 
(k)           Any insurance carried by Lender shall be for its sole benefit and
shall not inure to the benefit of Borrower and Insurance required from Borrower
shall be primary to any available, if any, to Lender.
 
(l)           All required policies, other than professional liability, shall
provide that insurers have waived rights of subrogation against Lender.  The
required insurance shall be primary without right of contribution from any
insurance, which may be carried by Lender.
 
(m)           The required limits are minimum limits established by Lender and
nothing contained herein shall be construed to mean the required limits are
adequate or appropriate to protect Borrower from greater loss.
 
Exhibit E - Page 7
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
Architect’s Certificate
 
The firm of BOKA Powell, LLC (“Architect”), hereby certifies for the benefit of
HUNTER’S GLEN/FORD INVESTMENTS I LLC and CJUF II Stratus Block 21 LLC, to the
best of its current knowledge, information and belief, that:
 
Architect has been employed by Stratus Block 21 Investments GP, L.L.C., a Texas
limited liability company (“Stratus Block 21”), pursuant to a contract dated May
3, 2006 (as amended and assigned, the “Architect Agreement”), to provide
architectural and engineering services for what is commonly known as W Hotel &
Residences, which is located at Block 21 in Austin, Texas (the “Project”).  The
Architect Agreement was assigned by Stratus Block 21 to CJUF II Stratus Block 21
LLC, a Delaware limited liability company, the current owner of the Project, by
assignment dated July 30, 2007 (referred to herein as the “Owner”).  The Project
is located on the property described on Exhibit “A” attached hereto (the “Land”)
and the improvements being constructed on the Land in conjunction with the
Project is referred to herein as the “Improvements.”
 
A true and correct copy of the Architect Agreement, together with all amendments
thereto, which sets out Architect’s services is attached hereto as Exhibit “B.”
 
The firm is duly licensed and in good standing under laws of the State of Texas,
License No. 10147.
 
The foundations were designed by a structural engineer retained by Architect in
accordance with the recommendations contained in a soil report dated August 10,
2007, which was prepared by Henley-Johnston & Associates, Inc.
 
Plans listed on the attached Schedule I comprise the plans which are necessary
for the construction of the Project, excepting tenant space designs, and when
the Project is built in accordance therewith the Project will (excepting
completion of tenant improvements) be ready for occupancy.  Calculations of the
gross building and the net rentable building area are attached as Schedule
II.  The plans as prepared by Architect and Architect’s consultants (and the
Project will, when constructed in accordance therewith) comply with all
applicable building, zoning, land use, subdivision, environmental, fire, safety
and other applicable governmental laws, statutes, codes, ordinances, rules and
regulations.  In addition, (i) the Urban Design Section of the Neighborhood
Planning and Zoning Department at the City of Austin approved the design of the
streetscape improvements for the Project in accordance with Restrictive Covenant
recorded under Document No. 2006234734 of the Official Public Records of Travis
County, Texas, (ii) the Project is designed as a unified Development under its
Site Development Permit No. SP-20070371C issued by the City of Austin (the “Site
Development Permit”) in accordance with Restrictive Covenant Regarding Unified
Development and Maintenance of Drainage Facilities recorded under Document No.
2008013712 of the Official Public Records of Travis County, Texas (the “Unified
Development RC”), (iii) joint access for the Project is designed in accordance
with Section 4 of the Unified Development RC, and (iv) parking for the Project
is designed in accordance with Section 5 of the Unified Development RC.
 
Exhibit F - Page 1
 

--------------------------------------------------------------------------------

 
 
The attached Schedule III, establishing a timetable for completion of the
Project and showing on a monthly basis the anticipated progress of the work, is
realistic and can be adhered to.
 
The following design drawings or plans have been prepared with assistance from
other designers or contractors.
 
Type of Plans
 
Name of Preparing Firm
     
Construction Document Package No. 1
 
BOKA Powell & all Consultants
Construction Document Package No. 2
 
BOKA Powell & all Consultants
Construction Document Package No. 3
 
BOKA Powell & all Consultants
Construction Document Package No. 4
 
BOKA Powell & all Consultants
Construction Document Package No. 5
 
BOKA Powell & all Consultants



The Construction Document Pages have been supplemented by the Addenda issued as
described on Schedule I attached hereto.  The Specifications are included as
part of the aforementioned Construction Documents.
 
Architect has received payment of all sums due under the Architect Agreement
(the “Progress Payments”) other than the current amount due in the amount of
$___________ (the “Current Amount”) for services provided through
________________.  In consideration of the payment by Owner of the Progress
Payments and other good and valuable consideration, the receipt of all of which
is hereby acknowledged, Architect has waived and released and, acting herein by
and through me, does hereby waive and release, any and all liens, rights and
interests (whether choate or inchoate and including, without limitation, all
mechanic’s and materialman’s liens under the Constitution, statutes and laws of
the State of Texas) owned, claimed or held, or to be owned, claimed or held by
Architect in and to the Land and in and to the Improvements, whether now or
hereafter constructed thereon, by reason of services performed by Architect to
________________ (but not after such date); and the Architect for itself, its
representatives and assigns does release, acquit and forever discharge Owner,
its successors and assigns from any and all claims, debts, demands and causes of
action that Architect has or may have as a result of the same; provided,
however, that the release contained in this paragraph shall in no way diminish,
modify or otherwise affect the validity of any liens, rights and interests to be
owned, claimed or held by Architect by reason of services performed subsequent
to ________________ hereby by Architect or for the Current Amount due.
 
Architect has actual knowledge, and hereby certifies, that all bills owed by
Architect to others for materials furnished and services performed in connection
with any services or work product provided under the Architect Agreement with
regard to the Land or the Improvements have been fully paid and satisfied except
for amounts reflected in the Current Amount and for services and/or work product
performed subsequent to __________________.
 
Exhibit F - Page 2
 
 

--------------------------------------------------------------------------------

 

BOKA POWELL, LLC




By:                                                                             
 
Name:_______________________________
 
Title:                                                                          
 
Date:                                            
                                  
 


 
THE STATE OF TEXAS                     §
§
COUNTY OF ____________            §
 
This instrument was acknowledged before me on the ___ day of April, 2010 by
________________________________, ____________________________ of BOKA Powell,
LLC, a____________________, on behalf of said entity.
 


      __________________________________________
Notary Public Signature
 
(SEAL)
 
Exhibit F - Page 3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
Budget
 


 
[See Attached]
 


 

Exhibit G - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
[reserved]
 


 

Exhibit H - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
Approved Plans and Specifications and Approved Finish Standards
 


 
[See Attached]
 


 

Exhibit I - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
Subcontracts
 


 
[See Attached]
 


 

Exhibit J - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT K
 
[reserved]
 


 

Exhibit K - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT L
 
[reserved]
 


 

Exhibit L - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT M
 
List of Sales Agreements
 
[See Attached]
 

Exhibit M - Page 1
 
 

--------------------------------------------------------------------------------

 


EXHIBIT M-1
 
List of Sales Agreements Discrepancies
 
[See Attached]
 

Exhibit M-1 - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT M-2
 
Approved Price List
 
[See Attached]
 

Exhibit M-2 - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT N
 
[reserved]
 


 


 

Exhibit N - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT O
 
Approved Form of Sales Agreement
 
[See Attached]
 

Exhibit O - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT P
 
[reserved]
 


 

Exhibit P - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT Q
 
LEASING PARAMETERS AND ALLOWABLE TENANT IMPROVEMENTS
W Austin Commercial Space Leases
                                                                       Retail                                                                                                   Restaurant                                                                        Office
Term (Years)
 
Minimum 1st Year Base Rent
Annual Bumps
Minimum Average Base Rent
Additional Rent
 
Maximum Allowable Tenant Improvements Allowance
 
Maximum Commission
 
5                       7                       10
 
$27.00          $27.00            $27.00
$  0.50          $ 0.50             $ 0.50
$28.00          $28.50            $29.25
       6%                6%                 6%
 
$28.00          $30.00            $35.00
 
 
$12.00          $16.80             $24.00
AVERAGE
 
$27.00
$ 0.50
$28.58
       6%
 
$31.00
 
 
$17.60
5                       7                    10
 
$29.00          $29.00          $29.00
$  0.50          $ 0.50            $ 0.50
$30.00          $30.50          $31.25
       6%                6%              6%
 
$80.00          $95.00        $120.00
 
 
$13.50          $18.90         $27.00
AVERAGE
 
$29.00
$ 0.50
$30.58
6%
 
$98.33
 
 
$19.80
5                       7                    10
 
$26.00          $26.00        $26.00
$  0.50           $ 0.50        $ 0.50
$27.00           $27.50       $28.25
 
 
$28.00           $30.00       $35.00
 
 
$16.20          $22.68        $32.40
AVERAGE
 
$26.00
$ 0.50
$27.58
 
 
$31.00
 
 
$23.76

Notes:
1.
Borrower has required duty to employ Urban Partners to market retail and
restaurant space.  U.P. represents all retail in the Second Street District.

2.
Retail and Restaurant commissions are calculated as 6% of base rent over the
initial term of the lease. Split is 4% to tenant rep and 2% to landlord rep for
Retail and Restaurant.

3.
Office commissions are calculated as 6% of gross rent over the initial term of
the lease. Splits are the same as Retail.

4.
Additional Rent applies to the retail and restaurant leases. It is calculated as
6% of annual Gross Sales over the Natural Breakpoint.

 
The Natural Breakpoint = Base Rent / 6%.  The landlord will then receive 6% of
all annual Gross Sales in excess of the Natural Breakpoint.

 
For example: Base Rent = $30 psf. Natural Breakpoint = $30 / 6% = $500 psf.
Gross Sales = $800 psf.

 
Landlord will receive additional rent on top of Base Rent equal to $18 psf =
($800 - $500) * 6%.

 
Total Rent = Base Rent + Percentage Rent = $30 + $18 = $48 psf.

 
Commissions are not payable on Percentage Rent.

5.
Lease terms not in compliance with this Exhibit or the Amended and Restated
Construction Loan Agreement require Lender’s prior written consent.

6.
Any leasing commissions payable to parties affiliated with Borrower shall
require Lender’s prior written consent.

7.
Each Lease to a tenant affiliated with the Borrower requires Lender’s prior
written consent.


Exhibit Q - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT R
 
[Reserved]
 


 


 

Exhibit R - Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT S
 
Form of Fourth Estoppel and Agreement from City of Austin




[See Attached]











Exhibit S- Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT T


Due Diligence Materials Provided to Lender




[See Attached]







Exhibit T- Page 1
 
 

--------------------------------------------------------------------------------

 
